Exhibit 10.1

EXECUTION VERSION

 

 

 

THIRD AMENDED AND RESTATED CREDIT AGREEMENT

dated as of

December 12, 2018

among

Leggett & Platt, Incorporated

the Lenders Party hereto

and

JPMORGAN CHASE BANK, N.A.

as Administrative Agent

 

 

J.P.Morgan

 

 

JPMORGAN CHASE BANK, N.A.,

WELLS FARGO SECURITIES, LLC,

U.S. BANK NATIONAL ASSOCIATION

MUFG BANK, LTD.,

and

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED

as Joint Bookrunners and Joint Lead Arrangers

with

WELLS FARGO BANK, NATIONAL ASSOCIATION,

U.S. BANK NATIONAL ASSOCIATION,

MUFG BANK, LTD.,

and

BANK OF AMERICA, N.A.

as Co-Syndication Agents

and

SUNTRUST BANK

and

PNC BANK, NATIONAL ASSOCIATION

as Co-Documentation Agents

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page   ARTICLE I

 

Definitions

 

SECTION 1.01.

 

Defined Terms

     1  

SECTION 1.02.

 

Types, Facility and Currencies of Loans

     30  

SECTION 1.03.

 

Terms Generally

     30  

SECTION 1.04.

 

Accounting Terms; GAAP

     31  

SECTION 1.05.

 

Conversion of Foreign Currencies

     31  

SECTION 1.06.

 

Effectuation of Transactions

     32  

SECTION 1.07.

 

Pro Forma

     32  

SECTION 1.08.

 

Interest Rates; LIBOR Notification

     33  

SECTION 1.09.

 

Certain Determinations

     33   ARTICLE II

 

The Credits

 

SECTION 2.01.

 

Commitments

     33  

SECTION 2.02.

 

Loans and Borrowings

     34  

SECTION 2.03.

 

Requests for Borrowings

     34  

SECTION 2.04.

 

Competitive Bid Procedure

     35  

SECTION 2.05.

 

Swingline Loans

     37  

SECTION 2.06.

 

Letters of Credit

     39  

SECTION 2.07.

 

Funding of Borrowings

     44  

SECTION 2.08.

 

Interest Elections

     45  

SECTION 2.09.

 

Termination and Reduction of Commitments

     46  

SECTION 2.10.

 

Repayment of Loans; Amortization of Term Loans; Evidence of Debt

     47  

SECTION 2.11.

 

Prepayment of Loans

     49  

SECTION 2.12.

 

Fees

     50  

SECTION 2.13.

 

Interest

     51  

SECTION 2.14.

 

Market Disruption; Unavailability, Illegality, Alternate Rate of Interest

     52  

SECTION 2.15.

 

Increased Costs

     55  

SECTION 2.16.

 

Break Funding Payments

     56  

SECTION 2.17.

 

Taxes

     56  

SECTION 2.18.

 

Payments Generally; Pro Rata Treatment; Sharing of Payments

     60  

SECTION 2.19.

 

Mitigation Obligations; Replacement of Lenders

     62  

SECTION 2.20.

 

Increase of Revolving Commitments; Incremental Term Loan

     63  

SECTION 2.21.

 

Defaulting Lenders

     65  

 

i



--------------------------------------------------------------------------------

ARTICLE III

 

Representations and Warranties

 

SECTION 3.01.

 

Status

     68  

SECTION 3.02.

 

Authority; No Conflict

     68  

SECTION 3.03.

 

Binding Effect

     69  

SECTION 3.04.

 

Governmental Approval

     69  

SECTION 3.05.

 

Litigation

     69  

SECTION 3.06.

 

Compliance with ERISA

     69  

SECTION 3.07.

 

Financial Information

     69  

SECTION 3.08.

 

Material Liabilities

     69  

SECTION 3.09.

 

Taxes

     70  

SECTION 3.10.

 

Environmental Compliance

     70  

SECTION 3.11.

 

Margin Securities

     70  

SECTION 3.12.

 

Compliance with Laws

     70  

SECTION 3.13.

 

Investment Company Act

     70  

SECTION 3.14.

 

Ownership of Property

     70  

SECTION 3.15.

 

Insurance

     70  

SECTION 3.16.

 

Anti-Corruption Laws and Sanctions

     71  

SECTION 3.17.

 

EEA Financial Institutions

     71   ARTICLE IV

 

Conditions

 

SECTION 4.01.

 

Effective Date

     71  

SECTION 4.02.

 

Each Credit Event

     72  

SECTION 4.03.

 

Acquisition Funding Date

     73   ARTICLE V

 

Covenants

 

SECTION 5.01.

 

Preservation of Existence, etc

     74  

SECTION 5.02.

 

Keeping of Books

     74  

SECTION 5.03.

 

Reporting Requirements

     75  

SECTION 5.04.

 

Taxes, Claims for Labor and Materials; Compliance with Laws

     76  

SECTION 5.05.

 

Maintenance, etc

     76  

SECTION 5.06.

 

Insurance

     77  

SECTION 5.07.

 

Litigation

     77  

SECTION 5.08.

 

Liens

     77  

SECTION 5.09.

 

Character of Business

     78  

SECTION 5.10.

 

Merger; etc

     78  

SECTION 5.11.

 

Sale of Assets

     78  

SECTION 5.12.

 

Restriction on Funded Debt and Short–Term Debt

     78  

SECTION 5.13.

 

Multiemployer Plans

     79  

SECTION 5.14.

 

Financial Covenant

     80  

SECTION 5.15.

 

Use of Proceeds and Letters of Credit

     80  

 

ii



--------------------------------------------------------------------------------

ARTICLE VI

 

Events of Default

 

ARTICLE VII

 

The Administrative Agent

 

ARTICLE VIII

 

Miscellaneous

 

SECTION 8.01.

 

Notices

     86  

SECTION 8.02.

 

Waivers; Amendments

     87  

SECTION 8.03.

 

Expenses; Indemnity

     90  

SECTION 8.04.

 

Successors and Assigns

     92  

SECTION 8.05.

 

Survival

     95  

SECTION 8.06.

 

Counterparts; Integration; Effectiveness

     96  

SECTION 8.07.

 

Severability

     97  

SECTION 8.08.

 

Governing Law

     97  

SECTION 8.09.

 

WAIVER OF JURY TRIAL

     98  

SECTION 8.10.

 

Headings

     98  

SECTION 8.11.

 

Confidentiality

     98  

SECTION 8.12.

 

Maximum Interest Rate

     99  

SECTION 8.13.

 

USA PATRIOT Act

     99  

SECTION 8.14.

 

Recording of Conversations

     99  

SECTION 8.15.

 

Issuing Bank Funds

     100  

SECTION 8.16.

 

Payment of Major Currency

     100  

SECTION 8.17.

 

Acknowledgement and Consent to Bail-In of EEA Financial Institutions

     100  

SECTION 8.18.

 

Amendment and Restatement

     101  

SECTION 8.19.

 

No Fiduciary Duty, etc

     101  

 

iii



--------------------------------------------------------------------------------

LIST OF SCHEDULES AND EXHIBITS SCHEDULES:       Schedule 1.01    –      Existing
Letters of Credit Schedule 2.01    –      Commitments Schedule 2.01A    –     
Letter of Credit Commitment Schedule 5.03    –      Borrower’s Website EXHIBITS:
      Exhibit A    –      Form of Assignment and Assumption Exhibit B    –     
[RESERVED] Exhibit C    –      [RESERVED] Exhibit D-1    –      Form of U.S. Tax
Compliance Certificate (For Foreign Lenders That Are Not Partnerships For U.S.
Federal Income Tax Purposes) Exhibit D-2    –      Form of U.S. Tax Compliance
Certificate (For Foreign Participants That Are Not Partnerships For U.S. Federal
Income Tax Purposes) Exhibit D-3    –      Form of U.S. Tax Compliance
Certificate (For Foreign Participants That Are Partnerships For U.S. Federal
Income Tax Purposes) Exhibit D-4    –      Form of U.S. Tax Certificate (For
Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)
Exhibit E    –      Form of Acquisition Funding Date Officer’s Certificate
Exhibit F    –      Form of Solvency Certificate

 

 

iv



--------------------------------------------------------------------------------

THIRD AMENDED AND RESTATED CREDIT AGREEMENT dated as of December 12, 2018 (the
“Agreement”), among LEGGETT & PLATT, INCORPORATED, a Missouri corporation, as
the Borrower, the Lenders party hereto, and JPMORGAN CHASE BANK, N.A., as the
Administrative Agent.

Leggett & Platt, Incorporated, as the borrower, JPMorgan Chase Bank, N.A., as
administrative agent and the lenders party thereto have entered into a Second
Amended and Restated Credit Agreement, dated as of November 8, 2017 (as amended,
the “Existing Credit Agreement”).

The Borrower and the parties hereto wish to amend and restate the Existing
Credit Agreement, subject to the terms and conditions set forth herein.

In consideration of mutual covenants and agreements herein contained, the
parties hereto covenant and agree to amend and restate the Existing Credit
Agreement in its entirety as follows:

ARTICLE I

Definitions

SECTION 1.01. Defined Terms. As used in this Agreement, the following terms have
the meanings specified below:

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

“Acquired Company” means Elite Comfort Solutions, Inc., a Delaware corporation.

“Acquisition” means any acquisition, or series of related acquisitions, of
property that constitutes (a) assets comprising all or substantially all or any
significant portion of a business or operating unit of a business, or (b) all or
substantially all of the Equity Interests in a Person.

“Acquisition Agreement” means the stock purchase agreement dated as of
November 6, 2018 (together with all exhibits or other attachments thereto and
the disclosure schedules referred to therein, collectively, as amended, modified
or supplemented from time to time), by and among the Borrower, the Acquired
Company and Elite Comfort Solutions LP, a Delaware limited partnership (the
“Seller”).

“Acquisition Agreement Representations” means the representations and warranties
made by or with respect to the Acquired Company and its subsidiaries in the
Acquisition Agreement that are material to the interests of the Lenders (in
their capacities as such), but only to the extent that the Borrower (or any of
its affiliates) has the right (taking into account any applicable cure
provisions) to terminate its (or its affiliate’s) obligations under the
Acquisition Agreement or the right to elect not to consummation the Elite
Comfort Solutions Acquisition as a result of a breach of such representations
and warranties in the Acquisition Agreement.

 

1



--------------------------------------------------------------------------------

“Acquisition Funding Date” means the date, on or after the Effective Date, on
which the conditions specified in Section 4.03 are satisfied (or waived in
accordance with Section 8.02).

“Act” has the meaning assigned to such term in Section 8.13.

“Additional Lender” has the meaning assigned to such term in Section 2.20(c).

“Adjusted Fixed Rate” means, as of any day, an interest rate per annum equal to
(a) the Fixed Rate multiplied by (b) the Statutory Reserve Rate.

“Administrative Agent” means JPMorgan Chase Bank, N.A. (and its subsidiaries and
affiliates) in its capacity as administrative agent for the Lenders hereunder.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

“Agent Party” has the meaning assigned to such term in Section 8.01(d)(ii).

“Aggregate Outstanding Credit” means, at any time, an amount equal to the sum of
the Revolving Exposures of all Revolving Lenders plus the aggregate Dollar
Equivalent principal amount of outstanding Competitive Loans, in each case, at
such time.

“Aggregate Revolving Commitment” means (a) prior to the Revolving Facility
Availability Date, the lesser of (x) the sum of the Revolving Commitments of all
the Revolving Lenders and (y) $800,000,000, and (b) from and after the Revolving
Facility Availability Date, the sum of the Revolving Commitments of all the
Revolving Lenders.

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the NYFRB Rate in effect on
such day plus 1/2 of 1% per annum and (c) the Adjusted Fixed Rate for a one
month Interest Period on such day (or if such day is not a Business Day, the
immediately preceding Business Day) plus 1% per annum, provided that, for the
purposes of this definition, the Adjusted Fixed Rate for any day shall be based
on the LIBO Screen Rate (or if the LIBO Screen Rate is not available for such
one month Interest Period, the Interpolated Rate) at approximately 11:00 a.m.
London time on such day. If the Administrative Agent shall have determined
(which determination shall be conclusive absent manifest error) that it is
unable to ascertain the NYFRB Rate for any reason, including the inability or
failure of the Administrative Agent to obtain sufficient quotations in
accordance with the terms of the definition thereof, then the Alternate Base
Rate shall be determined without regard to clause (b) of the preceding sentence
until the circumstances giving rise to such inability no longer exist. Any
change in the Alternate Base Rate due to a change in the Prime Rate, the NYFRB
Rate or the Adjusted Fixed Rate shall be effective from and including the
effective date of such change in the Prime Rate, the NYFRB Rate or the Adjusted
Fixed Rate, respectively. If the Alternate Base Rate is being used as an
alternate rate of interest pursuant to Section 2.14 hereof, then the Alternate
Base Rate shall be the greater of clause (a) and (b) above and shall be
determined without reference to clause (c) above. For the avoidance of doubt, if
the Alternate Base Rate shall be less than zero, such rate shall be deemed to be
zero for purposes of this Agreement.

 

2



--------------------------------------------------------------------------------

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Borrower or any of its Subsidiaries from time to
time concerning or relating to bribery or corruption.

“Applicable Percentage” means, at any time with respect to any Revolving Lender,
the percentage of the sum of the Revolving Commitments of all the Revolving
Lenders represented by such Lender’s Revolving Commitment; provided that for
purposes of Section 2.21 when a Defaulting Lender that is a Revolving Lender
shall exist, “Applicable Percentage” shall mean the percentage of the sum of the
Revolving Commitments of all other Revolving Lenders (disregarding any
Defaulting Lender’s Commitment) represented by such Lender’s Revolving
Commitment. If the Revolving Commitments have terminated or expired, the
Applicable Percentages shall be determined based upon the Revolving Commitments
most recently in effect, giving effect to any assignments and to any Revolving
Lender’s status as a Defaulting Lender at the time of determination.

“Applicable Rate” means, for any day, with respect to any Loan that is a Tranche
A Term Loan or a Revolving Loan or with respect to the commitment fees payable
hereunder, as the case may be, the applicable rate per annum set forth below
under the caption “ABR Spread”, “Fixed Spread” or “Commitment Fee Rate”, as the
case may be, based upon the higher of the ratings by S&P and Moody’s,
respectively, applicable on such date to the Index Debt. In the event the
ratings for the Index Debt fall within different ratings categories, the
Applicable Rate shall (a) be based on the higher of such ratings if there is
only one category difference between such ratings or (b) be based on the
category that is one level lower than the highest of such ratings if there is
more than one category difference between such ratings.

 

Ratings for Index Debt

   ABR
Spread     Fixed
Spread     Commitment
Fee Rate  

>= A+ / A1

     0.000 %      0.750 %      0.060 % 

= A / A2

     0.000 %      0.875 %      0.070 % 

= A- / A3

     0.000 %      1.000 %      0.090 % 

= BBB+ / Baa1

     0.125 %      1.125 %      0.110 % 

<= BBB / Baa2

     0.250 %      1.250 %      0.150 % 

For purposes of the foregoing, if the ratings established or deemed to have been
established by Moody’s and S&P for the Index Debt shall be changed (other than
as a result of a change in the rating system of Moody’s or S&P), such change
shall be effective as of the date on which it is first announced by the
applicable rating agency. Each change in the Applicable Rate shall apply during
the period commencing on the effective date of such change and ending on the
date immediately

 

3



--------------------------------------------------------------------------------

preceding the effective date of the next such change. If the rating system of
Moody’s or S&P shall change, or if either such rating agency shall cease to be
in the business of rating corporate debt obligations, the Borrower and the
Administrative Agent shall negotiate in good faith to amend this definition to
reflect such changed rating system or the unavailability of ratings from such
rating agency and, pending the effectiveness of any such amendment, the
Applicable Rate shall be determined by reference to the rating most recently in
effect prior to such change or cessation.

“Arrangers” means JPMorgan Chase Bank, N.A., Wells Fargo Securities, LLC, U.S.
Bank National Association, MUFG Bank, Ltd. and Merrill Lynch, Pierce, Fenner &
Smith Incorporated in their capacities as the joint bookrunners, the joint lead
arrangers and/or syndication agents for the credit facilities provided for
herein.

“Assignment and Assumption” means an Assignment and Assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 8.04), and accepted by the Administrative Agent, in the form of
Exhibit A or any other form approved by the Borrower and the Administrative
Agent.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or has taken any action in furtherance of, or
indicating its consent to, approval of or acquiescence in, any such proceeding
or appointment; provided that a Bankruptcy Event shall not result solely by
virtue of any ownership interest, or the acquisition of any ownership interest,
in such Person by a Governmental Authority or instrumentality thereof, unless
such ownership interest results in or provides such Person with immunity from
the jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permits such Person (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Person.

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

“Borrower” means Leggett & Platt, Incorporated, a Missouri corporation.

“Borrowing” means (a) Revolving Loans, Term Loans and Swingline Loans of the
same Class and Type, made, converted or continued on the same date and, in the
case of Fixed Rate Loans, as to which a single currency and Interest Period is
in effect and (b) a Competitive Loan or group of Competitive Loans of the same
Type made on the same date.

 

4



--------------------------------------------------------------------------------

“Borrowing Request” means a request by the Borrower for a Revolving Borrowing,
Term Borrowing or a Swingline Borrowing.

“British Pounds Sterling” means the lawful money of the United Kingdom.

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; and when used in connection with a Fixed Rate Loan for a LIBOR
Quoted Currency, the term “Business Day” shall also exclude any day on which
banks are not open for general business in London; and in addition, with respect
to any date for the payment or purchase of, or the fixing of an interest rate in
relation to, any Non-Quoted Currency or Set Rate Loan, the term “Business Day”
shall also exclude any day on which banks are not open for general business in
the principal financial center of the country of the applicable Major Currency
and, if the Borrowing or LC Disbursements which are the subject of a borrowing,
drawing, payment, reimbursement or rate selection are denominated in euro, the
term “Business Day” shall also exclude any day on which the TARGET2 payment
system is not open for the settlement of payments in Euro.

“Canadian Dollars” means the lawful currency of Canada.

“Capitalized Lease” means any lease of real or personal property the obligation
for Rentals with respect to which is, or is required to be, capitalized for
financial reporting purposes under GAAP, but subject to Section 1.04, provided
that, there shall be excluded from Capitalized Leases all leases of automotive
equipment, other rolling stock and office equipment.

“Cash Collateral” has the meaning assigned to such term in Section 2.06(c).

“Cash Pooling Arrangements” means cash pooling arrangements maintained by the
foreign Subsidiaries of the Borrower in the ordinary course of business in order
to manage cash and investments for such Subsidiaries.

“CDOR Rate” means for any Loans in Canadian Dollars, the CDOR Screen Rate or the
applicable Reference Bank Rate.

“CDOR Screen Rate” means, with respect to any Interest Period, the average rate
for bankers acceptances as administered by the Investment Industry Regulatory
Organization of Canada (or any other Person that takes over the administration
of that rate) with a tenor equal to such Interest Period, displayed on CDOR page
of the Reuters screen (or, in the event such rate does not appear on such
Reuters page, on any successor or substitute page on such screen or service that
displays such rate, or on the appropriate page of such other information service
that publishes such rate from time to time as selected by the Administrative
Agent in its reasonable discretion) as of the Specified Time on the Quotation
Day for such Interest Period; provided that, if the CDOR Screen Rate shall be
less than zero, such rate shall be deemed to be zero for the purposes of this
Agreement.

“CF Rate” has the meaning assigned to such term in Section 2.14(a).

 

5



--------------------------------------------------------------------------------

“Change in Law” means the occurrence after the date of this Agreement or, with
respect to any Lender, such later date on which such Lender becomes a party to
this Agreement of (a) the adoption of or taking effect of any law, rule,
regulation or treaty, (b) any change in any law, rule, regulation or treaty or
in the administration, interpretation, implementation or application thereof by
any Governmental Authority or (c) compliance by any Lender or any Issuing Bank
(or, for purposes of Section 2.15(b), by any lending office of such Lender or by
such Lender’s or any Issuing Bank’s holding company, if any) with any request,
rule, guideline or directive (whether or not having the force of law) of any
Governmental Authority made or issued after the date of this Agreement; provided
that, notwithstanding anything herein to the contrary, (x) the Dodd-Frank Wall
Street Reform and Consumer Protection Act and all requests, rules, guidelines or
directives promulgated thereunder or issued in connection therewith and (y) all
requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall in each case be deemed to
be a “Change in Law”, regardless of the date enacted, adopted, promulgated or
issued.

“Class”, when used in reference to (a) any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are Revolving Loans, Tranche
A Term Loans, Incremental Term Loans, Competitive Loans or Swingline Loans,
(b) any Commitment, refers to whether such Commitment is a Revolving Commitment,
Tranche A Term Commitment or a Commitment in respect of any Incremental Term
Loans and (c) any Lender, refers to whether such Lender has a Loan or Commitment
with respect to a particular Class. Incremental Term Loans that have different
terms and conditions (together with the Commitments in respect thereof) shall be
construed to be in different Classes.

“Code” means the Internal Revenue Code of 1986, as amended, or any successor
Federal tax code. Any reference to any provision of the Code shall also include
the income tax regulations promulgated thereunder, whether final or temporary.

“Commitment” means with respect to any Lender at any time, such Lender’s
Revolving Commitment, Tranche A Term Commitment or commitment in respect of any
Incremental Term Loans or any combination thereof (as the context requires) at
such time.

“Commitment Termination Date” means the first to occur, if any, of (a) the fifth
Business Day following April 30, 2019, in the event the Acquisition Funding Date
has not occurred on or prior to such date, (b) the consummation of the Elite
Comfort Solutions Acquisition without using the Tranche A Term Facility and
(c) the valid termination of the Acquisition Agreement in accordance with its
terms without the consummation of the Elite Comfort Solutions Acquisition.

“Communications” has the meaning assigned to such term in Section 8.01(d)(ii).

“Competitive Bid” means an offer by a Lender to make a Competitive Loan in
accordance with Section 2.04.

“Competitive Bid Rate” means, with respect to any Competitive Bid, the Variable
Rate or the Set Rate, as applicable, offered by the Lender making such
Competitive Bid.

“Competitive Bid Request” means a request by the Borrower for Competitive Bids
in accordance with Section 2.04.

 

6



--------------------------------------------------------------------------------

“Competitive Loan” means a Loan made pursuant to Section 2.04.

“Competitive Loan Maturity Date” has the meaning assigned to such term in
Section 2.04.

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Consolidated Current Liabilities” shall mean such liabilities of the Borrower
and its Subsidiaries on a consolidated basis as shall be determined to
constitute current liabilities under GAAP.

“Consolidated EBITDA” means, for any period, Consolidated Net Income for such
period plus (a) without duplication and to the extent deducted in determining
such Consolidated Net Income, the sum for such period of (i) consolidated
interest expense, (ii) consolidated income tax expense, (iii) all amounts
attributable to depreciation and amortization, (iv) non-cash stock compensation,
(v) all out-of-pocket fees, costs and expenses for such period in connection
with the Transactions, any other acquisition, disposition, issuance or repayment
of indebtedness, issuance of equity securities, refinancing transaction or
amendment or other modification of or waiver or consent relating to any debt
instrument, in each case not prohibited hereunder and whether or not successful,
(vi) restructuring, severance and similar charges and expenses, including costs
associated with discontinued operations or exiting businesses, (vii) all
non-cash charges, expenses or losses, in each case, which do not represent a
cash item in such period or any future period and (viii) extraordinary, unusual
or non-recurring charges, expenses or losses, including litigation loss
contingencies and minus (b) without duplication and to the extent included in
determining such Consolidated Net Income, any non-cash gains which do not
represent cash gains in such period or any future period or any extraordinary,
unusual or non-recurring gains increasing Consolidated Net Income for such
period, all determined on a consolidated basis in accordance with GAAP. For the
purposes of calculating Consolidated EBITDA for any period, if at any time
during such period the Borrower or any Subsidiary shall have made any
Acquisition or Disposition, Consolidated EBITDA for such period shall be
determined giving pro forma effect thereto in accordance with Section 1.07.

“Consolidated Funded Indebtedness” means, at any time, the total Indebtedness of
the Borrower and the Subsidiaries (excluding (x) Indebtedness of the type
described in clause (iv) of the definition of such term except to the extent of
any unreimbursed drawings thereunder, (y) Indebtedness of the type described in
clauses (ii) and (iii) of the definition of such term and (z) Indebtedness of
the type described in clause (vi) of the definition of such term, except to the
extent guaranteeing Indebtedness of another Person of the type described in
clause (i), (v) or (vii) of such term) at such time (including, for the
avoidance of doubt, outstanding Loans and drawn but unreimbursed Letters of
Credit under this Agreement at such time and any issued and outstanding
commercial paper at such time).

 

7



--------------------------------------------------------------------------------

“Consolidated Net Income” means, for any period, the net income or loss of the
Borrower and its Subsidiaries for such period determined on a consolidated basis
in accordance with GAAP; provided that there shall be excluded the income or
loss of any Person (other than the Borrower) that is not a Subsidiary, except to
the extent of the amount of dividends or other distributions actually paid to
the Borrower or any of its Subsidiaries during such period; provided, further,
that subject to the provisions set forth in Section 1.04, the net income or loss
for such period shall not include the cumulative effect of a change in
accounting principles.

“Consolidated Total Assets” for any period means the gross book value of the
assets of the Borrower and its Subsidiaries determined on a consolidated basis
in accordance with GAAP.

“Contract Rate” has the meaning assigned to such term in Section 8.12(a).

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Controlled Group” means all members of a controlled group of corporations and
all trades or businesses (whether or not incorporated) under common control,
which, together with the Borrower, are treated as a single employer under
Section 414(b) or 414(c) of the Code.

“Credit Party” means the Administrative Agent, each Issuing Bank, the Swingline
Lender or any other Lender.

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

“Defaulting Lender” means any Lender, as determined by the Administrative Agent,
that (a) has failed, within two Business Days of the date required to be funded
or paid, to (i) fund any portion of its Loans, (ii) fund any portion of its
participations in Letters of Credit or Swingline Loans or (iii) pay over to any
Credit Party any other amount required to be paid by it hereunder, unless, in
the case of clause (i) above, such Lender notifies the Administrative Agent in
writing that such failure is the result of such Lender’s good faith
determination that a condition precedent to funding (specifically identified and
including the particular default, if any) has not been satisfied, (b) has
notified the Borrower or any Credit Party in writing, or has made a public
statement to the effect, that it does not intend or expect to comply with any of
its funding obligations under this Agreement (unless such writing or public
statement indicates that such position is based on such Lender’s good faith
determination that a condition precedent (specifically identified and including
the particular default, if any) to funding a loan under this Agreement cannot be
satisfied) or generally under other agreements in which it commits to extend
credit, (c) has failed, within three Business Days after request by a Credit
Party, acting in good faith, to provide a certification in writing from an
authorized officer of such Lender that it will comply with its obligations (and
is financially able to meet such obligations) to fund prospective Loans and
participations in then outstanding Letters of Credit and Swingline Loans under
this Agreement, provided that such Lender shall cease to be a Defaulting Lender
pursuant to this clause (c) upon such Credit Party’s receipt of such
certification in form and substance satisfactory to it and the Administrative
Agent, or (d) has become the subject of (i) a Bankruptcy Event or (ii) a

 

8



--------------------------------------------------------------------------------

Bail-In Action. Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under any one or more of clauses (a) through (d) above shall
be conclusive and binding absent manifest error, and such Lender shall be deemed
to be a Defaulting Lender (subject to Section 2.21(g)) upon delivery of written
notice of such determination to the Borrower, each Issuing Bank, the Swingline
Lender and each other Lender.

“Disposition” means any sale, transfer or other disposition, or series of
related sales, transfers, or dispositions, of property that constitutes
(a) assets comprising all or substantially all or any significant portion of a
business or operating unit of a business, or (b) all or substantially all of the
Equity Interests in a Person.

“Dollar Equivalent” of any amount means, at the time of determination thereof,
(a) if such amount is expressed in Dollars, such amount, (b) if such amount is
expressed in another Major Currency, the equivalent of such amount in Dollars
determined by using the rate of exchange for the purchase of the Dollars with
such Major Currency in the London foreign exchange market at or about 11:00 a.m.
London time (or New York time, as applicable) on a particular day as displayed
by ICE Data Services as the “ask price”, or as displayed on such other
information service which publishes that rate of exchange from time to time in
place of ICE Data Services (or if such service ceases to be available, the
equivalent of such amount in Dollars as determined by the Administrative Agent
using any method of determination it deems appropriate in its sole discretion)
and (c) if such amount is denominated in any other currency, the equivalent of
such amount in Dollars as determined by the Administrative Agent using any
method of determination it deems appropriate in its sole discretion.

“Dollars” or “$” refers to lawful money of the United States of America.

“EEA Financial Institution” means (a) any institution established in any EEA
Member Country which is subject to the supervision of an EEA Resolution
Authority, (b) any entity established in an EEA Member Country which is a parent
of an institution described in clause (a) of this definition, or (c) any
institution established in an EEA Member Country which is a subsidiary of an
institution described in clauses (a) or (b) of this definition and is subject to
consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Effective Date” means the date on which the conditions specified in
Section 4.01 are satisfied (or waived in accordance with Section 8.02).

“Electronic Signature” means an electronic sound, symbol, or process attached
to, or associated with, a contract or other record and adopted by a person with
the intent to sign, authenticate or accept such contract or record.

 

9



--------------------------------------------------------------------------------

“Electronic System” means any electronic system, including e-mail, e-fax,
Intralinks®, ClearPar®, Debt Domain, Syndtrak and any other Internet or
extranet-based site, whether such electronic system is owned, operated or hosted
by the Administrative Agent or any Issuing Bank and any of its respective
Related Parties or any other Person, providing for access to data protected by
passcodes or other security system.

“Elite Comfort Solutions Acquisition” means the acquisition by the Borrower of
all of the issued and outstanding Equity Interests of the Acquired Company from
the Seller with the Acquired Company becoming a wholly owned subsidiary of the
Borrower.

“Elite Comfort Solutions Debt Repayment” means the repayment in full of all
principal, premium, if any, interest, fees and other amounts due or outstanding
under indebtedness contemplated to be repaid pursuant to Section 6.08 of the
Acquisition Agreement as in effect on the Signing Date.

“Entitled Person” has the meaning assigned to such term in Section 8.16.

“Environmental Judgments and Orders” means all judgments, decrees or orders
entered against the Borrower or one of its Subsidiaries arising from or in any
way associated with any Environmental Requirements, whether or not entered upon
consent.

“Environmental Liabilities” means any liabilities, whether accrued, contingent
or otherwise, arising from any Environmental Requirements.

“Environmental Requirements” means any legal requirement relating to health,
safety or the environment and applicable to the Borrower, any Subsidiary or any
of their respective real property interests, including but not limited to any
such requirement under the Comprehensive Environmental Response, Compensation,
and Liability Act (“CERCLA”) or similar state legislation and all federal, state
and local laws, ordinances, regulations, orders, writs and decrees.

“Equity Interests” means shares of capital stock, partnership interests,
membership interests, beneficial interests or other ownership interests, whether
voting or nonvoting, in, or interests in the income or profits of, a Person, and
any warrants, options or other rights entitling the holder thereof to purchase
or acquire any of the foregoing (other than, prior to the date of conversion,
Indebtedness that is convertible into any such Equity Interests).

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
from time to time, or any successor law, and all rules and regulations from time
to time promulgated thereunder. Any reference to any provision of ERISA shall
also be deemed to be a reference to any successor provision or provisions
thereof.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

“Euro” means the single currency of the participating member states of the
European Union.

 

10



--------------------------------------------------------------------------------

“Event of Default” has the meaning assigned to such term in Article VI.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan, Letter of Credit or
Commitment pursuant to a law in effect on the date on which (i) such Lender
acquires such interest in the Loan, Letter of Credit or Commitment (other than
pursuant to an assignment request by the Borrower under Section 2.19(b)) or
(ii) such Lender changes its lending office, except in each case to the extent
that, pursuant to Section 2.17, amounts with respect to such Taxes were payable
either to such Lender’s assignor immediately before such Lender acquired the
applicable interest in a Loan, Letter of Credit or Commitment or to such Lender
immediately before it changed its lending office, (c) Taxes attributable to such
Recipient’s failure to comply with Section 2.17(f) and (d) any withholding Taxes
imposed under FATCA.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreement entered into
pursuant to Section 1471(b)(1) of the Code and any fiscal or regulatory
legislation, rules or practices adopted pursuant to any intergovernmental
agreement, treaty or convention among Governmental Authorities and implementing
such Sections of the Code.

“Federal Funds Effective Rate” means, for any day, the rate calculated by the
NYFRB based on such day’s federal funds transactions by depositary institutions
(as determined in such manner as the NYFRB shall set forth on its public website
from time to time) and published on the next succeeding Business Day by the
NYFRB as the federal funds effective rate; provided that if the Federal Funds
Effective Rate shall be less than zero, such rate shall be deemed to be zero for
the purposes of this Agreement.

“Fee Letter” has the meaning assigned to such term in the Loan Engagement
Letter.

“Financial Statements” has the meaning assigned to such term in Section 3.07.

“Fixed Rate” means, with respect to (a) any Fixed Rate Borrowing denominated in
any LIBOR Quoted Currency and for any applicable Interest Period or for any ABR
Borrowing, the LIBO Screen Rate as of the Specified Time on the Quotation Day
for such LIBOR Quoted Currency and such Interest Period, (b) any Fixed Rate
Borrowing denominated in Mexican Pesos for any applicable Interest Period, the
Mexican Peso Negotiated Rate for Mexican Pesos and such Interest Period and
(c) any Fixed Rate Borrowing denominated in Canadian Dollars and for any
applicable Interest Period, the CDOR Screen Rate as of the Specified Time and on
the Quotation Day for Canadian Dollars and such Interest Period; provided that,
if the applicable Screen Rate shall not be available at such time for such
Interest Period (an “Impacted Interest Period”) with

 

11



--------------------------------------------------------------------------------

respect to the applicable Major Currency, then the Fixed Rate shall be the
Interpolated Rate, subject to Section 2.14 in the event that the Administrative
Agent shall conclude that it shall not be possible to determine such
Interpolated Rate (which conclusion shall be conclusive and binding absent
manifest error). Notwithstanding the above, to the extent that “Fixed Rate” or
“Adjusted Fixed Rate” is used in connection with an ABR Borrowing, such rate
shall be determined as modified by the definition of Alternate Base Rate. “Fixed
Rate”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Adjusted Fixed Rate. Notwithstanding anything
herein to the contrary, if the “Fixed Rate” for any Borrowing (including any
Fixed Rate Borrowing denominated in Mexican Pesos or Canadian Dollars and
determined by reference to the Mexican Peso Negotiated Rate, the CDOR Rate or
otherwise) shall be less than zero, such rate shall be deemed to be zero for the
purposes of this Agreement.

“Foreign Lender” means (a) if the Borrower is a U.S. Person, a Lender that is
not a U.S. Person, and (b) if the Borrower is not a U.S. Person, a Lender that
is a resident or organized under the laws of a jurisdiction other than that in
which the Borrower is resident for tax purposes.

“Funded Debt” means the sum of:

(i) the sum of (a) all Indebtedness having a final maturity of more than 12
months from the date of determination thereof (or which is renewable or
extendable at the option of the obligor for a period or periods more than 12
months from the date of creation), including (without limitation) all guaranties
included in the definition of Indebtedness extending more than 12 months from
the date of such guaranties; plus (b) Capitalized Leases; minus

(ii) to the extent included is the Indebtedness under clause (i) of this
definition, the sum of (a) any portion of such Indebtedness which is properly
included in Consolidated Current Liabilities and (b) the aggregate undrawn
amount of all letters of credit issued for the account of the Borrower or any
Subsidiary.

“GAAP” means generally accepted accounting principles in the United States of
America, applied in accordance with the provisions of Section 1.04.

“Governmental Authority” means any nation or government, any state, department,
agency or other political subdivision thereof, and any entity exercising
executive, legislative, judicial, regulatory or administrative functions of or
pertaining to any government (including any supranational bodies such as the
European Union or the European Central Bank), any group or body charged with
setting financial accounting or regulatory capital rules or standards
(including, without limitation, the Financial Accounting Standards Board, the
Bank for International Settlements or the Basel Committee on Banking Supervision
or any successor or similar authority to any of the foregoing) and any
corporation or other entity owned or controlled (through stock or capital
ownership or otherwise) by any of the foregoing.

“Hazardous Materials” includes, without limitation, (a) hazardous waste, as
defined in the Resource Conservation and Recovery Act of 1980, 42 U.S.C. §6901
et seq. and its implementing regulations, and amendments, or in any applicable
state or local law or regulation, (b) “hazardous substance”, “pollutant”, or
“contaminant” as defined in CERCLA or in any

 

12



--------------------------------------------------------------------------------

applicable state or local law or regulation, (c) gasoline, or any other
petroleum product or by–product, including, crude oil or any fraction thereof
and (d) toxic substances, as defined in the Toxic Substances Control Act of
1976, or in any applicable state or local law or regulation, as each such Act,
statute or regulation may be amended from time to time.

“Impacted Interest Period” has the meaning assigned to such term in the
definition of “Fixed Rate.”

“Incremental Amount” means $2,200,000,000; provided that, if the Acquisition
Funding Date does not occur on or prior to the Commitment Termination Date, the
Incremental Amount shall be reduced to $1,050,000,000 on such date.

“Incremental Extensions of Credit” has the meaning assigned to such term in
Section 2.20(b).

“Incremental Facility Amendment” has the meaning assigned to such term in
Section 2.20(c).

“Incremental Term Loan” has the meaning assigned to such term in
Section 2.20(b).

“Indebtedness” of any corporation or other business entity shall include,
without duplication, all obligations of such entity which consists of (i) debt
for borrowed money, (ii) obligations secured by any lien or other charge upon
property or assets owned by such entity, even though such entity has not assumed
or become liable for the payment of such obligations, including obligations
arising in connection with Permitted Securitization Transactions,
(iii) obligations created or arising under any conditional sale or other title
retention agreement with respect to property acquired by such entity,
(iv) obligations arising under or in connection with any letter of credit,
including all undrawn amounts and all amounts drawn and not reimbursed under any
letter of credit (unless Cash Collateral has been provided to the Administrative
Agent to secure the obligations with respect thereto in accordance with the
provisions of this Agreement), (v) Synthetic Lease Obligations, (vi) all
guaranties of obligations of others made by the Borrower and/or its
Subsidiaries, or (vii) obligations under Capitalized Leases. “Guaranty” for
purposes of this Agreement refers to all forms of undertaking to guarantee the
obligations of others, by way of guaranty, suretyship or otherwise.
Notwithstanding the foregoing, Indebtedness shall not include (a) money borrowed
by Subsidiaries from the Borrower or from other Subsidiaries, including money
borrowed by foreign Subsidiaries as a result of Cash Pooling Arrangements,
(b) money borrowed by the Borrower from Subsidiaries, (c) a guaranty by the
Borrower or a Subsidiary, if, in connection with the giving of the guaranty by
the Borrower or Subsidiary, Indebtedness is placed on the Borrower’s balance
sheet as a result of transactions with respect to which the guaranty was given
or if such guaranty is a performance or completion guaranty applicable to a
Subsidiary, (d) trade accounts payable and expenses arising out of or incurred
in the ordinary course of business, or (e) fair value adjustments required by
Accounting Standards Codification 815—Derivatives and Hedging, as amended from
time to time.

 

13



--------------------------------------------------------------------------------

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Borrower under any Loan Document and (b) to the extent not otherwise described
in (a) hereof, Other Taxes.

“Indemnitee” has the meaning assigned to such term in Section 8.03(b).

“Index Debt” means senior, unsecured long-term indebtedness for borrowed money
of the Borrower that is not guaranteed by any other Person or subject to any
other credit enhancement.

“Information” has the meaning assigned to such term in Section 8.11.

“Interest Election Request” means a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.08.

“Interest Payment Date” means (a) with respect to any ABR Loan, the last day of
each March, June, September and December, (b) with respect to any Fixed Rate
Loan, the last day of the Interest Period applicable to the Borrowing of which
such Loan is a part and, in the case of a Fixed Rate Borrowing with an Interest
Period of more than three months’ duration, each day prior to the last day of
such Interest Period that occurs at intervals of three months’ duration after
the first day of such Interest Period, (c) with respect to any Dollar Swingline
Loan, the day that such Loan is required to be repaid, (d) with respect to any
Variable Rate Loan, the last day of each March, June, September and December (or
any other dates that are specified in the applicable Competitive Bid Request as
Interest Payment Dates with respect to such Borrowing) and on the related
Competitive Loan Maturity Date, and (e) with respect to any Set Rate Loan, the
Competitive Loan Maturity Date applicable to such Loan and, in the case of a Set
Rate Loan with a Competitive Loan Maturity Date of more than three months’
duration from the date the Loan is made, each day prior to the applicable
Competitive Loan Maturity Date that occurs at intervals of three months’
duration after the day such Competitive Loan is made (or any other dates that
are specified in the applicable Competitive Bid Request as Interest Payment
Dates with respect to such Borrowing).

“Interest Period” means with respect to any Fixed Rate Borrowing, the period
commencing on the date of such Borrowing and ending on the seventh day
thereafter or ending on the numerically corresponding day in the calendar month
that is one, two, three or six months thereafter, as the Borrower may elect;
provided, that (i) if any Interest Period would end on a day other than a
Business Day, such Interest Period shall be extended to the next succeeding
Business Day unless, such next succeeding Business Day would fall in the next
calendar month, in which case such Interest Period shall end on the next
preceding Business Day and (ii) any Interest Period (other than a seven day
Interest Period) that commences on the last Business Day of a calendar month (or
on a day for which there is no numerically corresponding day in the last
calendar month of such Interest Period) shall end on the last Business Day of
the last calendar month of such Interest Period. For purposes hereof, the date
of a Borrowing initially shall be the date on which such Borrowing is made and
thereafter shall be the effective date of the most recent conversion or
continuation of such Borrowing.

 

14



--------------------------------------------------------------------------------

“Interpolated Rate” means, at any time, for any Interest Period, the rate per
annum (rounded to the same number of decimal places as the relevant Screen Rate)
determined by the Administrative Agent (which determination shall be conclusive
and binding absent manifest error) to be equal to the rate that results from
interpolating on a linear basis between: (a) the applicable Screen Rate for the
longest period (for which the applicable Screen Rate is available for the
applicable currency) that is shorter than the Impacted Interest Period; and
(b) the applicable Screen Rate for the shortest period (for which the applicable
Screen Rate is available for the applicable currency) that exceeds the Impacted
Interest Period, in each case, as of the Specified Time on the Quotation Day for
such Interest Period; provided that, if any Interpolated Rate shall be less than
zero, such rate shall be deemed to be zero for the purposes of this Agreement.

“IRS” means United States Internal Revenue Service.

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice (or such later version thereof as may be in effect at the time of
issuance).

“Issuing Bank” means JPMorgan Chase Bank, N.A., Wells Fargo Bank, National
Association, U.S. Bank National Association, MUFG Bank, Ltd., Bank of America,
N.A. and any other Revolving Lender that agrees to act as Issuing Bank pursuant
to Section 2.06(l), each in its capacity as the issuer of one or more Letters of
Credit hereunder. Any Issuing Bank may, in its discretion, arrange for one or
more Letters of Credit to be issued by Affiliates of such Issuing Bank, in which
case the term “Issuing Bank” shall include any such Affiliate with respect to
Letters of Credit issued by such Affiliate. No Revolving Lender shall be
required to be an Issuing Bank unless it has (a) a Letter of Credit Commitment
or (b) otherwise agreed to issue one or more Letters of Credit hereunder. Each
reference herein to the “Issuing Bank” shall be deemed to be a reference to each
relevant Issuing Bank.

“LC Disbursement” means a payment made by an Issuing Bank pursuant to a Letter
of Credit.

“LC Exposure” means, at any time, the Dollar Equivalent sum of (a) the aggregate
undrawn amount of all outstanding Letters of Credit at such time plus (b) the
aggregate amount of all LC Disbursements that have not yet been reimbursed by or
on behalf of the Borrower at such time. The LC Exposure of any Revolving Lender
at any time shall be its Applicable Percentage of the total LC Exposure at such
time. For all purposes of this Agreement, if on any date of determination a
Letter of Credit has expired by its terms but any amount may still be drawn
thereunder by reason of the operation of Rule 3.14 of the ISP, such Letter of
Credit shall be deemed to be “outstanding” in the amount so remaining available
to be drawn.

“Lender Parent” means, with respect to any Lender, any Person as to which such
Lender is, directly or indirectly, a subsidiary.

“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a party hereto pursuant to an Assignment and Assumption or an
Incremental Facility Amendment, other than any such Person that ceases to be a
party hereto pursuant to an Assignment and Assumption; provided, however, that
Section 8.03 shall continue to apply to each such Person that ceases to be party
hereto pursuant to an Assignment and Assumption as if such Person is “Lender”.
Unless the context otherwise requires, the term “Lenders” includes the Swingline
Lender and each Issuing Bank.

 

15



--------------------------------------------------------------------------------

“Letter of Credit” means (a) any letter of credit issued pursuant to this
Agreement and (b) the letters of credit listed on Schedule 1.01 hereto, other
than any such letter of credit that shall have ceased to be a “Letter of Credit”
outstanding hereunder pursuant to Section 8.05.

“Letter of Credit Commitment” means, with respect to each Issuing Bank, the
commitment of such Issuing Bank to issue Letters of Credit hereunder. The amount
of each such Issuing Bank’s Letter of Credit Commitment is set forth on Schedule
2.01A, or in any amendment hereto or other agreement executed by the Borrower,
the Administrative Agent and such Issuing Bank, or if an Issuing Bank has
entered into an Assignment and Assumption, the amount set forth for such Issuing
Bank as its Letter of Credit Commitment in the Register maintained by the
Administrative Agent. As of the Effective Date, the aggregate amount of Letter
of Credit Commitments is $125,000,000.

“Leverage Ratio” means, on any date, the ratio of (a) Consolidated Funded
Indebtedness as of such date to (b) Consolidated EBITDA for the period of four
consecutive fiscal quarters of the Borrower most recently ended on or prior to
such date.

“LIBO Screen Rate” means, for any day and time for any Interest Period, the
London interbank offered rate as administered by ICE Benchmark Administration
(or any other Person that takes over the administration of such rate for Dollars
or such other relevant currency) for a period equal in length to such Interest
Period as displayed on such day and time on pages LIBOR01 or LIBOR02 of the
Reuters screen that displays such rate (or, in the event such rate does not
appear on a Reuters page or screen, on any successor or substitute page on such
screen that displays such rate, or on the appropriate page of such other
information service that publishes such rate from time to time as selected by
the Administrative Agent in its reasonable discretion), provided that if the
LIBO Screen Rate shall be less than zero, such rate shall be deemed to be zero
for the purposes of this Agreement.

“LIBOR Quoted Currency” means Dollars, Euros, British Pounds Sterling and Swiss
Francs.

“Lien” means any mortgage, deed of trust, lien, pledge, hypothecation, charge,
security interest, security device or encumbrance of any kind (including liens
or charges upon properties acquired or to be acquired under conditional sales
agreements or other title retention devices) in respect of property of a Person,
whether now owned or hereafter acquired, or upon any income or profits
therefrom.

“Limited Condition Transaction” means any transaction by one or more of the
Borrower and its Subsidiaries the consummation of which is not conditioned on
the availability of, or on obtaining, third party financing.

“Limited Condition Transaction Revolving Commitments” has the meaning assigned
in Section 2.20.

 

16



--------------------------------------------------------------------------------

“Loan Documents” means this Agreement, including any schedules and exhibits
hereto, any notes executed pursuant to Section 2.10, any Incremental Facility
Amendment, any letter of credit applications and any written agreements executed
by the Borrower and the Issuing Bank regarding the Issuing Bank’s Letter of
Credit Commitment or the respective rights and obligations between the Borrower
and the Issuing Bank in connection with the issuance of Letters of Credit and
all other certificates, agreements and other documents or instruments now or
hereafter executed and/or delivered pursuant to or in connection with the
foregoing.

“Loan Engagement Letter” has the meaning assigned to such term in Section 8.06.

“Loans” means the loans made by the Lenders to the Borrower pursuant to this
Agreement, including pursuant to any Incremental Facility Amendment.

“Major Currency” means Dollars, Euros, British Pounds Sterling, Mexican Pesos,
Canadian Dollars, Swiss Francs and any other lawful currency which is requested
by the Borrower, reasonably acceptable to the Administrative Agent, is freely
transferable into Dollars and that all the Revolving Lenders have the capability
to fund, as determined by the Administrative Agent based on discussions with
each of the Revolving Lenders.

“Majority in Interest”, when used in reference to Lenders of any Class, means,
at any time, (a) in the case of the Revolving Lenders, Lenders having Revolving
Exposures and unused Revolving Commitments representing more than 50% of the sum
of the Revolving Exposure of all Revolving Lenders and the aggregate amount of
the unused Revolving Commitment, (b) in the case of the Term Lenders of any
Class, Lenders having Term Loans (or, prior to the borrowing of the applicable
Term Loans, Term Commitments) of such Class representing more than 50% of the
aggregate principal amount of all Term Loans (or, prior to the borrowing of the
applicable Term Loans, Term Commitments) of such Class outstanding at such time
and (c) in the case of the Additional Lenders of any Class of Incremental Term
Loans, Additional Lenders having Incremental Term Loans (or, prior to the
borrowing of the applicable Incremental Term Loans, commitments in respect of
such Incremental Term Loans) of such Class representing more than 50% of the
aggregate principal amount of all Incremental Term Loans (or, prior to the
borrowing of the applicable Incremental Term Loans, commitments in respect of
such Incremental Term Loans) of such Class outstanding at such time.

“Material Adverse Effect” means a material adverse effect on: (i) the business
operations, affairs, financial condition, assets or properties of the Borrower
and its Subsidiaries taken as a whole; (ii) the ability of the Borrower to
perform its obligations under this Agreement or any Loan Document; or (iii) the
legality, validity or enforceability of this Agreement or any Loan Document.

“Material Adverse Effect on the Acquired Company” means any fact, event, change,
effect, occurrence or development that, individually or in the aggregate, with
all other facts, events, changes, effects, occurrences or developments, is or is
reasonably expected to be materially adverse to the financial condition, assets,
liabilities, business, or operating results of the Company and its Subsidiaries,
taken as a whole, or is, or is reasonably expected to be, materially adverse to
the ability of Seller to consummate the Transactions; provided that no facts,
events, changes, effects, occurrences or developments arising from or relating
to the following, either

 

17



--------------------------------------------------------------------------------

alone or taken together, will constitute, or be taken into account in
determining whether there has been or will be, a Material Adverse Effect on the
Acquired Company: (a) general business or economic conditions affecting the
industries in which the Company and its Subsidiaries or their customers operate;
(b) national or international political or social conditions, including the
engagement by the United States in hostilities or the escalation thereof,
whether or not pursuant to the declaration of a national emergency or war, or
the occurrence or the escalation of any military, cyber or terrorist attack upon
the United States, or any of its territories, possessions, or diplomatic or
consular offices or upon any military installation, asset, equipment or
personnel of the United States; (c) financial, banking, or securities markets
(including (i) any disruption of any of the foregoing markets, (ii) any change
in currency exchange rates, (iii) any decline or rise in the price of any
security, commodity, contract or index or (iv) any increased cost, or decreased
availability, of capital or pricing or terms related to any financing for the
Transactions); (d) natural disasters, pandemics, weather conditions, explosions
or fires or other force majeure events or acts of God; (e) changes in Laws or
other binding directives or determinations issued or made by any Governmental
Body after the date of the Acquisition Agreement; (f) changes in GAAP or other
accounting requirements or principles or the interpretation thereof after the
date of the Acquisition Agreement; (g) the taking of any action expressly
permitted or required by the Acquisition Agreement (including Section 6.01
thereof) or taken at the express written request of Buyer, the failure to take
any action if such action is prohibited by the Acquisition Agreement, or Buyer’s
failure to consent to any of the actions restricted in Section 6.01 of the
Acquisition Agreement; (h) the announcement, execution or consummation of the
Acquisition Agreement or the Transactions or the identity of Buyer, including
the impact thereof on the relationships, contractual or otherwise, of the
Company or any of its Subsidiaries with employees, customers, suppliers, lessors
or other commercial partners; (i) any failure, in and of itself, to achieve any
budgets, projections, forecasts, estimates, plans or predictions (but, for the
avoidance of doubt, not the underlying causes of any such failure to the extent
such underlying cause is not otherwise excluded from the definition of Material
Adverse Effect on the Acquired Company); (j) any action taken by Buyer or its
Affiliates with respect to the Transactions or financing thereof; or (k) matters
expressly set forth on the Disclosure Schedules; except in the case of the
foregoing clauses (a), (b), (c), (d), (e) and (f) to the extent such facts,
events. changes, effects, occurrences or developments have a materially
disproportionate impact on the Company and its Subsidiaries, taken as a whole,
as compared to other participants engaged in the industries and geographies in
which they operate. All capitalized terms used in this definition (other than
“Acquisition Agreement”) have the meanings assigned thereto in the Acquisition
Agreement (as in effect on the Signing Date).

“Material Subsidiary” has the meaning assigned to such term in clause (g) of
Article VI.

“Maturity Date” means the Tranche A Term Maturity Date, the Revolving Maturity
Date or, with respect to Incremental Term Loans of any Class, the scheduled date
on which such Incremental Term Loans shall become due and payable in full
hereunder, as specified in the applicable Incremental Facility Amendment, as the
context requires.

“Maximum Rate” has the meaning assigned to such term in Section 8.12(a).

 

18



--------------------------------------------------------------------------------

“Mexican Peso Negotiated Rate” means, with respect to any Interest Period, a
rate per annum established by JPMorgan Chase Bank, N.A. in its sole and absolute
discretion, as last quoted to Borrower no later than 11:00 a.m., London time,
three Business Days prior to the disbursement or renewal of such Loan
denominated in Mexican Pesos; provided that, notwithstanding the foregoing, in
no event shall the Mexican Peso Negotiated Rate be based on the Prime Rate.

“Mexican Pesos” means the lawful currency of Mexico.

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto which
is a nationally recognized rating agency.

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.

“Net Worth” has the meaning assigned to such term in clause (g) of Article VI.

“Non-Quoted Currency” means each of Mexican Pesos and Canadian Dollars.

“NYFRB” means the Federal Reserve Bank of New York.

“NYFRB Rate” means, for any day, the greater of (a) the Federal Funds Effective
Rate in effect on such day and (b) the Overnight Bank Funding Rate in effect on
such day(or for any day that is not a Business Day, for the immediately
preceding Business Day); provided that if none of such rates are published for
any day that is a Business Day, the term “NYFRB Rate” means the rate for a
federal funds transaction quoted at 11:00 a.m., New York City time, on such day
received to the Administrative Agent from a Federal funds broker of recognized
standing selected by it; provided, further, that if any of the aforesaid rates
shall be less than zero, such rate shall be deemed to be zero for purposes of
this Agreement.

“Original Currency” has the meaning assigned to such term in Section 8.16.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Taxes (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan, Letter of Credit or
Loan Document).

“Other Currency” has the meaning assigned to such term in Section 8.16.

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 2.19).

 

19



--------------------------------------------------------------------------------

“Overnight Bank Funding Rate” means, for any day, the rate comprised of both
overnight federal funds and overnight Fixed Rate borrowings by U.S.-managed
banking offices of depository institutions (as such composite rate shall be
determined by the NYFRB as set forth on its public website from time to time)
and published on the next succeeding Business Day by the NYFRB as an overnight
bank funding rate (from and after such date as the NYFRB shall commence to
publish such composite rate).

“Participant” has the meaning assigned to such term in Section 8.04(c).

“Participant Register” has the meaning assigned to such term in Section 8.04(c).

“PBGC” means the Pension Benefit Guaranty Corporation or any entity succeeding
to any or all of its functions under ERISA.

“Permitted Encumbrances” means:

(a) Liens imposed by law for Taxes that are not yet due or are being contested
in compliance with Section 5.04;

(b) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s,
landlords’ and other like Liens imposed by law (other than any Lien imposed
pursuant to Section 430(k) of the Code or Section 303(k) of ERISA or a violation
of Section 436 of the Code), arising in the ordinary course of business and
securing obligations that are not overdue by more than 60 days or are being
contested in compliance with Section 5.04;

(c) pledges and deposits made (i) in the ordinary course of business in
compliance with workers’ compensation, unemployment insurance and other social
security laws and (ii) in respect of letters of credit, bank guarantees or
similar instruments issued for the account of the Borrower or any Subsidiary in
the ordinary course of business supporting obligations of the type set forth in
clause (i) above;

(d) pledges and deposits made (i) to secure the performance of bids, trade
contracts (other than for payment of Indebtedness), leases (other than
Capitalized Leases or Synthetic Lease Obligations), statutory obligations,
surety and appeal bonds, performance bonds and other obligations of a like
nature, in each case in the ordinary course of business and (ii) in respect of
letters of credit, bank guarantees or similar instruments issued for the account
of the Borrower or any Subsidiary in the ordinary course of business supporting
obligations of the type set forth in clause (i) above;

(e) judgment liens in respect of judgments that do not constitute an Event of
Default under clause (g) of Article VI;

(f) easements, zoning restrictions, rights-of-way and similar encumbrances on
real property imposed by law or arising in the ordinary course of business that
do not secure any monetary obligations and do not materially detract from the
value of the affected property or interfere with the ordinary conduct of
business of the Borrower or any Subsidiary;

(h) banker’s liens, rights of setoff or similar rights and remedies as to
deposit accounts or other funds maintained with depository institutions and
securities accounts and other financial assets maintained with a securities
intermediary; provided that such deposit accounts or funds and securities
accounts or other financial assets are not established or deposited for the
purpose of providing collateral for any Indebtedness and are not subject to
restrictions on access by the Borrower or any Subsidiary in excess of those
required by applicable banking regulations;

 

20



--------------------------------------------------------------------------------

(i) Liens arising by virtue of Uniform Commercial Code financing statement
filings (or similar filings under applicable law) regarding operating leases
entered into by the Borrower and the Subsidiaries in the ordinary course of
business;

(j) Liens of a collecting bank arising in the ordinary course of business under
Section 4-208 (or the applicable corresponding section) of the Uniform
Commercial Code in effect in the relevant jurisdiction covering only the items
being collected upon;

(k) Liens representing any interest or title of a licensor, lessor or
sublicensor or sublessor, or a licensee, lessee or sublicensee or sublessee, in
the property subject to any lease, license or sublicense or concession
agreement;

(l) Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods;
and

(m) Liens that are contractual rights of set-off;

provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness, other than Liens referred to in clauses (c) and (d) above
securing letters of credit, bank guarantees or similar instruments.

“Permitted Securitization Transaction” means any transaction or series of
transactions intended to be structured as true sales pursuant to which the
Borrower or any of its Subsidiaries may sell, convey or otherwise transfer to a
Receivable Entity (in the case of a transfer by the Borrower or any of its
Subsidiaries) and any other Person (in the case of a transfer by a Receivable
Entity) any accounts receivable (whether now existing or arising in the future
but excluding trade accounts receivable which are assigned by a Borrower to
purchasers pursuant to supply chain accounts purchase agreements) of the
Borrower or any of its Subsidiaries (and any assets related thereto including,
without limitation, all collateral securing such accounts receivable, all
contracts and all guarantees or other obligations in respect of such accounts
receivables and proceeds of such accounts receivable). As used in this
definition, the term “Receivable Entity” means a bankruptcy remote single
purpose entity that is a Subsidiary of the Borrower or another Person in which
the Borrower or any Subsidiary of the Borrower makes an investment and that is
established for the sole purpose of purchasing accounts receivable from the
Borrower and its Subsidiaries in transactions intended to be structured as true
sales.

“Person” means an individual, a corporation, a partnership, a limited liability
company, an unincorporated association, a trust or any other entity or
organization, including, but not limited to, a government or political
subdivision or an agency or instrumentality thereof.

 

21



--------------------------------------------------------------------------------

“Plan” means at any time an employee pension benefit plan which is covered by
Title IV of ERISA or subject to the minimum funding standards under Section 412
of the Code and is either (i) maintained by the Borrower or any member of the
Controlled Group for employees of any member of the Controlled Group or
(ii) maintained pursuant to a collective bargaining agreement or any other
arrangement under which more than one employer makes contributions and to which
a member of the Controlled Group is then making or accruing an obligation to
make contributions or has within the preceding five plan years made
contributions.

“Platform” means Intralinks or a substantially similar electronic transmission
system.

“Prime Rate” means the rate of interest per annum last quoted by The Wall Street
Journal as the “prime rate” in the United States or, if the The Wall Street
Journal ceases to quote such rate, the highest per annum rate published by the
Federal Reserve Board in Federal Reserve Statistical Release H.15 (519)
(Selected Interest Rates) as the “bank prime loan” rate or, if such rate is no
longer quoted therein, any similar rate quoted therein (as determined by the
Administrative Agent) or any similar release by the Federal Reserve Board (as
determined by the Administrative Agent). Each change in the Prime Rate shall be
effective from and including the date such change is publicly announced as being
effective.

“Quotation Day” means, with respect to any Fixed Rate Borrowing for any Interest
Period, (a) if the currency is British Pounds Sterling or Canadian Dollars, the
first day of such Interest Period, (b) if the currency is Euro, two TARGET2 days
before the first day of such Interest Period, (c) for any other currency, two
Business Days prior to the commencement of such Interest Period, unless, in each
case, market practice differs in the relevant market where the Fixed Rate for
such currency is to be determined, in which case the Quotation Day will be
determined by the Administrative Agent in accordance with market practice in
such market (and if quotations would normally be given on more than one day,
then the Quotation Day will be the last of those days).

“Recipient” means (a) the Administrative Agent, (b) any Lender and (c) any
Issuing Bank, as applicable.

“Reference Banks” means, in relation to Loans denominated in any Major Currency
such banks that have consented to act as a reference bank as may be appointed by
the Administrative Agent in consultation with the Borrower.

“Reference Bank Rate” means the arithmetic mean of the rates (rounded upwards to
four decimal places) supplied to the Administrative Agent at its request by the
Reference Banks (as the case may be) as of the Specified Time on the Quotation
Day for Loans in the applicable currency and the applicable Interest Period:

(a) in relation to Loans denominated in Euros, as the rate which the relevant
Reference Bank assesses to be the rate at which Euro interbank term deposits in
euros and for the relevant period are offered for spot value (T+2) by one prime
bank to another prime bank within the EMU zone;

(b)in relation to Loans in Canadian Dollars, as the rate at which the relevant
Reference Bank is willing to extend credit by the purchase of bankers’
acceptances which have been accepted by banks which are for the time being
customarily regarded as being of appropriate credit standing for such purpose
with a term to maturity equal to the relevant Interest Period; and

 

22



--------------------------------------------------------------------------------

(c) in relation to Loans in any currency other than Euros or Canadian Dollars,
as the rate at which the relevant Reference Bank could borrow funds in the
London interbank market in the relevant currency and for the relevant period,
were it to do so by asking for and then accepting interbank offers in reasonable
market size in that currency and for that period.

“Refinanced Indebtedness” has the meaning assigned to such term in Section 1.07.

“Refinancing Indebtedness” has the meaning assigned to such term in
Section 1.07.

“Register” has the meaning assigned to such term in Section 8.04(b)(iv).

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.

“Rentals” means all fixed rents payable by the lessee for the applicable period
exclusive of any amounts required to be paid on account of maintenance, repairs,
insurance, taxes, and similar charges. The term “Rentals” shall not include
Rentals payable under leases between the Borrower and any Subsidiary or between
any Subsidiaries.

“Required Lenders” means, at any time, Lenders having Revolving Exposures, Term
Loans and unused Commitments representing more than 50% of the sum of the total
Revolving Exposures, outstanding Term Loans and unused Commitments at such time;
provided that, for purposes of declaring the Loans to be due and payable
pursuant to Article VI, and for all purposes after the Loans become due and
payable pursuant to Article VI or the Commitments expire or terminate, then
(i) as to each Lender, clause (a) of the definition of Swingline Exposure shall
only be applicable for purposes of determining its Revolving Exposure to the
extent such Lender shall have funded its participation in the outstanding
Swingline Loans and (ii) the outstanding Competitive Loans of the Lenders shall
be included in their respective Revolving Exposures in determining the Required
Lenders.

“Revolving Availability Period” means the period from and including the
Effective Date to but excluding the earlier of the Maturity Date and the date of
termination of all of the Revolving Commitments.

“Revolving Commitment” means, with respect to each Lender, the commitment, if
any, of such Lender to make Revolving Loans and to acquire participations in
Letters of Credit and Swingline Loans hereunder, expressed as an amount
representing the maximum aggregate amount of such Lender’s Revolving Exposure
hereunder, as such commitment may be (a) reduced from time to time pursuant to
Section 2.09, (b) reduced or increased from time to time pursuant to assignments
by or to such Lender pursuant to Section 8.04 and (c) increased from time to
time pursuant to Section 2.20(a). The amount of each Lender’s Revolving
Commitment as of the Effective Date is set forth on Schedule 2.01, in the
Assignment and Assumption pursuant to which such Lender shall have assumed its
Revolving Commitment or in the Incremental Facility Amendment pursuant to which
such Lender shall have assumed or increased its Revolving Commitment, as
applicable. As of the Effective Date, the aggregate amount of the Lenders’
Revolving Commitments is $1,200,000,000.

 

23



--------------------------------------------------------------------------------

“Revolving Commitment Fee” has the meaning assigned to such term in
Section 2.12(a).

“Revolving Commitment Increase” has the meaning assigned to such term in
Section 2.20(a).

“Revolving Exposure” means, with respect to any Lender at any time, the sum of
the outstanding Dollar Equivalent principal amount of such Lender’s Revolving
Loans and its LC Exposure and Swingline Exposure at such time.

“Revolving Facility” means the revolving facility provided for herein, including
the Revolving Commitments and the Revolving Loans.

“Revolving Facility Availability Date” means January 3, 2019; provided, that the
conditions specified in Section 4.03 (other than the conditions specified in
(i) clause (a), (ii) clause (b) (solely to the extent it relates to clause (a)),
(iii) clause (g) thereof) are satisfied (or waived in accordance with
Section 8.02 assuming such date were the Acquisition Funding Date) as of such
date; provided further that, each reference to Acquisition Funding Date in
clause (e) of Section 4.03 shall be deemed to be a reference to the Revolving
Facility Availability Date, in each case, for purposes of this definition of
Revolving Facility Availability Date; provided further that, if the foregoing
conditions are not satisfied on January 3, 2019, the Revolving Facility
Availability Date shall be the first Business Day thereafter when all such
conditions are satisfied.

“Revolving Lender” means a Lender with a Revolving Commitment or Revolving
Exposure.

“Revolving Loan” means a Loan made pursuant to clause (b) of Section 2.01.

“Revolving Maturity Date” means the fifth anniversary of the Revolving Facility
Availability Date; provided that if the Revolving Facility Availability Date
does not occur on or prior to the Commitment Termination Date, the Revolving
Maturity Date shall mean November 8, 2022. By written notice sent to the
Administrative Agent and the Revolving Lenders, the Borrower may request that
the then effective Revolving Maturity Date (the “Current Revolving Maturity
Date”) be extended to a date one year from the then Current Revolving Maturity
Date (a “Revolving Extension Request”). A Revolving Extension Request may be
delivered by the Borrower to the Administrative Agent and the Revolving Lenders
at any time prior to the date which is 90 days prior to the then Current
Revolving Maturity Date when no Default exists. Within 30 days of the receipt by
the Revolving Lenders of a Revolving Extension Request, each Revolving Lender
shall provide the Administrative Agent and the Borrower with a written consent
to, or a rejection of, the Borrower’s Revolving Extension Request. The decision
whether to accept or reject a Revolving Extension Request shall be made by each
Revolving Lender in its sole discretion based on such information as it may deem
necessary and no Revolving Lender shall have any obligation to agree to any
extension of the then Revolving Current Maturity Date. The failure of a
Revolving Lender to respond to any Revolving Extension Request within such
30-day period shall be deemed a rejection of such request. If all the Revolving
Lenders consent to a Revolving Extension Request, the Revolving Maturity Date
shall be the date one year from the then Current Revolving Maturity Date as
specified in a notice from the Administrative Agent. If

 

24



--------------------------------------------------------------------------------

Revolving Lenders holding 50% or less of the Revolving Exposures and unused
Revolving Commitments reject a Revolving Extension Request (the “Rejecting
Revolving Lenders”), then the Borrower may take one of the following actions on
or before the then Current Revolving Maturity Date: (i) by written notice to
each Rejecting Revolving Lender and the Administrative Agent, terminate the
Commitment of each Rejecting Revolving Lender if simultaneously with such
termination the Borrower pays to each Rejecting Revolving Lender all amounts
owed by the Borrower to such Rejecting Revolving Lender hereunder or (ii) treat
such Rejecting Revolving Lender as a Non-consenting Lender under
Section 2.19(b). If the Borrower consummates either of the foregoing actions on
or before the then Current Revolving Maturity Date, then the Revolving Maturity
Date shall be the date one year from the then Current Revolving Maturity Date as
specified in a notice from the Administrative Agent.

“S&P” means S&P Global Ratings, a division of S&P Global Inc., or any successor
to its rating agency business.

“Sanctioned Country” means, at any time, a country, region or territory which is
itself the subject or target of any Sanctions (at the time of this Agreement,
Crimea, Cuba, Iran, North Korea and Syria).

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury, the U.S. Department of
State, the United Nations Security Council, the European Union, any European
Union member state, Her Majesty’s Treasury of the United Kingdom, or other
relevant sanctions authority, (b) any Person operating, organized or resident in
a Sanctioned Country or (c) any Person owned or controlled by any such Person or
Persons described in the foregoing clauses (a) or (b).

“Sanctions” means all economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by (a) the U.S. government,
including those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State or (b) the United
Nations Security Council, the European Union, any European Union member state,
Her Majesty’s Treasury of the United Kingdom, or other relevant sanctions
authority.

“Screen Rate” means the LIBO Screen Rate and the CDOR Screen Rate collectively
and individually as the context may require.

“Secured Debt” shall mean all (a) Funded Debt, Short-Term Debt and other
Indebtedness secured by a mortgage, security interest, pledge, or other Lien on
property or assets or by any title retention agreement, (b) all Funded Debt in
respect of Capitalized Leases, and (c) the aggregate amount of uncollected
accounts receivable of the Borrower subject at such time to a sale of
receivables (or similar transaction, including any Permitted Securitization
Transaction) regardless of whether such transaction is effected in a manner that
would not be reflected on the balance sheet of the Borrower in accordance with
GAAP.

 

25



--------------------------------------------------------------------------------

“Set Rate” means, with respect to any Competitive Loan (other than a Variable
Rate Competitive Loan), the fixed rate of interest per annum specified by the
Lender making such Competitive Loan in its related Competitive Bid. “Set Rate”
when used in reference to any Loan or Borrowing, refers to whether such Loan, or
the Loans comprising such Borrowing, are bearing interest at a rate determined
by reference to a Set Rate.

“Short–Term Debt” means (i) Indebtedness of the Borrower and its Subsidiaries
for money borrowed from banks, trust companies and others having a maturity of
no more than one year from the date of origin and not extendable or renewable at
the option of the obligor, excluding however, to the extent included, the
aggregate undrawn amount of all letters of credit issued for the account of the
Borrower or any Subsidiary; and (ii) guaranties which constitute Indebtedness
but not Funded Debt.

“Signing Date” means November 6, 2018.

“Specified Representations” means the representations and warranties set forth
in Section 3.01 (with respect to organization, existence and good standing of
the Borrower only), clause (i) and (ii) of Section 3.02, clause (iii) of
Section 3.02 (with respect to the articles of incorporation or by-laws of the
Borrower only), Section 3.03, Section 3.11, Section 3.13 and the last sentence
of Section 3.16 with respect to Loans made on the Acquisition Funding Date.

“Specified Time” means (i) in relation to a Loan in Canadian Dollars, as of
11:00 a.m. Toronto, Ontario time; and (ii) in relation to a Loan in a LIBOR
Quoted Currency, as of 11:00 a.m., London time.

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject for
eurocurrency funding (currently referred to as “Eurocurrency Liabilities” in
Regulation D of the Board). Such reserve percentages shall include those imposed
pursuant to such Regulation D. The Statutory Reserve Rate shall be adjusted
automatically on and as of the effective date of any change in any reserve
percentage.

“Subsidiary” means (i) any corporation, partnership or other business entity,
80% or more of the outstanding stock of which, or ownership interest in, is
owned by the Borrower, a Subsidiary, the Borrower and one or more other
Subsidiaries or another Subsidiary together with one or more other Subsidiaries
(except directors qualifying shares, if any) and (ii) upon designation by the
Borrower by at least five days’ notice to the Administrative Agent, any other
corporation, partnership or business entity, 50% or more of the outstanding
stock of which, or ownership interest in, is owned by the Borrower, a
Subsidiary, the Borrower and one or more other Subsidiaries or another
Subsidiary together with one or more other Subsidiaries (except directors
qualifying shares, if any) and is Controlled by one or more of the Borrower and
any of its Subsidiaries (it being agreed and understood that TAG Environmental
Inc. shall be a Subsidiary on the Effective Date in accordance with this clause
(ii)); provided that the term “Subsidiary” shall not include any Unrestricted
Subsidiary.

 

26



--------------------------------------------------------------------------------

“Swingline Exposure” means, at any time, the aggregate Dollar Equivalent
principal amount of all Swingline Loans outstanding at such time. The Swingline
Exposure of any Lender (including the Swingline Lender) at any time shall be the
sum of (a) its Applicable Percentage of the total Swingline Exposure at such
time (excluding any Swingline Loans made by such Lender in its capacity as a
Swingline Lender that are included with respect to such Swingline Lender by
clause (b) below) and (b) the aggregate principal amount of all Swingline Loans
made by such Lender as a Swingline Lender outstanding at such time (less the
amount of participations funded by the other Lenders in such Swingline Loans).

“Swingline Lender” means JPMorgan Chase Bank, N.A. in its capacity as lender of
Swingline Loans hereunder.

“Swingline Loan” means a loan made pursuant to Section 2.05.

“Swiss Francs” means the lawful currency of Switzerland.

“Synthetic Lease Obligation” means the obligation to pay rent or other payment
amounts under a lease of (or other indebtedness arrangements conveying the right
to use) real or personal property which may be classified and accounted for as
an operating lease or off–balance sheet liability for accounting purposes but as
a secured or unsecured loan for tax purposes under the Code.

“TARGET2” means the Trans-European Automated Real-time Gross Settlement Express
Transfer (TARGET2) payment system (or, if such payment system ceases to be
operative, such other payment system reasonably determined by the Administrative
Agent to be a suitable replacement) for the settlement of payments in euro.

“Tax Returns” has the meaning assigned in Section 3.09.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), value added taxes, or any other
goods and services, use or sales taxes, assessments, fees or other charges, in
each case in the nature of a tax, imposed by any Governmental Authority,
including any interest, additions to tax or penalties applicable thereto.

“Term Commitments” means, collectively, the Tranche A Term Commitments and any
commitments to make Incremental Term Loans.

“Term Lenders” means, collectively, the Tranche A Term Lenders and any Lenders
with an outstanding Incremental Term Loan or a Commitment to make an Incremental
Term Loan.

“Term Loans” means, collectively, the Tranche A Term Loans and any Incremental
Term Loans.

“Term Ticking Fee” has the meaning set forth in Section 2.12(d).

“Term Ticking Fee Accrual Period” has the meaning set forth in Section 2.12(d).

“Term Ticking Fee Rate” means 0.110% per annum.

 

27



--------------------------------------------------------------------------------

“Total Capital” means the sum of Total Indebtedness and stockholders’ equity of
the Borrower and its Subsidiaries determined on a consolidated basis, without
duplication, in accordance with GAAP.

“Total Indebtedness” means the sum of (a) the aggregate amount of Indebtedness
of the Borrower and its Subsidiaries at any given time minus (b), to the extent
included is such Indebtedness, the aggregate undrawn amount of all letters of
credit issued for the account of the Borrower or any Subsidiary.

“Tranche A Term Commitment” means, with respect to each Lender, the commitment,
if any, of such Lender to make a Tranche A Term Loan on the Acquisition Funding
Date, expressed as an amount representing the maximum principal amount of the
Tranche A Term Loan to be made by such Lender, as such commitment may be
(a) reduced from time to time pursuant to Section 2.09 and (b) reduced or
increased from time to time pursuant to assignments by or to such Lender
pursuant to Section 8.04. The initial amount of each Lender’s Tranche A Term
Commitment is set forth on Schedule 2.01, or in the Assignment and Assumption
pursuant to which such Lender shall have assumed its Tranche A Term Commitment,
as applicable. The initial aggregate amount of the Lenders’ Tranche A Term
Commitments is $500,000,000.

“Tranche A Term Facility” means the term loan facility provided for herein,
including the Tranche A Term Commitments and the Tranche A Term Loans.

“Tranche A Term Lender” means a Lender with a Tranche A Term Commitment or an
outstanding Tranche A Term Loan.

“Tranche A Term Loan” means a Loan made pursuant to clause (a) of Section 2.01.

“Tranche A Term Maturity Date” means the fifth anniversary of the Revolving
Facility Availability Date. By written notice sent to the Administrative Agent
and the Tranche A Term Lenders, the Borrower may request that the then effective
Tranche A Term Maturity Date (the “Current Tranche A Term Maturity Date”) be
extended to a date one year from the then Current Tranche A Term Maturity Date
(an “Tranche A Term Extension Request”). A Tranche A Term Extension Request may
be delivered by the Borrower to the Administrative Agent and the Tranche A Term
Lenders at any time prior to the date which is 90 days prior to the then Current
Tranche A Term Maturity Date when no Default exists. Within 30 days of the
receipt by the Tranche A Term Lenders of an Tranche A Term Extension Request,
each Tranche A Term Lender shall provide the Administrative Agent and the
Borrower with a written consent to, or a rejection of, the Borrower’s Tranche A
Term Extension Request. The decision whether to accept or reject a Tranche A
Term Extension Request shall be made by each Lender in its sole discretion based
on such information as it may deem necessary and no Lender shall have any
obligation to agree to any extension of the then Current Tranche A Term Maturity
Date. The failure of a Lender to respond to any Tranche A Term Extension Request
within such 30-day period shall be deemed a rejection of such request. If all
the Lenders consent to a Tranche A Term Extension Request, the Tranche A Term
Maturity Date shall be the date one year from the then Current Tranche A Term
Maturity Date as specified in a notice from the Administrative Agent and with
amortization amounts for periods after the then Current Tranche A Term Maturity
Date to be set forth in the Tranche A Term Extension Request. If Tranche A Term
Lenders holding 50% or less of the Tranche A Term Loans

 

28



--------------------------------------------------------------------------------

reject a Tranche A Term Extension Request (the “Rejecting Tranche A Term
Lenders”), then the Borrower may take one of the following actions on or before
the then Current Tranche A Term Maturity Date: (i) by written notice to each
Rejecting Tranche A Term Lender and the Administrative Agent, repay the Tranche
A Term Loans of each Rejecting Tranche A Term Lender if simultaneously with such
repayment the Borrower pays to each Rejecting Tranche A Term Lender all other
amounts owed by the Borrower to such Rejecting Tranche A Term Lender hereunder
or (ii) treat such Rejecting Tranche A Term Lender as a Non-consenting Lender
under Section 2.19(b). If the Borrower consummates either of the foregoing
actions on or before the then Current Tranche A Term Maturity Date, then the
Tranche A Term Maturity Date shall be the date one year from the then Current
Tranche A Term Maturity Date as specified in a notice from the Administrative
Agent.

“Transactions” means (a) the execution, delivery and performance by the Borrower
of the Loan Documents, the borrowing of Loans and the use of the proceeds
thereof, (b) the Elite Comfort Solutions Acquisition, (c) the Elite Comfort
Solutions Debt Repayment and (d) the payment of fees and expenses in connection
with the foregoing.

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Fixed Rate, the Alternate Base Rate, the Federal
Funds Effective Rate, the Set Rate or the Variable Rate.

“UCP” means the Uniform Customs and Practice for Documentary Credits (1993
Revision), International Chamber of Commerce Publication No. 600, as the same
may be amended from time to time.

“Unrestricted Subsidiary” means (i) any corporation partnership or other
business entity that is owned in part by the Borrower, by Subsidiaries and/or by
any other Unrestricted Subsidiaries and does not fall within the definition of
“Subsidiary” and (ii) any Subsidiary which the Borrower may designate as an
Unrestricted Subsidiary by at least five days’ notice to the Administrative
Agent; provided, however, that the Borrower may make such designation only if
the Borrower, both immediately before and immediately after the delivery of such
designation to the Administrative Agent, would have been entitled to incur other
Funded Debt under Section 5.12 hereof. As of the Effective Date, the following
are Unrestricted Subsidiaries under clause (i) of this definition: Taizhou
Intes-Leggett & Platt Special Textile Co., Ltd.; Pullmaflex Southern Africa
(Proprietary) Limited; Raymond James Missouri Tax Credit Fund III L.L.C.;
Raymond James Missouri Tax Credit Fund IV L.L.C.; and Church Corporate Park
Owner’s, LLC. As of the Effective Date, no Unrestricted Subsidiaries have been
designated under clause (ii) of this definition and the Borrower may not
designate any Subsidiary as an Unrestricted Subsidiary under clause (ii) of this
definition if, after giving effect to such designation, the total assets of
subsidiaries so designated would exceed 20% of Consolidated Total Assets. No
Unrestricted Subsidiary as such shall be subject to any of the provisions of
this Agreement. In addition, the Borrower shall not consolidate or partially
consolidate any Unrestricted Subsidiary for purposes of this Agreement
notwithstanding GAAP.

“U.S. Person” means a “United States person” within the meaning of
Section 7701(a)(30) of the Code.

 

29



--------------------------------------------------------------------------------

“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 2.17(f)(ii)(B)(3).

“Variable Rate” means, with respect to any Competitive Loan (other than a Set
Rate Competitive Loan), the variable rate of interest per annum specified by the
Lender making such Competitive Loan in its related Competitive Bid, which may be
expressed as a variable rate, plus or minus an applicable margin. “Variable
Rate” when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to a Variable Rate. No Variable Rate Borrowing may be
established with respect to any Major Currency other than Dollars.

“Withholding Agent” means the Borrower and the Administrative Agent or any other
person required to deduct or withhold on amounts paid under this Agreement.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

SECTION 1.02. Types, Facility and Currencies of Loans. Loans and Borrowings
hereunder are distinguished and referred to herein by Class (i.e., under
Section 2.01(a) and thus a “Revolving Loan” or “Revolving Borrowing”, under
Section 2.01(b) and thus a “Tranche A Term Loan” or a “Tranche A Term Loan
Borrowing”, under Section 2.04 and thus a “Competitive Loan” or “Competitive
Borrowing” or made under Section 2.05 and thus a “Swingline Loan” or “Swingline
Borrowing”) or by Type (i.e., ABR, Fixed Rate, Federal Funds Effective Rate, Set
Rate or Variable Rate) and by the Major Currency in which it is denominated or
by any one or more of the foregoing.

SECTION 1.03. Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The word “will” shall be construed to have the same
meaning and effect as the word “shall”. Unless the context requires otherwise or
except as expressly provided herein (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
amended and restated, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein),
(b) any definition of or reference to any statute, rule or regulation shall be
construed as referring thereto as from time to time amended, supplemented or
otherwise modified, and all references to any statute shall be construed as
referring to all rules, regulations, rulings and official interpretations
promulgated or issued thereunder, (c) any reference herein to any Person shall
be construed to include such Person’s successors and assigns, (d) the words
“herein”, “hereof” and “hereunder”, and words of similar import, shall be
construed to refer to this Agreement in its entirety and not to any particular
provision hereof, (e) all references herein to Articles, Sections, Exhibits and
Schedules shall be construed to refer to Articles and Sections of, and Exhibits
and Schedules to, this Agreement and (f) the words “asset” and “property” shall
be construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.

 

30



--------------------------------------------------------------------------------

SECTION 1.04. Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that (i) if the
Borrower notifies the Administrative Agent that the Borrower requests an
amendment to any provision (including any definition) hereof to eliminate the
effect of any change occurring after the date hereof in GAAP or in the
application thereof on the operation of such provision (or if the Administrative
Agent notifies the Borrower that the Required Lenders request an amendment to
any provision hereof for such purpose), regardless of whether any such notice is
given before or after such change in GAAP or in the application thereof, then
such provision shall be interpreted on the basis of GAAP as in effect and
applied immediately before such change shall have become effective until such
notice shall have been withdrawn or such provision amended in accordance
herewith and (ii) notwithstanding any other provision contained herein, all
terms of an accounting or financial nature used herein shall be construed, and
all computations of amounts and ratios referred to herein shall be made,
(A) without giving effect to any election under Accounting Standards
Codification 825 – Financial Instruments, to value any Indebtedness of the
Borrower or any Subsidiary at “fair value”, as defined therein, (B) without
giving effect to any treatment of Indebtedness in respect of convertible debt
instruments under Accounting Standards Codification 470-20 (or any other
Accounting Standards Codification or Financial Accounting Standard having a
similar result or effect) to value any such Indebtedness in a reduced or
bifurcated manner as described therein, and such Indebtedness shall at all times
be valued at the full stated principal amount thereof, and (C) without giving
effect to any change to GAAP occurring after January 1, 2017, as a result of the
adoption of any proposals set forth in the Proposed Accounting Standards Update
2016-02—Leases (Topic 842), issued by the Financial Accounting Standards Board
on February 25, 2016, or any other proposals issued by the Financial Accounting
Standards Board in connection therewith, in each case if such change would
require treating any lease (or similar arrangement conveying the right to use)
as a capital lease where such lease (or similar arrangement) would not have been
required to be so treated under GAAP as in effect January 1, 2017.

SECTION 1.05. Conversion of Foreign Currencies. (a) Dollar Equivalents. The
Administrative Agent shall determine the Dollar Equivalent of any amount when
required or permitted hereby, and a determination thereof by the Administrative
Agent shall be conclusive absent manifest error. The Administrative Agent may,
but shall not be obligated to, rely on any determination by the Borrower. The
Administrative Agent may determine or redetermine the Dollar Equivalent of any
amount on any date either in its own discretion or upon the request of the
Borrower or any Lender, including without limitation, the Dollar Equivalent of
any Loan or Letter of Credit made or issued in a Major Currency other than
Dollars.

(b) Rounding–Off. The Administrative Agent may set up appropriate rounding–off
mechanisms or otherwise round–off amounts hereunder to the nearest higher or
lower amount in whole Dollars, whole Euros or whole units of any other Major
Currency or whole cents or other sub unit of a Major Currency to ensure amounts
owing by any party hereunder or that otherwise need to be calculated or
converted hereunder are expressed in whole units of the applicable Major
Currency or in whole sub units of the applicable Major Currency, as may be
necessary or appropriate.

 

31



--------------------------------------------------------------------------------

SECTION 1.06. Effectuation of Transactions. All references herein to the
Borrower and the Subsidiaries on the Acquisition Funding Date shall be deemed to
be references to such Persons, and all the representations and warranties of the
Borrower contained in this Agreement or any other Loan Document shall be deemed,
on the Acquisition Funding Date, to be made, in each case, after giving effect
to the Elite Comfort Solutions Acquisition and the other Transactions to occur
on the Acquisition Funding Date, unless the context otherwise expressly
requires.

SECTION 1.07. Pro Forma. For the purpose of calculating Consolidated EBITDA and
Consolidated Net Income for any period, if during such period (or subsequent to
such period and on or prior to the date of determination) the Company or any
Subsidiary shall have made an Acquisition or Disposition, each of Consolidated
EBITDA and Consolidated Net Income shall be calculated giving pro forma effect
thereto as if such Acquisition or Disposition occurred on the first day of such
period. Notwithstanding anything to the contrary herein, for purposes of
determining compliance with any test contained in this Agreement on a pro forma
basis, (i) the Leverage Ratio and any other financial ratio or test shall be
calculated on a pro forma basis to give effect to all Acquisitions and
Dispositions that have been made during the applicable period of measurement or
subsequent to such period and prior to or simultaneously with the event for
which the calculation is made, (ii) whether or not any date of determination is
the last day of a fiscal quarter, on any such date of determination Consolidated
EBITDA and Consolidated Net Income shall each be calculated on a pro forma basis
as of the most recently ended four fiscal quarter period as of such date of
determination and Consolidated Funded Debt shall be calculated on a pro forma
basis as of the date of determination and (iii) on any date of determination
that is not the last day of a fiscal quarter, the applicable level for purposes
of Section 5.12 shall be the level applicable as of the most recently ended
fiscal quarter (it being understood, for the avoidance of doubt, that solely for
purposes of determining actual compliance with Section 5.14, the date of the
required calculation shall be the last day of the applicable fiscal quarter and
no Acquisitions or Dispositions occurring thereafter shall be taken into
account). If any Indebtedness bears a floating rate of interest and is being
given pro forma effect, the interest on such Indebtedness shall be calculated as
if the rate in effect on the date of determination had been the applicable rate
for the entire period (taking into account any hedging agreement applicable to
such Indebtedness if such hedging agreement has a remaining term in excess of 12
months). Notwithstanding the foregoing or anything to the contrary herein, when
calculating the amount of outstanding Indebtedness hereunder on a pro forma
basis on any date of determination and for purposes of interpreting the term
“refinance” (or any similar term), any Indebtedness (“Refinancing Indebtedness”)
incurred that is intended to refinance any other Indebtedness (such other
Indebtedness, “Refinanced Indebtedness”) shall for the avoidance of doubt be
deemed to be a refinancing of such Refinanced Indebtedness so long as the net
cash proceeds of such Refinancing Indebtedness are intended by the Borrower to
be utilized to pay the principal amount of the Refinanced Indebtedness and any
fees, costs and expenses related thereto within 60 days of the incurrence of
such Refinancing Indebtedness (and such intent shall be conclusively established
on the date of the incurrence of such Refinancing Indebtedness if the Borrower
shall deliver a certificate to the Administrative Agent as to such intent);
provided that if any such Refinanced Indebtedness is not actually repaid within
such 60 day period, such Refinanced Indebtedness and such Refinancing
Indebtedness shall thereafter be deemed outstanding unless and until it is
otherwise repaid.

 

32



--------------------------------------------------------------------------------

SECTION 1.08. Interest Rates; LIBOR Notification. The interest rate on Fixed
Rate Borrowing denominated in any LIBOR Quoted Currency is determined by
reference to the LIBO Screen Rate, which is derived from the London interbank
offered rate. The London interbank offered rate is intended to represent the
rate at which contributing banks may obtain short-term borrowings from each
other in the London interbank market. In July 2017, the U.K. Financial Conduct
Authority announced that, after the end of 2021, it would no longer persuade or
compel contributing banks to make rate submissions to the ICE Benchmark
Administration (together with any successor to the ICE Benchmark Administrator,
the “IBA”) for purposes of the IBA setting the London interbank offered rate. As
a result, it is possible that commencing in 2022, the London interbank offered
rate may no longer be available or may no longer be deemed an appropriate
reference rate upon which to determine the interest rate on Fixed Rate Loans
denominated in any LIBOR Quoted Currency. In light of this eventuality, public
and private sector industry initiatives are currently underway to identify new
or alternative reference rates to be used in place of the London interbank
offered rate. In the event that the London interbank offered rate is no longer
available or in certain other circumstances as set forth in Section 2.14(e) of
this Agreement, such Section 2.14(e) provides a mechanism for determining an
alternative rate of interest. The Administrative Agent will notify the Borrower,
pursuant to Section 2.14, in advance of any change to the reference rate upon
which the interest rate on Eurodollar Loans is based. However, the
Administrative Agent does not warrant or accept any responsibility for, and
shall not have any liability with respect to, the administration, submission or
any other matter related to the London interbank offered rate or other rates in
the definition of “LIBO Screen Rate” or with respect to any alternative or
successor rate thereto, or replacement rate thereof, including whether the
composition or characteristics of any such alternative, successor or replacement
reference rate, as it may or may not be adjusted pursuant to Section 2.14(e),
will be similar to, or produce the same value or economic equivalence of, the
LIBO Screen Rate or have the same volume or liquidity as did the London
interbank offered rate prior to its discontinuance or unavailability.

SECTION 1.09. Certain Determinations. For purposes of determining compliance
with any of the covenants set forth in Article V (including in connection with
any Incremental Extension of Credit) at any time (whether at the time of
incurrence or thereafter), any Lien or Indebtedness meets the criteria of one,
or more than one, of the categories permitted pursuant to Article V (including
in connection with any Incremental Extension of Credit), the Borrower (i) shall
in its sole discretion determine under which category such Lien or Indebtedness
is permitted and (ii) shall be permitted, in its sole discretion, to make any
redetermination and/or to divide, classify or reclassify under which category or
categories such Lien or Indebtedness is permitted from time to time as it may
determine and without notice to the Administrative Agent or any Lender.

ARTICLE II

The Credits

SECTION 2.01. Commitments. Subject to the terms and conditions set forth herein,
each Lender agrees (a) to make a “tranche A” term loan in Dollars to the
Borrower on the Acquisition Funding Date in a principal amount not exceeding its
Tranche A Term Commitment and (b) to make Revolving Loans to the Borrower in the
Major Currency requested from time to time during the Revolving Availability
Period in an aggregate principal amount that will not result in such Lender’s
Revolving Exposure exceeding such Lender’s Revolving Commitment or the Aggregate
Outstanding Credit exceeding the Aggregate Revolving Commitment. Within the
foregoing limits and subject to the terms and conditions set forth herein, the
Borrower may borrow, prepay and reborrow Revolving Loans. Amounts repaid or
prepaid in respect of Term Loans may not be reborrowed.

 

33



--------------------------------------------------------------------------------

SECTION 2.02. Loans and Borrowings. (a) Loans Made Ratably. Each Revolving Loan
and Term Loan shall be made as part of a Borrowing consisting of Loans of the
same Class and Type made by the Lenders ratably in accordance with their
respective Commitments of the applicable Class. The failure of any Lender to
make any Loan required to be made by it shall not relieve any other Lender of
its obligations hereunder; provided that the Commitments of the Lenders are
several and no Lender shall be responsible for any other Lender’s failure to
make Loans as required.

(b) Type of Loans and Borrowings. Subject to Section 2.14, each Revolving
Borrowing shall be comprised entirely of Dollar ABR Loans or Major Currency
Fixed Rate Loans and each Term Borrowing shall be comprised entirely of Dollar
ABR Loans or Dollar Fixed Rate Loans, in each case, as the Borrower may request
in accordance herewith; provided that all Borrowings made on the Effective Date
must be made as ABR Borrowings; provided further that no Revolving Borrowing may
be denominated in any currency other than a Major Currency; provided further
that no Term Borrowing may be denominated in any currency other than Dollars.
Each Swingline Loan that is denominated in a currency other than Dollars shall
be a Fixed Rate Loan and each Swingline Loan that is denominated in Dollars
shall be an ABR Loan. Each Lender at its option may make any Fixed Rate Loan or
Set Rate Loan by causing any domestic or foreign branch or Affiliate of such
Lender to make such Loan; provided that any exercise of such option shall not
affect the obligation of the Borrower to repay such Loan in accordance with the
terms of this Agreement.

(c) Minimum Amounts. At the commencement of each Interest Period for any Fixed
Rate Borrowing, such Borrowing shall be in an aggregate amount that is an
integral Dollar Equivalent multiple of $1,000,000 and not less than $1,000,000.
At the time that each ABR Borrowing is made, such Borrowing shall be in an
aggregate amount that is an integral multiple of $100,000 and not less than
$100,000; provided that an ABR Revolving Borrowing may be in an aggregate amount
that is equal to the entire unused balance of the Aggregate Revolving Commitment
or that is required to finance the reimbursement of an LC Disbursement as
contemplated by Section 2.06(e). Each Swingline Loan shall be in an amount that
is a Dollar Equivalent integral multiple of $250,000 and not less than $250,000.
Borrowings of more than one Type may be outstanding at the same time; provided
that there shall not at any time be more than a total of ten Fixed Rate
Borrowings outstanding and ten Fixed Rate Swingline Borrowings.

(d) Limitation on Interest Periods. Notwithstanding any other provision of this
Agreement, the Borrower shall not be entitled to request, or to elect to convert
or continue, any Fixed Rate Borrowing if the Interest Period requested with
respect thereto would end after the Maturity Date.

SECTION 2.03. Requests for Borrowings. To request a Revolving Borrowing or Term
Borrowing, the Borrower shall notify the Administrative Agent of such request by
telephone (a) in the case of a Dollar Fixed Rate Borrowing, not later than 12:00
noon, New York City time, three Business Days before the date of the proposed
Borrowing; (b) in the case of a Fixed Rate

 

34



--------------------------------------------------------------------------------

Borrowing denominated in a Major Currency other than Dollars, not later than
9:00 a.m., New York City time, three Business Days before the date of the
proposed Borrowing; or (c) in the case of an ABR Borrowing, not later than 2:00
p.m., New York City time, on the Business Day of the proposed Borrowing. Each
such telephonic Borrowing Request shall be irrevocable and shall be confirmed
promptly by hand delivery or facsimile to the Administrative Agent of a written
Borrowing Request in a form approved by the Administrative Agent and signed by
the Borrower. Each such telephonic and written Borrowing Request for a Borrowing
shall specify the following information in compliance with Section 2.02:

(i) whether the requested Borrowing is to be a Tranche A Term Borrowing, a
Revolving Borrowing or an Incremental Term Borrowing of a particular Class;

(ii) the aggregate amount of such Borrowing;

(iii) the date of such Borrowing, which shall be a Business Day;

(iv) whether such Borrowing is to be an ABR Borrowing or a Fixed Rate Borrowing;

(v) in the case of a Revolving Borrowing, the Major Currency in which such
Borrowing is to be denominated;

(vi) in the case of a Fixed Rate Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”; and

(vii) the location and number of the Borrower’s account to which funds are to be
disbursed, which shall comply with the requirements of Section 2.07.

If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing. If no Interest Period is specified with
respect to any requested Fixed Rate Borrowing, then the Borrower shall be deemed
to have selected an Interest Period of seven days’ duration. If no Major
Currency is specified with respect to any requested Fixed Rate Borrowing, then
the Borrower shall be deemed to have selected Dollars as the Major Currency.
Promptly following receipt of a Borrowing Request in accordance with this
Section, the Administrative Agent shall advise each Lender of the applicable
Class of the details thereof and of the amount of such Lender’s Loan to be made
as part of the requested Borrowing.

SECTION 2.04. Competitive Bid Procedure. (a) Competitive Loans and Requests for
Bids. Subject to the terms and conditions set forth herein, from time to time
during the Revolving Availability Period the Borrower may request Competitive
Bids and may (but shall not have any obligation to) accept Competitive Bids and
borrow the loans proposed thereby; provided that the Aggregate Outstanding
Credit shall not exceed the Aggregate Revolving Commitment at any time. To
request Competitive Bids, the Borrower shall notify each Revolving Lender of
such request by telephone, in the case of a Set Rate Borrowing, not later than
12:00 noon, New York City time, four Business Days before the date of the
proposed Borrowing and, in the case of a Variable Rate Borrowing, not later than
9:00 a.m., New York City time, on the Business Day of the proposed Borrowing.
Each such telephonic Competitive Bid Request shall be

 

35



--------------------------------------------------------------------------------

confirmed promptly by hand delivery or facsimile to the Administrative Agent and
each Revolving Lender of a written Competitive Bid Request in a form approved by
the Borrower and the Administrative Agent and signed by the Borrower. Each such
telephonic and written Competitive Bid Request shall be the same for each
Revolving Lender and shall specify the following information:

(i) the aggregate amount of the requested Borrowing;

(ii) the date of such Borrowing, which shall be a Business Day;

(iii) whether such Borrowing is to be a Variable Rate Borrowing or a Set Rate
Borrowing;

(iv) the date, which may not extend past the Revolving Maturity Date, on which
the Competitive Loan will become fully due and payable (such date applicable to
a Competitive Loan, herein, its “Competitive Loan Maturity Date” and when
establishing such date for a Set Rate Loan, the Borrower shall select a date so
the period during which such Competitive Loan is outstanding shall be a period
contemplated by the definition of the term “Interest Period”);

(v) the Major Currency to be applicable to such Borrowing (provided that
Variable Rate Borrowings may only be denominated in Dollars); and

(vi) the location and number of the Borrower’s account to which funds are to be
disbursed, which shall comply with the requirements of paragraph (d) of this
Section.

(b) Submission of Bids. Each Revolving Lender may (but shall not have any
obligation to) make one or more Competitive Bids to the Borrower in response to
a Competitive Bid Request. Each Competitive Bid by a Revolving Lender must be in
a form approved by the Borrower and must be received by the Borrower by
facsimile, in the case of a Set Rate Competitive Borrowing, not later than 9:30
a.m., New York City time, three Business Days before the proposed date of such
Competitive Borrowing, and in the case of a Variable Rate Borrowing, not later
than 12:00 Noon, New York City time, on the proposed date of such Competitive
Borrowing. Competitive Bids that do not conform substantially to the form
approved by the Borrower may be rejected by the Borrower, and the Borrower shall
notify the applicable Revolving Lender as promptly as practicable. Each
Competitive Bid shall specify (i) the principal amount of the Competitive Loan
or Loans that the Revolving Lender is willing to make and (ii) the Competitive
Bid Rate or Rates at which the Revolving Lender is prepared to make such Loan or
Loans (with such Set Rate or any applicable margin included in the calculation
of the Variable Rate, expressed as a percentage rate per annum in the form of a
decimal to no more than four decimal places).

(c) Acceptance and Rejection of Bids. Subject only to the provisions of this
paragraph, the Borrower may accept or reject any Competitive Bid. The Borrower
shall notify the Administrative Agent and the Revolving Lenders by telephone,
confirmed by facsimile whether and to what extent it has decided to accept or
reject each Competitive Bid, in the case of a Fixed Rate Competitive Borrowing,
not later than 10:30 a.m., New York City time, three Business Days before the
date of the proposed Competitive Borrowing, and in the case of a Variable Rate
Borrowing, not later than 1:00 p.m., New York City time, on the proposed date of
the Competitive

 

36



--------------------------------------------------------------------------------

Borrowing; provided that (i) the failure of the Borrower to give such notice
shall be deemed to be a rejection of each Competitive Bid, (ii) the Borrower
shall not accept a Competitive Bid made at a particular Competitive Bid Rate if
the Borrower rejects a Competitive Bid made at a lower Competitive Bid Rate,
(iii) the aggregate amount of the Competitive Bids accepted by the Borrower
shall not exceed the aggregate amount of the requested Competitive Borrowing
specified in the related Competitive Bid Request, and (iv) to the extent
necessary to comply with clause (iii) above, the Borrower may accept Competitive
Bids at the same Competitive Bid Rate in part, which acceptance, in the case of
multiple Competitive Bids at such Competitive Bid Rate, shall be made pro rata
in accordance with the amount of each such Competitive Bid. A notice given by
the Borrower pursuant to this paragraph shall be irrevocable and once notified
of the acceptance of its bid under this paragraph, each successful bidder will
thereupon become bound, subject to the terms and conditions hereof, to make the
Competitive Loan in respect of which its Competitive Bid has been accepted;
provided that the obligations of such Revolving Lenders are several and no
Revolver Lender shall be responsible for any other Revolver Lender’s failure to
make Competitive Loans as required.

(d) Funding of Competitive Bid Loans. Each Revolving Lender that is bound to
make a Competitive Loan shall make such Loan on the proposed date thereof by
wire transfer of immediately available funds by 3:00 p.m., New York City time,
to the account of the Administrative Agent most recently designated by it for
such purpose by notice to the Revolving Lenders. The Administrative Agent will
make such Competitive Loan available to the Borrower by promptly crediting the
amounts so received, in like funds, to an account of the Borrower maintained
with the Administrative Agent or by wire transfer, automated clearing house
debit or interbank transfer to such other account, accounts or Persons
designated by the Borrower in the applicable Competitive Bid Request; provided
that Competitive Loans made to finance the reimbursement of an LC Disbursement
as provided in Section 2.06(e) shall be remitted to the applicable Issuing Bank.

SECTION 2.05. Swingline Loans. (a) Commitment. Subject to the terms and
conditions set forth herein, the Swingline Lender may, but shall not have any
obligation to, make advances to the Borrower in the applicable Major Currency
requested from time to time during the Revolving Availability Period, in an
aggregate principal amount at any time outstanding that will not result in:
(i) the Aggregate Outstanding Credit exceeding the Aggregate Revolving
Commitment or (ii) any Lender’s Revolving Exposure exceeding such Lender’s
Revolving Commitment. Within the foregoing limits and subject to the terms and
conditions set forth herein, the Borrower may borrow, prepay and reborrow
Swingline Loans.

(b) Request for Swingline Borrowings. To request a Dollar Swingline Loan, the
Borrower shall notify the Administrative Agent of such request by telephone
(confirmed by facsimile), not later than 2:00 p.m., New York City time, on the
day of a proposed Swingline Loan. To request a Swingline Loan denominated in a
Major Currency other than Dollars, the Borrower shall notify the Administrative
Agent of such request by telephone (confirmed by facsimile), not later than 9:00
a.m., New York City time, three Business Days before the date of the proposed
Swingline Loan. Each such notice shall be irrevocable and shall specify the
requested date (which shall be a Business Day), the amount of the requested
Swingline Loan, the Major Currency with which such Swingline Loan will be
denominated and if such Swingline Loan will accrue interest at a Fixed Rate, the
Interest Period applicable thereto. The Administrative Agent will promptly

 

37



--------------------------------------------------------------------------------

advise the Swingline Lender of any such notice received from the Borrower. If
the Swingline Lender elects to make such Swingline Loan, the Swingline Lender
shall make each Swingline Loan available to the Borrower by means of a credit to
the general deposit account of the Borrower with the Swingline Lender (or, in
the case of a Swingline Loan made to finance the reimbursement of an LC
Disbursement as provided in Section 2.06(e), by remittance through the
Administrative Agent to the applicable Issuing Bank) by 3:00 p.m., New York City
time, on the requested date of such Swingline Loan. With respect to the payment
of any amount denominated in Euros, the Swingline Lender shall not be liable to
the Borrower or any of the Lenders in any way whatsoever for any delay, or the
consequences of any delay, in the crediting to any account of any amount
required by this Agreement to be paid by the Swingline Lender in Euros if the
Swingline Lender shall have taken all relevant steps to achieve, on the date
required by this Agreement, the payment of such amount in Euros and in
immediately available, freely transferable, cleared funds to the account with
the bank in the principal financial center in the participating member state of
the European Union which the Borrower shall have specified for such purpose.
“All relevant steps” means all such steps as may be prescribed from time to time
by the regulations or operating procedures of such clearing or settlement system
as the Swingline Lender may from time to time determine for the purpose of
clearing and settling payments of Euros.

(c) Lender Participation in Swingline Loans. The Swingline Lender may by written
notice given to the Administrative Agent not later than 10:00 a.m., New York
City time, on any Business Day require the Revolving Lenders to acquire
participations on such Business Day in all or a portion of the Swingline Loans
then outstanding. Such notice shall specify the aggregate amount of Swingline
Loans in which Revolving Lenders will participate and the Major Currency in
which such Swingline Loans are denominated. Promptly upon receipt of notice
under this paragraph, the Administrative Agent will give notice thereof to each
Revolving Lender, specifying in such notice such Lender’s Applicable Percentage
of the amount of such Swingline Loan or Loans. Each Revolving Lender hereby
absolutely and unconditionally agrees, three Business Days after the date of
receipt of such notice with respect to Swingline Loans denominated in a Major
Currency other than Dollars and on the date of the receipt of such notice with
respect to Swingline Loans denominated in Dollars, to pay to the Administrative
Agent, for the account of the Swingline Lender, such Revolving Lender’s
Applicable Percentage of the amount of the applicable Major Currency Swingline
Loan or Loans in the currency in which such Loan or Loans is denominated. Each
Revolving Lender acknowledges and agrees that its obligation to acquire
participations in Swingline Loans pursuant to this paragraph is absolute and
unconditional and shall not be affected by any circumstance whatsoever,
including the occurrence and continuance of a Default or reduction or
termination of the Revolving Commitments, and that each such payment shall be
made without any offset, abatement, withholding or reduction whatsoever. Each
Revolving Lender shall comply with its obligation under this paragraph by wire
transfer of the applicable currency in immediately available funds, in the same
manner as provided in Section 2.07 with respect to Loans made by such Lender
(and Section 2.07 shall apply, mutatis mutandis, to the payment obligations of
the Revolving Lenders), and the Administrative Agent shall promptly pay to the
Swingline Lender the amounts so received by it from the Revolving Lenders. The
Administrative Agent shall notify the Borrower of any participations in any
Swingline Loan acquired pursuant to this paragraph, and thereafter payments in
respect of such Swingline Loan shall be made to the Administrative Agent and not
to the Swingline Lender and shall be made by the Borrower in the currency in
which such Loan is denominated. Any amounts received by the Swingline Lender
from the Borrower (or other party on behalf of the Borrower) in respect of a

 

38



--------------------------------------------------------------------------------

Swingline Loan after receipt by the Swingline Lender of the proceeds of a sale
of participations therein shall be promptly remitted to the Administrative
Agent; any such amounts received by the Administrative Agent shall be promptly
remitted by the Administrative Agent to the Revolving Lenders that shall have
made their payments pursuant to this paragraph and to the Swingline Lender, as
their interests may appear; provided that any such payment so remitted shall be
repaid to the Swingline Lender or to the Administrative Agent, as applicable, if
and to the extent such payment is required to be refunded to the Borrower for
any reason. The purchase of participations in a Swingline Loan pursuant to this
paragraph shall not relieve the Borrower of any default in the payment thereof.

SECTION 2.06. Letters of Credit. (a) General. Subject to the terms and
conditions set forth herein, the Borrower may request the issuance of letters of
credit for its own account or the account of one of its Subsidiaries, in a form
reasonably acceptable to the Borrower and the Administrative Agent and the
applicable Issuing Bank, at any time and from time to time during the Revolving
Availability Period. In the event of any inconsistency between the terms and
conditions of this Agreement and the terms and conditions of any form of letter
of credit application or other agreement submitted by the Borrower to, or
entered into by the Borrower with, any Issuing Bank relating to any Letter of
Credit, the terms and conditions of this Agreement shall control.
Notwithstanding anything herein to the contrary, the Issuing Bank shall have no
obligation hereunder to issue, and shall not issue, any Letter of Credit the
proceeds of which would be made available to any Person (i) to fund any activity
or business of or with any Sanctioned Person, or in any country or territory
that, at the time of such funding, is the subject of any Sanctions or (ii) in
any manner that would result in a violation of any Sanctions by any party to
this Agreement.

(b) Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions. To
request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit), the Borrower shall hand deliver
or facsimile (or transmit by electronic communication, if arrangements for doing
so have been approved by the applicable Issuing Bank) to the applicable Issuing
Bank and the Administrative Agent (reasonably in advance of the requested date
of issuance, amendment, renewal or extension) a notice requesting the issuance
of a Letter of Credit, or identifying the Letter of Credit to be amended,
renewed or extended, and specifying the date of issuance, amendment, renewal or
extension (which shall be a Business Day), the date on which such Letter of
Credit is to expire (which shall comply with paragraph (c) of this Section), the
amount of such Letter of Credit, the Major Currency in which such Letter of
Credit is to be issued, the name and address of the beneficiary thereof and such
other information as shall be necessary to prepare, amend, renew or extend such
Letter of Credit. A Letter of Credit shall be issued, amended, renewed or
extended only if (and upon issuance, amendment, renewal or extension of each
Letter of Credit the Borrower shall be deemed to represent and warrant that),
after giving effect to such issuance, amendment, renewal or extension: (i) (x)
the aggregate undrawn amount of all outstanding Letters of Credit issued by the
Issuing Bank at such time plus (y) the aggregate amount of all LC Disbursements
made by the Issuing Bank that have not yet been reimbursed by or on behalf of
the Borrower at such time shall not exceed its Letter of Credit Commitment,
(ii) the Aggregate Outstanding Credit shall not exceed the Aggregate Revolving
Commitment; (iii) no Lender’s Revolving Exposures shall exceed such Lender’s
Revolving Commitment; and (iv) the LC Exposure shall not exceed $125,000,000;
provided, however, that without limiting the foregoing and without affecting the
limitations contained herein, it is understood and agreed that the Borrower may
from time to time request that

 

39



--------------------------------------------------------------------------------

an Issuing Bank issue Letters of Credit in excess of its individual Letter of
Credit Commitment in effect at the time of such request; provided further that,
no Issuing Bank shall have any obligation to issue such Letters of Credit in
excess of its individual of Letter of Credit Commitment. Any Letter of Credit so
issued by an Issuing Bank in excess of its individual Letter of Credit
Commitment then in effect shall nonetheless constitute a Letter of Credit for
all purposes of this Agreement, and shall not affect the Letter of Credit
Commitment of any other Issuing Bank, subject to the limitations on the
aggregate LC Exposure set forth in clause (iv) of this Section 2.06(b). The
Borrower may, at any time and from time to time, reduce the Letter of Credit
Commitment of any Issuing Bank with the consent of such Issuing Bank; provided
that the Borrower shall not reduce the Letter of Credit Commitment of any
Issuing Bank if, after giving effect of such reduction, the conditions set forth
in clauses (i) through (iii) above shall not be satisfied.

(c) Expiration Date; Cash Collateralization. Each Letter of Credit shall expire
at or prior to the close of business on the earlier of (i) the date up to
twenty-four months after the date of the issuance of such Letter of Credit (or,
in the case of any renewal or extension thereof, up to twenty-four months after
such renewal or extension) (provided that any Letter of Credit may provide for
the renewal thereof for additional up to twenty-four month periods not to extend
past the date in clause (ii) below) and (ii) the date that is five Business Days
prior to the Revolving Maturity Date; provided that the expiration date of a
Letter of Credit may extend beyond the date referenced in clause (ii) above if
the Borrower has on the date of its issuance: (A) posted cash collateral to the
Administrative Agent in an amount in the applicable currency in which the
related Letter of Credit is issued and in immediate available funds equal to the
amount of the related LC Exposure plus any accrued and unpaid interest thereon
(any cash collateral provided to secure any LC Exposure is herein referred to as
the “Cash Collateral”) in accordance with Section 2.06(i), (B) delivered a
backstop Letter of Credit to the Administrative Agent in such amount or
(C) otherwise entered into alternative arrangement with respect to securing the
LC Exposure applicable to such Letter of Credit, in each case of clause (A), (B)
and (C) preceding on terms reasonably satisfactory to the Administrative Agent.
If the Borrower is required to provide Cash Collateral pursuant to the
provisions of this paragraph (c) with respect to a Letter of Credit, such Cash
Collateral (to the extent not applied by the Administrative Agent to reimburse
the Issuing Bank as provided in Section 2.06(i)) shall be returned to the
Borrower after the expiry date applicable to such Letter of Credit (as such date
may be extended by any period required by Rule 3.14 of ISP).

(d) Participations. By the issuance of a Letter of Credit (or an amendment to a
Letter of Credit increasing the amount thereof and on the date hereof with
respect to Letters of Credit listed on Schedule 1.01 hereto) and without any
further action on the part of the applicable Issuing Bank or the Revolving
Lenders, the Issuing Bank that issued the Letter of Credit hereby grants to each
Revolving Lender, and each Revolving Lender hereby acquires from such Issuing
Bank, a participation in such Letter of Credit equal to such Revolving Lender’s
Applicable Percentage of the aggregate amount available to be drawn under such
Letter of Credit. In consideration and in furtherance of the foregoing and with
respect to each Letter of Credit, each Revolving Lender hereby absolutely and
unconditionally agrees to pay in Dollars and immediately available funds to the
Administrative Agent, for the account of the applicable Issuing Bank, such
Revolving Lender’s Applicable Percentage of the Dollar Equivalent amount of each
LC Disbursement made by the applicable Issuing Bank and not reimbursed by the
Borrower on the date due as provided in paragraph (e) of this Section, or of any
reimbursement payment required to

 

40



--------------------------------------------------------------------------------

be refunded to the Borrower for any reason. Each Revolving Lender acknowledges
and agrees that its obligation to acquire participations pursuant to this
paragraph in respect of Letters of Credit is absolute and unconditional and
shall not be affected by any circumstance whatsoever, including any amendment,
renewal or extension of any Letter of Credit or the occurrence and continuance
of a Default or reduction or termination of the Revolving Commitments, and that
each such payment shall be made without any offset, abatement, withholding or
reduction whatsoever.

(e) Reimbursement. If an Issuing Bank shall make any LC Disbursement in respect
of a Letter of Credit, the Borrower shall reimburse such LC Disbursement by
paying to the Administrative Agent an amount in the applicable currency in which
such Letter of Credit is issued the amount of such LC Disbursement not later
than 12:00 noon, New York City time, on the date that such LC Disbursement is
made, if the Borrower shall have received notice of such LC Disbursement prior
to 10:00 a.m., New York City time, on such date, or, if such notice has not been
received by the Borrower prior to such time on such date, then not later than
12:00 noon, New York City time, on (i) the Business Day that the Borrower
receives such notice, if such notice is received prior to 10:00 a.m., New York
City time, on the day of receipt, or (ii) the Business Day immediately following
the day that the Borrower receives such notice, if such notice is not received
prior to such time on the day of receipt; provided that the Borrower may,
subject to the conditions to borrowing set forth herein, request in accordance
with Sections 2.03, 2.04 or 2.05, as applicable, that such payment be financed
with a Borrowing in an equivalent amount and, to the extent so financed, the
Borrower’s obligation to make such payment shall be discharged and replaced by
the resulting Borrowing. If the Borrower fails to make such payment when due,
the Administrative Agent shall notify each Revolving Lender of the applicable LC
Disbursement, the payment then due from the Borrower in respect thereof and such
Revolving Lender’s Applicable Percentage of the Dollar Equivalent amount
thereof. Promptly following receipt of such notice, each Revolving Lender shall
pay to the Administrative Agent in Dollars its Applicable Percentage of the
Dollar Equivalent amount of such payment then due from the Borrower, in the same
manner as provided in Section 2.07 with respect to Loans made by such Revolving
Lender (and Section 2.07 shall apply, mutatis mutandis, to the payment
obligations of the Revolving Lenders), and the Administrative Agent shall
promptly pay to the applicable Issuing Bank the amounts so received by it from
the Revolving Lenders. Promptly following receipt by the Administrative Agent of
any payment from the Borrower pursuant to this paragraph, the Administrative
Agent shall distribute such payment to the applicable Issuing Bank or, to the
extent that Revolving Lenders have made payments pursuant to this paragraph to
reimburse the applicable Issuing Bank, then to such Revolving Lenders and the
applicable Issuing Bank as their interests may appear. Any payment made by a
Revolving Lender pursuant to this paragraph to reimburse the Issuing Bank for
any LC Disbursement (other than the funding of Borrowings as contemplated above)
shall not constitute a Loan and shall not relieve the Borrower of its obligation
to reimburse such LC Disbursement. To the extent that Revolving Lenders have
made payments pursuant to this paragraph to reimburse an Issuing Bank in respect
to an LC Disbursement, then all payments by the Borrower thereafter with respect
to its reimbursement obligations relating to such LC Disbursement shall be in
Dollars and in the Dollar Equivalent amount thereof.

(f) Obligations Absolute. The Borrower’s obligation to reimburse LC
Disbursements as provided in paragraph (e) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of: (i) any lack of validity or enforceability

 

41



--------------------------------------------------------------------------------

of any Letter of Credit or this Agreement, or any term or provision therein,
(ii) any draft or other document presented under a Letter of Credit proving to
be forged, fraudulent or invalid in any respect or any statement therein being
untrue or inaccurate in any respect, (iii) payment by an Issuing Bank under a
Letter of Credit against presentation of a draft or other document that does not
comply with the terms of such Letter of Credit, or (iv) any other event or
circumstance whatsoever, whether or not similar to any of the foregoing, that
might, but for the provisions of this Section, constitute a legal or equitable
discharge of, or provide a right of setoff against, the Borrower’s obligations
hereunder. Neither the Administrative Agent, the Lenders nor any Issuing Bank,
nor any of their Related Parties, shall have any liability or responsibility by
reason of or in connection with the issuance or transfer of any Letter of Credit
or any payment or failure to make any payment thereunder (irrespective of any of
the circumstances referred to in the preceding sentence), or any error,
omission, interruption, loss or delay in transmission or delivery of any draft,
notice or other communication under or relating to any Letter of Credit
(including any document required to make a drawing thereunder), any error in
interpretation of technical terms or any consequence arising from causes beyond
the control of the applicable Issuing Bank; provided that the foregoing shall
not be construed to excuse an Issuing Bank from liability to the Borrower to the
extent of any direct damages (as opposed to special, indirect, consequential or
punitive damages, claims in respect of which are hereby waived by the Borrower
to the extent permitted by applicable law) suffered by the Borrower that are
caused by the applicable Issuing Bank’s gross negligence or willful misconduct
(as finally determined by a court of competent jurisdiction).

(g) Disbursement Procedures. An Issuing Bank shall, promptly following its
receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit. The applicable Issuing Bank shall promptly
notify the Administrative Agent and the Borrower by telephone (confirmed by
facsimile) of such demand for payment and whether such Issuing Bank has made or
will make an LC Disbursement thereunder; provided that any failure to give or
delay in giving such notice shall not relieve the Borrower of its obligation to
reimburse such Issuing Bank and the Revolving Lenders with respect to any such
LC Disbursement in accordance with paragraph (e) of this Section.

(h) Interim Interest. If an Issuing Bank shall make any LC Disbursement, then,
unless the Borrower shall reimburse such LC Disbursement in full on the date
such LC Disbursement is made, the unpaid amount thereof shall bear interest, for
each day from and including the date such LC Disbursement is made to but
excluding the date that the Borrower reimburses such LC Disbursement in full, at
the rate per annum then applicable to ABR Revolving Loans; provided that, if the
Borrower fails to reimburse such LC Disbursement in full when due pursuant to
paragraph (e) of this Section, then Section 2.13(e) shall apply. Interest
accrued pursuant to this paragraph shall be paid to the Administrative Agent,
for the account of the applicable Issuing Bank, except that interest accrued on
and after the date of payment by any Revolving Lender pursuant to paragraph
(e) of this Section to reimburse such Issuing Bank shall be for the account of
such Revolving Lender to the extent of such payment, and shall be payable on
demand or, if no demand has been made, on the date on which the Borrower
reimburses the applicable LC Disbursement in full.

 

42



--------------------------------------------------------------------------------

(i) Cash Collateralization Upon an Event of Default. If any Event of Default
shall occur and be continuing, on the Business Day that the Borrower receives
notice from the Administrative Agent or the Required Lenders (or, if the
maturity of the Loans has been accelerated, a Majority in Interest of the
Revolving Lenders) demanding the deposit of Cash Collateral pursuant to this
paragraph, the Borrower shall deposit in an account with the Administrative
Agent, in the name of the Administrative Agent and for the benefit of the
Lenders, an amount in the currencies in which the related Letters of Credit are
issued and in immediate available funds equal to the amount of the LC Exposure
as of such date plus any accrued and unpaid interest thereon; provided that the
obligation to deposit such cash collateral shall become effective immediately,
and such deposit shall become immediately due and payable, without demand or
other notice of any kind, upon the occurrence of any Event of Default with
respect to the Borrower described in clauses (e) or (f) of Article VI. Each
deposit of Cash Collateral shall be held by the Administrative Agent as
collateral for the payment and performance of the obligations of the Borrower
under this Agreement. The Administrative Agent shall have exclusive dominion and
control, including the exclusive right of withdrawal, over such account. Other
than any interest earned on the investment of such deposits, which investments
shall be made at the option and sole discretion of the Administrative Agent and
at the Borrower’s risk and expense, deposits of Cash Collateral shall not bear
interest. Interest or profits, if any, on such investments shall accumulate in
such account. Moneys in such account shall be applied by the Administrative
Agent to reimburse the Issuing Banks for LC Disbursements for which they have
not been reimbursed and, to the extent not so applied, shall be held for the
satisfaction of the reimbursement obligations of the Borrower for the LC
Exposure at such time. If the Borrower is required to provide Cash Collateral
hereunder as a result of the occurrence of an Event of Default, such amount (to
the extent not applied as aforesaid) shall be returned to the Borrower within
three Business Days after all Events of Default have been cured or waived.

(j) Applicability of ISP and UCP. Unless otherwise expressly agreed by the
applicable Issuing Bank and the Borrower when a Letter of Credit is issued
(including any such agreement applicable to an existing Letter of Credit), the
rules of the ISP shall apply to each standby Letter of Credit and the rules of
the UCP shall apply to each commercial Letter of Credit.

(k) Replacement of the Issuing Bank. (i) The Issuing Bank may be replaced at any
time by written agreement among the Borrower, the Administrative Agent, the
replaced Issuing Bank and the successor Issuing Bank. The Administrative Agent
shall notify the Lenders of any such replacement of the Issuing Bank. At the
time any such replacement shall become effective, the Borrower shall pay all
unpaid fees accrued for the account of the replaced Issuing Bank pursuant to
Section 2.12(b). From and after the effective date of any such replacement,
(x) the successor Issuing Bank shall have all the rights and obligations of the
Issuing Bank under this Agreement with respect to Letters of Credit to be issued
thereafter and (y) references herein to the term “Issuing Bank” shall be deemed
to refer to such successor or to any previous Issuing Bank, or to such successor
and all previous Issuing Banks, as the context shall require. After the
replacement of an Issuing Bank hereunder, the replaced Issuing Bank shall remain
a party hereto and shall continue to have all the rights and obligations of an
Issuing Bank under this Agreement with respect to Letters of Credit issued by it
prior to such replacement, but shall not be required to issue additional Letters
of Credit.

(ii) Subject to the appointment and acceptance of a successor Issuing Bank, any
Issuing Bank may resign as an Issuing Bank at any time upon thirty days’ prior
written notice to the Administrative Agent, the Borrower and the Revolving
Lenders, in which case, such Issuing Bank shall be replaced in accordance with
Section 2.06(k)(i) above.

 

43



--------------------------------------------------------------------------------

(l) Addition of an Issuing Bank. The Borrower may, at any time and from time to
time, designate as additional Issuing Banks one or more Revolving Lenders that
agree to serve in such capacity as provided below; provided, that the aggregate
LC Exposure shall not exceed $125,000,000. The acceptance by a Revolving Lender
of an appointment as an Issuing Bank hereunder shall be evidenced by an
agreement executed by the Borrower, the Administrative Agent and such designated
Revolving Lender and, from and after the effective date of such agreement,
(i) such Revolving Lender shall have all the rights and obligations of an
Issuing Bank under this Agreement and (ii) references herein to the term
“Issuing Bank” shall be deemed to include such Revolving Lender in its capacity
as an issuer of Letters of Credit hereunder.

(m) Issuing Bank Reports to the Administrative Agent. Unless otherwise agreed by
the Administrative Agent, each Issuing Bank shall, in addition to its
notification obligations set forth elsewhere in this Section, report in writing
to the Administrative Agent (i) periodic activity (for such period or recurrent
periods as shall be requested by the Administrative Agent) in respect of Letters
of Credit issued by such Issuing Bank, including all issuances, extensions,
amendments and renewals, all expirations and cancelations and all disbursements
and reimbursements, (ii) reasonably prior to the time that such Issuing Bank
issues, amends, renews or extends any Letter of Credit, the date of such
issuance, amendment, renewal or extension, and the stated amount of the Letters
of Credit issued, amended, renewed or extended by it and outstanding after
giving effect to such issuance, amendment, renewal or extension (and whether the
amounts thereof shall have changed), (iii) on each Business Day on which such
Issuing Bank makes any LC Disbursement, the date and amount of such LC
Disbursement, (iv) on any Business Day on which the Borrower fails to reimburse
an LC Disbursement required to be reimbursed to such Issuing Bank on such day,
the date of such failure and the amount of such LC Disbursement and (v) on any
other Business Day, such other information as the Administrative Agent shall
reasonably request as to the Letters of Credit issued by such Issuing Bank.

(n) LC Exposure Determination. For all purposes of this Agreement, the amount of
a Letter of Credit that, by its terms or the terms of any document related
thereto, provides for one or more automatic increases in the stated amount
thereof shall be deemed to be the maximum stated amount of such Letter of Credit
after giving effect to all such increases, whether or not such maximum stated
amount is in effect at the time of determination.

SECTION 2.07. Funding of Borrowings. (a) By the Lenders. Each Lender shall make
each Revolving Loan and Term Loan to be made by it hereunder on the proposed
date thereof by wire transfer of immediately available funds by 2:00 p.m. (or,
in the case of ABR Loans, 3:00 p.m.), New York City time, to the account of the
Administrative Agent most recently designated by it for such purpose by notice
to the Lenders and in the Major Currency requested. The Administrative Agent
will make such Revolving Loans or Term Loans available to the Borrower by
promptly remitting the amounts so received, in like funds, to an account of the
Borrower maintained with the Administrative Agent or by wire transfer, automated
clearing house debit or interbank transfer to such other account, accounts or
Persons designated by the Borrower in the applicable Borrowing Request; provided
that ABR Revolving Loans made to finance the reimbursement of an LC Disbursement
as provided in Section 2.06(e) shall be remitted by the Administrative Agent to
the Issuing Bank specified by the Borrower in the applicable Borrowing Request.

 

44



--------------------------------------------------------------------------------

(b) Borrowings Assumed Made. Unless the Administrative Agent shall have received
notice from a Lender prior to the proposed time of any Borrowing that such
Lender will not make available to the Administrative Agent such Lender’s share
of such Borrowing, the Administrative Agent may assume that such Lender has made
such share available on such date in accordance with paragraph (a) of this
Section and may, in reliance upon such assumption and in its sole discretion,
make available to the Borrower a corresponding amount. In such event, if a
Lender has not in fact made its share of the applicable Borrowing available to
the Administrative Agent, then the applicable Lender and the Borrower severally
agree to pay to the Administrative Agent forthwith on demand such corresponding
amount with interest thereon, for each day from and including the date such
amount is made available to the Borrower to but excluding the date of payment to
the Administrative Agent, at (i) in the case of such Lender, the greater of the
NYFRB Rate and a rate determined by the Administrative Agent in accordance with
banking industry rules on interbank compensation or (ii) in the case of the
Borrower, the interest rate applicable to ABR Loans of the applicable Class. If
such Lender pays such amount to the Administrative Agent, then such amount shall
constitute such Lender’s Loan included in such Borrowing.

SECTION 2.08. Interest Elections. (a) Interest Options. Each Revolving Borrowing
and Term Borrowing initially shall be of the Type specified in the applicable
Borrowing Request (or, if no Type is set forth in such Borrowing Request,
designated by Section 2.03) and, in the case of a Fixed Rate Borrowing, shall
have an initial Interest Period as specified in such Borrowing Request or so
designated by Section 2.03. Thereafter, the Borrower may elect to convert such
Borrowing to a Borrowing of a different Type or to continue such Borrowing and,
in the case of a Fixed Rate Borrowing, may elect Interest Periods therefor, all
as provided in this Section. The Borrower may elect different options with
respect to different portions of the affected Borrowing, in which case each such
portion shall be allocated ratably among the Lenders holding the Loans
comprising such Borrowing, and the Loans comprising each such portion shall be
considered a separate Borrowing. This Section shall not apply to Competitive
Borrowings or Dollar Swingline Borrowings, which may not be converted or
continued.

(b) Interest Election Request. To make an election pursuant to this Section, the
Borrower shall notify the Administrative Agent of such election by telephone by
the time that a Borrowing Request would be required under Section 2.03 if the
Borrower were requesting a Borrowing of the Type resulting from such election to
be made on the effective date of such election. Each such telephonic Interest
Election Request shall be irrevocable and shall be confirmed promptly by hand
delivery or facsimile to the Administrative Agent of a written Interest Election
Request in a form approved by the Administrative Agent and signed by the
Borrower.

(c) Contents of Election Request. Each telephonic and written Interest Election
Request shall specify the following information in compliance with Section 2.02:

(i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);

 

45



--------------------------------------------------------------------------------

(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

(iii) whether the resulting Borrowing is to be an ABR Borrowing or a Fixed Rate
Borrowing; and

(iv) if the resulting Borrowing is a Fixed Rate Borrowing, the Interest Period
to be applicable thereto after giving effect to such election, which shall be a
period contemplated by the definition of the term “Interest Period”.

Promptly following receipt of an Interest Election Request, the Administrative
Agent shall advise each Lender of applicable Class of the details thereof and of
such Lender’s portion of each resulting Borrowing. If any such Interest Election
Request requests a Fixed Rate Borrowing but does not specify an Interest Period,
then the Borrower shall be deemed to have selected an Interest Period of seven
days’ duration. If the Borrower fails to deliver a timely Interest Election
Request with respect to a Fixed Rate Borrowing prior to the end of the Interest
Period applicable thereto, then, unless such Borrowing is repaid as provided
herein, at the end of such Interest Period such Borrowing shall be converted to
an ABR Borrowing or if such Borrowing is a Fixed Rate Borrowing, continued as a
Fixed Rate Borrowing with an Interest Period of seven days’ duration.

(d) Limitations on Interest Election Requests. Notwithstanding any contrary
provision hereof, if an Event of Default under clauses (e) or (f) of Article VI
has occurred and is continuing with respect to the Borrower, or if any other
Event of Default has occurred and is continuing and the Administrative Agent, at
the request of the a Majority in Interest of the Lenders of any Class, has
notified the Borrower of the election to give effect to this sentence on account
of such other Event of Default, then, in each case, so long as such Event of
Default is continuing, (i) no outstanding Borrowing (or Borrowing of the
applicable Class, as applicable) may be converted to or continued as a Fixed
Rate Borrowing (except Fixed Rate Borrowings denominated in any Major Currency
other than Dollars may be continued as Fixed Rate Borrowings with Interest
Periods of seven days’ duration) and (ii) unless repaid, each Dollar denominated
Fixed Rate Borrowing shall be converted to an ABR Borrowing at the end of the
Interest Period applicable thereto. A Borrowing denominated in one Major
Currency may not be converted into another Major Currency.

SECTION 2.09. Termination and Reduction of Commitments.

(a) Unless previously terminated, (i) the Tranche A Term Commitment of each
Tranche A Term Lender shall automatically terminate on the earlier of (A) the
making of the Term A Term Loan by such Tranche A Term Lender on the Acquisition
Funding Date and (B) the Commitment Termination Date, (ii) notwithstanding the
occurrence of the Revolving Facility Availability Date, on the Commitment
Termination Date, unless the Acquisition Funding Date has occurred on or prior
to such date, the Revolving Commitments of each Revolving Lender shall be
automatically permanently reduced such that the sum of the Revolving Commitments
of all Revolving Lenders does not exceed $800,000,000 (and solely to the extent
the aggregate principal amount of outstanding Revolving Loans exceeds
$800,000,000, such excess amount shall become immediately due and payable as if
the Revolving Maturity Date shall have occurred with respect to such excess
amount) and (iii) the Revolving Commitments shall automatically terminate on the
Revolving Maturity Date.

 

46



--------------------------------------------------------------------------------

(b) The Borrower may at any time terminate, or from time to time permanently
reduce, the Commitments of any Class; provided that: (i), unless the Borrower
and the Administrative Agent agree otherwise, each partial reduction of the
Commitments of any Class shall be in an amount that is an integral multiple of
$5,000,000 and not less than $5,000,000 and (ii) the Borrower shall not
terminate or reduce the Revolving Commitments if, after giving effect to any
concurrent prepayment of the Revolving Loans or Swingline Loans in accordance
with Section 2.11, the sum of the Aggregate Outstanding Credit would exceed the
Aggregate Revolving Commitment or the Revolving Exposure of any Lender would
exceed its Revolving Commitment.

(c) The Borrower shall notify the Administrative Agent of any election to
terminate or reduce the Commitments under paragraph (b) this Section at least
three Business Days prior to the effective date of such termination or
reduction, specifying such election and the effective date thereof. Promptly
following receipt of any such notice, the Administrative Agent shall advise the
Lenders of the applicable Class of the contents thereof. Each notice delivered
by the Borrower pursuant to this Section shall be irrevocable; provided that a
notice of termination or reduction of the Revolving Commitments delivered by the
Borrower under this paragraph may state that such notice is conditioned upon the
effectiveness of other credit facilities, in which case such notice may be
revoked by the Borrower (by notice to the Administrative Agent on or prior to
the specified effective date) if such condition is not satisfied. Any
termination or reduction of the Commitments of any Class shall be permanent.
Other than with respect to Competitive Loans, each reduction of the Commitments
of any Class shall be made ratably among the Lenders in accordance with their
respective Commitments of such Class.

SECTION 2.10. Repayment of Loans; Amortization of Term Loans; Evidence of Debt.
(a) Promise to Repay. The Borrower hereby unconditionally promises to pay (i) to
the Administrative Agent for the account of each Lender the then unpaid
principal amount of each Revolving Loan of such Lender (x) as provided in
Section 2.09(a)(ii) and (y) on the Revolving Maturity Date, (ii) to the
Administrative Agent for the account of each Lender the then unpaid principal
amount of each Term Loan of such Lender (x) as provided in clause (b) below and
(y) on the Tranche A Maturity Date, (iii) to the Swingline Lender the then
unpaid principal amount of each Swingline Loan that is not denominated in
Dollars on the Revolving Maturity Date in the applicable Major Currency, (iv) to
the Swingline Lender the then unpaid principal amount of each Dollar Swingline
Loan on the earlier of the Revolving Maturity Date and the first date after such
Swingline Loan is made that is the 15th or last day of a calendar month and is
at least two Business Days after such Swingline Loan is made (provided that on
each date that a Revolving Borrowing or a Dollar Competitive Borrowing is made,
the Borrower shall repay all Dollar Swingline Loans that were outstanding on the
date such Borrowing was requested and the proceeds of any such Borrowing shall
be applied by the Administrative Agent to repay any Dollar Swingline Loan then
outstanding) and (v) with respect to each Competitive Borrowing, to the
Administrative Agent for the account of each applicable Lender that has made the
applicable Competitive Borrowing, the then unpaid principal amount of such
Competitive Borrowing on it Competitive Loan Maturity Date.

 

47



--------------------------------------------------------------------------------

(b) Amortization of Tranche A Term Loans. Subject to adjustment pursuant to the
second sentence of this Section 2.10(b), the Borrower shall repay Tranche A Term
Borrowings on the last day of each of March, June, September and December,
commencing with June 2019, in a principal amount equal to the aggregate
principal amount of Tranche A Term Loans outstanding on the Acquisition Funding
Date multiplied by 2.50%. Any voluntary prepayment of Tranche A Term Loans shall
be applied to reduce the subsequent scheduled repayments of the Tranche A Term
Borrowings to be made pursuant to this Section 2.10(b), in direct order of
maturity or as otherwise directed by the Borrower. Any prepayment of any
Class of Incremental Term Borrowings shall be applied to subsequent scheduled
repayments as provided in the applicable Incremental Facility Amendment. Prior
to any repayment of any Term Borrowings of any Class under this Section, the
Borrower shall select the Borrowing or Borrowings of the applicable Class to be
repaid and shall notify the Administrative Agent by telephone (confirmed by hand
delivery or facsimile) of such selection not later than 11:00 a.m., New York
City time, three Business Days before the scheduled date of such repayment. Each
repayment of a Term Borrowing shall be applied ratably to the Loans included in
the repaid Term Borrowing. Repayments of Term Borrowings shall be accompanied by
accrued interest on the amount repaid.

(c) Lender Records. Each Lender shall maintain in accordance with its usual
practice an account or accounts evidencing the indebtedness of the Borrower to
such Lender resulting from each Loan made by such Lender, including the amounts
of principal and interest payable and paid to such Lender from time to time
hereunder.

(d) Administrative Agent Records. The Administrative Agent shall maintain
accounts in which it shall record (i) the amount of each Loan made hereunder,
the Type and Class thereof and the Interest Period applicable thereto and Major
Currency applicable thereto, (ii) the amount of any principal or interest due
and payable or to become due and payable from the Borrower to each Lender
hereunder and (iii) the amount of any sum received by the Administrative Agent
hereunder for the account of the Lenders and each Lender’s share thereof.

(e) Records Prima Facie Evidence. The records maintained by the Administrative
Agent and the Lenders shall be prima facie evidence of the existence and amounts
of the obligations of the Borrower in respect of Loans, LC Disbursements,
interest and fees due or accrued hereunder; provided that the failure of any
Lender or the Administrative Agent to maintain such records or any error therein
shall not in any manner affect the obligation of the Borrower to pay any amounts
due hereunder in accordance with the terms of this Agreement.

(f) Promissory Notes. Any Lender may request that Loans of any Class made by it
be evidenced by a promissory note. In such event, the Borrower shall prepare,
execute and deliver to such Lender a promissory note payable to such Lender (or,
if requested by such Lender, to such Lender and its registered assigns) and in a
form approved by the Borrower and the Administrative Agent. Thereafter, the
Loans evidenced by such promissory note and interest thereon shall at all times
(including after assignment pursuant to Section 8.04) be represented by one or
more promissory notes in such form payable to the payee named therein (or, if
such promissory note is a registered note, to such payee and its registered
assigns).

 

48



--------------------------------------------------------------------------------

SECTION 2.11. Prepayment of Loans. (a) Optional Prepayment. The Borrower shall
have the right at any time and from time to time to prepay any Borrowing (other
than Borrowings in Mexican Pesos) in whole or in part, subject to the
requirements of this Section.

(b) Mandatory Prepayment; Mark to Market of Major Currencies. As of the date of
the delivery of each compliance certificate under Section 5.03(c) and as of the
date of each Borrowing, each issuance of a Letter of Credit and each reduction
of Revolving Commitments, the Borrower shall calculate the Dollar Equivalent
amount of the Revolving Exposures and, if applicable, the Dollar Equivalent
amount of each Competitive Loan. The Administrative Agent may also at any time
and from time to time calculate the Dollar Equivalent amount of the Revolving
Exposures and the Competitive Loans. The Administrative Agent shall give the
Borrower written notice of any such calculation. If as a result of any such
calculation by the Borrower or by the Administrative Agent or if as of any other
date the Aggregate Outstanding Credit exceeds the Aggregate Revolving
Commitment, then, within five (5) Business Days after the date of such
calculation (or in the case of the calculation by the Administrative Agent,
after the written notice is given to the Borrower), the Borrower shall prepay
Revolving Borrowings, Competitive Borrowings and/or Swingline Borrowings in an
aggregate amount equal to such excess, with such amount so paid to be applied to
the Loans in the following order, until each is paid in full: Dollar Swingline
Loans, ABR Loans, Variable Rate Loans, Fixed Rate Loans and Set Rate Loans.

(c) Selection of Borrowings to be Prepaid. Prior to any optional or mandatory
prepayment of Borrowings under this Section 2.11, the Borrower shall select the
Borrowing or Borrowings to be prepaid and shall specify such selection in the
notice of such prepayment pursuant to paragraph (d) of this Section.

(d) Notice of Prepayment. The Borrower shall notify the Administrative Agent
(and, in the case of prepayment of a Swingline Loan, the Swingline Lender) by
telephone (confirmed by facsimile) of any prepayment hereunder (i) in the case
of prepayment of a Fixed Rate Borrowing or Set Rate Borrowing, not later than
12:00 noon, New York City time, three Business Days before the date of
prepayment, and (ii) in the case of prepayment of an ABR Borrowing, any Dollar
Swingline Borrowings or any Variable Rate Borrowing, not later than 12:00 noon,
New York City time, on the Business Day of prepayment. Each such notice shall be
irrevocable and shall specify the prepayment date, the principal amount of each
Borrowing or portion thereof to be prepaid and, in the case of a mandatory
prepayment, a reasonably detailed calculation of the amount of such prepayment;
provided that (A) if a notice of optional prepayment is given in connection with
a conditional notice of termination of the Revolving Commitments as contemplated
by Section 2.09, then such notice of prepayment may be revoked if such notice of
termination is revoked in accordance with Section 2.09 and (B) a notice of
prepayment of Term Borrowings pursuant to paragraph (a) of this Section may
state that such notice is conditioned upon the occurrence of one or more events
specified therein, in which case such notice of prepayment may be revoked by the
Borrower (by notice to the Administrative Agent on or prior to the specified
date of prepayment) if such condition is not satisfied. Promptly following
receipt of any such notice (other than a notice relating solely to Swingline
Loans), the Administrative Agent shall advise the Lenders of the applicable
Class (or with respect to Competitive Borrowings, the applicable Lenders) of the
contents thereof. Each partial prepayment of any Borrowing (other than a
Competitive Borrowing) shall be in an amount that would be permitted in the case
of an advance of a Borrowing of the same Class and Type as provided in
Section 2.02, except as necessary to apply fully the required amount of a
mandatory prepayment. Each prepayment of a Borrowing shall be applied ratably to
the Loans included in the prepaid Borrowing. Prepayments shall be accompanied by
accrued interest to the extent required by Section 2.13.

 

49



--------------------------------------------------------------------------------

SECTION 2.12. Fees. (a) Commitment Fees. The Borrower agrees to pay to the
Administrative Agent for the account of each Revolving Lender a commitment fee
(the “Revolving Commitment Fee”), which shall accrue at the Applicable Rate on
the average daily unused amount of the Revolving Commitment of such Lender
during the period from and including Effective Date to but excluding the date on
which such Revolving Commitment terminates. Accrued Revolving Commitment Fees
shall be payable in arrears on the date which is thirty days following the last
day of each March, June, September and December of each year and on the date on
which the Revolving Commitments terminate, commencing on the first such date to
occur after the Effective Date. All Revolving Commitment Fees shall be computed
on the basis of a year of 360 days and shall be payable for the actual number of
days elapsed (including the first day but excluding the last day). For purposes
of computing Revolving Commitment Fees, (i) a Revolving Commitment of a Lender
shall be deemed to be used to the extent of the outstanding Revolving Loans and
LC Exposure of such Lender (and the Swingline Exposure of such Lender shall be
disregarded for such purpose) and (ii) until the earlier of (i) the date that is
45 days after Effective Date and (ii) the Revolving Facility Availability Date,
no Revolving Commitment Fees shall accrue on the Revolving Commitments in excess
of $800,000,000.

(b) Letter of Credit Fees. The Borrower agrees to pay to the Administrative
Agent for the account of each Revolving Lender a participation fee with respect
to its participations in Letters of Credit, which shall accrue at the same
Applicable Rate as interest on Fixed Rate Loans on the average daily amount of
such Lender’s LC Exposure (excluding any portion thereof attributable to
unreimbursed LC Disbursements) during the period from and including the
Effective Date to but excluding the later of the date on which such Lender’s
Revolving Commitment terminates and the date on which such Lender ceases to have
any LC Exposure. Participation fees accrued through and including the last day
of March, June, September and December of each year shall be payable on the
thirtieth day following such last day, commencing on the first such date to
occur after the Effective Date; provided that all such fees shall be payable on
the date on which the Revolving Commitments terminate and any such fees accruing
after the date on which the Revolving Commitments terminate shall be payable on
demand. Any other fees payable to the Issuing Bank pursuant to this paragraph
shall be payable within thirty days after demand. All participation fees shall
be computed on the basis of a year of 360 days and shall be payable for the
actual number of days elapsed (including the first day but excluding the last
day). The Borrower agrees to pay to each Issuing Bank the following fees
applicable to the Letters of Credit issued by such Issuing Bank: (i) a drawing
fee equal to $100 upon each drawing made under such Letters of Credit on the
date of such drawing; (ii) an issuance fee equal to $300 upon each issuance of
each such Letter of Credit payable on the date of issuance; (iii) a renewal fee
of $100 upon each renewal of each such Letter of Credit payable prior to the
renewal of such Letter of Credit; and (iv) a fronting fee of 0.125% per annum
(or such lower amount as may be agreed upon by the Borrower and the applicable
Issuing Bank) on the face amount of each Letter of Credit, which shall be
payable quarterly in arrears to such Issuing Bank for its own account on the
same date as the participation fee is payable hereunder unless otherwise agreed
with the applicable Issuing Bank.

 

50



--------------------------------------------------------------------------------

(c) Agent Fees. The Borrower agrees to pay to the Administrative Agent, for its
own account, fees payable in the amounts and at the times separately agreed upon
between the Borrower and the Administrative Agent.

(d) Term Ticking Fees. If the Acquisition Funding Date does not occur on or
prior to the date that is 45 days after the Effective Date, the Borrower agrees
to pay to the Administrative Agent for the account of each Tranche A Term Lender
a ticking fee (the “Term Ticking Fee”), which shall accrue at the Term Ticking
Fee Rate on the daily amount of the Tranche A Term Commitment of such Lender
during the period (the “Term Ticking Fee Accrual Period”) that (i) commences on
the date that is 45 days after the Effective Date and (ii) ends on the earlier
of (A) the Acquisition Funding Date and (B) the date on which the Tranche A Term
Commitment of such Lender terminates or expires. Accrued Term Ticking Fees shall
be payable in arrears on the last day of the Term Ticking Fee Accrual Period.
All Term Ticking Fees shall be computed on the basis of a year of 360 days and
shall be payable for the actual number of days elapsed (including the first day
but excluding the last day).

(e) Payment of Fees. All fees payable hereunder shall be paid on the dates due,
in Dollars and in immediately available funds, to the Administrative Agent (or
to the Issuing Bank, in the case of fees payable to it) for distribution, in the
case of commitment, ticking and participation fees, to the Lenders entitled
thereto. Fees paid shall not be refundable under any circumstances.

SECTION 2.13. Interest. (a) ABR Borrowings. The Loans comprising each ABR
Borrowing shall bear interest at the Alternate Base Rate plus the Applicable
Rate.

(b) Fixed Rate Borrowings. The Loans comprising each Fixed Rate Borrowing
(including each Swingline Loan denominated in a currency other than Dollars but
excluding each Dollar Swingline Loan) shall bear interest at the Adjusted Fixed
Rate for the Interest Period and Major Currency in effect for such Borrowing
plus the Applicable Rate.

(c) Dollar Swingline Loans. Dollar Swingline Loans shall bear interest each day
at a rate per annum equal to the Alternate Base Rate plus the Applicable Rate
for an ABR Borrowing.

(d) Competitive Loans. The Loans comprising each Competitive Borrowing shall
bear interest at the applicable Competitive Bid Rate accepted for such Borrowing
in accordance with the provisions of Section 2.04.

(e) Default Interest. Notwithstanding the foregoing, if any principal of or
interest on any Loan or any fee or other amount payable by the Borrower
hereunder is not paid when due, whether at stated maturity, upon acceleration or
otherwise, such overdue amount shall bear interest, after as well as before
judgment, at a rate per annum equal to (i) in the case of overdue principal of
any Loan, 2.00% per annum plus the rate otherwise applicable to such Loan as
provided in the preceding paragraphs of this Section or (ii) in the case of any
other amount, 2.00% per annum plus the rate applicable to ABR Revolving Loans as
provided in paragraph (a) of this Section 2.13.

 

51



--------------------------------------------------------------------------------

(f) Payment of Interest. Accrued interest on each Loan shall be payable in
arrears on each Interest Payment Date for such Loan and, in the case of a
Revolving Loan, upon termination of the Revolving Commitments; provided that:
(i) interest accrued pursuant to paragraph (e) of this Section shall be payable
on demand, (ii) in the event of any repayment or prepayment of any Loan (other
than a prepayment of an ABR Revolving Loan or a non–Dollar denominated Swingline
Loan prior to the end of the Revolving Availability Period), accrued interest on
the principal amount repaid or prepaid shall be payable on the date of such
repayment or prepayment and (iii) in the event of any conversion of any Fixed
Rate Loan prior to the end of the current Interest Period therefor, accrued
interest on such Loan shall be payable on the effective date of such conversion.
Interest on Loans shall be paid in the Major Currency of the applicable Loan.

(g) Computation of Interest. All interest hereunder shall be computed on the
basis of a year of 360 days, except that (i) interest computed by reference to
the Alternate Base Rate at times when the Alternate Base Rate is based on the
Prime Rate and (ii) interest on any Loan denominated in British Pounds Sterling
or Canadian Dollars, shall be computed on the basis of a year of 365 days (or
366 days in a leap year), and in each case shall be payable for the actual
number of days elapsed (including the first day but excluding the last day;
provided that, if a Loan, or a portion thereof, is repaid on the same day on
which such Loan is made, one day’s interest shall accrue on the portion of such
Loan so prepaid). The applicable Alternate Base Rate, Fixed Rate or Federal
Funds Effective Rate shall be determined by the Administrative Agent, and such
determination shall be conclusive absent manifest error.

SECTION 2.14. Market Disruption; Unavailability, Illegality, Alternate Rate of
Interest. (a) Market Disruption. If at the time that the Administrative Agent
shall seek to determine the relevant Screen Rate on the Quotation Day for any
Interest Period for a Fixed Rate Borrowing the applicable Screen Rate shall not
be available for such Interest Period and/or for the applicable currency with
respect to such Fixed Rate Borrowing for any reason and the Administrative Agent
shall determine that it is not possible to determine the Interpolated Rate
(which conclusion shall be conclusive and binding absent manifest error), then
the applicable Reference Bank Rate shall be the Fixed Rate for such Interest
Period for such Fixed Rate Borrowing; provided that if any Reference Bank Rate
shall be less than zero, such rate shall be deemed to be zero for purposes of
this Agreement; provided, further, however, that if less than two Reference
Banks shall supply a rate to the Administrative Agent for purposes of
determining the Fixed Rate for such Fixed Rate Borrowing, (i) if such Borrowing
shall be requested in Dollars, then such Borrowing shall be made as an ABR
Borrowing at the Alternate Base Rate and (ii) if such Borrowing shall be
requested in any non-Dollar Currency, the Fixed Rate shall be equal to the cost
to each Lender to fund its pro rata share of such Fixed Rate Borrowing (from
whatever source and using whatever methodologies as such Lender may select in
its reasonable discretion); such rate, the “CF Rate”).

(b) Unavailability. If prior to the commencement of any Interest Period for a
Fixed Rate Borrowing:

(i) deposits of the applicable Major Currency in the principal amounts of the
Fixed Rate Loan comprising such Borrowing are not generally available in the
market utilized to determine the applicable Fixed Rate or

 

52



--------------------------------------------------------------------------------

(ii) the Administrative Agent determines (which determination shall be
conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Adjusted Fixed Rate, the LIBOR rate or other Fixed
Rate, as applicable (including, without limitation, because the LIBO Screen Rate
is not available or published on a current basis) for any Major Currency for
such Interest Period; or

(iii) the Administrative Agent is advised by a Majority in Interest of Lenders
of such Class (or, with respect to Fixed Rate Swingline Loans, the Swingline
Lender) that the Fixed Rate for such Interest Period will not adequately and
fairly reflect the cost to such Lenders (or Lender) of making or maintaining
their Loans (or its Loan) included in such Borrowing for such Interest Period;

then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders of such Class by telephone or facsimile as promptly as practicable
thereafter and, until the Administrative Agent notifies the Borrower and the
Lenders of such Class that the circumstances giving rise to such notice no
longer exist, (i) any Interest Election Request that requests the conversion of
any Borrowing of such Class to, or continuation of any Borrowing of such
Class as, a Fixed Rate Borrowing shall be ineffective, (ii) if such Borrowing is
requested in Dollars, such Borrowing shall be continued as or treated as a
request for an ABR Dollar Borrowing and (iii) if such Borrowing is requested in
any non-Dollar currency, then the Fixed Rate for such Fixed Rate Borrowing shall
be at the CF Rate.

(c) Change in Legality. Notwithstanding any other provision herein, if any
Change in Law shall make it unlawful for any Lender to make or maintain any
Fixed Rate Loan or to give effect to its obligations as contemplated hereby with
respect to any Fixed Rate Loan (including, without limitation, as a result of a
restriction on a Major Currency), then, by written notice to the Borrower and to
the Administrative Agent, such Lender may:

(i) declare that the applicable Fixed Rate Loans will not thereafter be made by
such Lender hereunder, whereupon any request for such a Fixed Rate Borrowing
shall, as to such Lender only, be deemed a request for a Dollar Loan (accruing
interest as an ABR Loan) unless such declaration shall be subsequently withdrawn
(any Lender delivering such a declaration hereby agreeing to withdraw such
declaration promptly upon determining that such event of illegality no longer
exists); and

(ii) require that all outstanding Fixed Rate Loans affected by the illegality
made by it be either (A), if such Loans are Dollar Loans, converted to ABR
Revolving Loans or Dollar Swingline Loans, in which event all such Fixed Rate
Loans shall be automatically converted as of the effective date of such notice
as provided below, or (B) repaid if such Fixed Rate Loan is denominated in any
other Major Currency.

In the event any Lender shall exercise its rights under clauses (i) or (ii)
above of this paragraph (c), all payments and prepayments of principal which
would otherwise have been applied to repay the affected Fixed Rate Loans that
would have been made by such Lender or the converted Fixed Rate Loans of such
Lender shall instead be applied to repay the Loans made by such Lender in lieu
of, or resulting from the conversion of, such Fixed Rate Loans. For purposes of
this Section, a notice by any Lender shall be effective as to each Fixed Rate
Loan, if lawful, on the last day of the Interest Period currently applicable to
such Fixed Rate Loan; in all other cases such notice shall be effective on the
date of receipt.

 

53



--------------------------------------------------------------------------------

(d) Unavailability of Foreign Currency Loans. Notwithstanding any other
provision herein, if any Change in Law shall make it unlawful for any Revolving
Lender to make or maintain any Loan denominated in a currency other than Dollars
or to give effect to its obligations as contemplated hereby with respect to any
such Loan or in the event that there shall occur any material adverse change in
national or international financial, political or economic conditions or
currency exchange rates or exchange controls which would in the opinion of the
Administrative Agent make it impracticable for Loans to be denominated in a
currency other than Dollars, then, by written notice to the Borrower, the
Administrative Agent may:

(i) declare that such Loans will not thereafter be made, whereupon any request
for such a Borrowing in a currency other than Dollars shall be deemed a request
for a Dollar Borrowing unless such declaration shall be subsequently withdrawn
(the Administrative Agent agreeing to withdraw such declaration promptly upon
determining that the applicable event or condition no longer exists); and

(ii) require that all outstanding Loans so affected be repaid.

(e) If at any time the Administrative Agent determines (which determination
shall be conclusive absent manifest error) that (i) the circumstances set forth
in clause (b)(ii) have arisen and such circumstances are unlikely to be
temporary or (ii) the circumstances set forth in clause (b)(ii) have not arisen
but either (w) the supervisor for the administrator of the LIBO Screen Rate has
made a public statement that the administrator of the LIBO Screen Rate is
insolvent (and there is no successor administrator that will continue
publication of the LIBO Screen Rate), (x) the administrator of the LIBO Screen
Rate has made a public statement identifying a specific date after which the
LIBO Screen Rate will permanently or indefinitely cease to be published by it
(and there is no successor administrator that will continue publication of the
LIBO Screen Rate), (y) the supervisor for the administrator of the LIBO Screen
Rate has made a public statement identifying a specific date after which the
LIBO Screen Rate will permanently or indefinitely cease to be published or
(z) the supervisor for the administrator of the LIBO Screen Rate or a
Governmental Authority having jurisdiction over the Administrative Agent has
made a public statement identifying a specific date after which the LIBO Screen
Rate may no longer be used for determining interest rates for loans, then the
Administrative Agent and the Borrower shall endeavor to establish an alternate
rate of interest to the Fixed Rate that gives due consideration to the then
prevailing market convention for determining a rate of interest for syndicated
loans in the United States at such time, and shall enter into an amendment to
this Agreement to reflect such alternate rate of interest and such other related
changes to this Agreement as may be applicable (but for the avoidance of doubt,
such related changes shall not include a reduction of the Applicable Rate).
Notwithstanding anything to the contrary in Section 8.02, such amendment shall
become effective without any further action or consent of any other party to
this Agreement so long as the Administrative Agent shall not have received,
within five Business Days of the date notice of such alternate rate of interest
is provided to the Lenders, a written notice from the Required Lenders stating
that such Required Lenders object to such amendment. Until an alternate rate of
interest shall be determined in accordance with this clause (d) (but, in the
case of the circumstances described in clause (ii) of the first sentence of this
Section 2.14(e), only to the extent

 

54



--------------------------------------------------------------------------------

the LIBO Screen Rate for Dollars or other applicable currency and such Interest
Period is not available or published at such time on a current basis), (x) any
Interest Election Request that requests the conversion of any Revolving
Borrowing to, or continuation of any Revolving Borrowing as, a Fixed Rate
Borrowing shall be ineffective, (y) if any Borrowing Request requests a Dollar
Fixed Rate Revolving Borrowing, such Borrowing shall be made as an ABR Borrowing
and (z) any request by the Borrower for a Competitive Loan shall be ineffective;
provided that, if such alternate rate of interest shall be less than zero, such
rate shall be deemed to be zero for the purposes of this Agreement.

SECTION 2.15. Increased Costs. (a) Additional Costs. If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(including without limitation, any marginal, special, emergency or supplemental
reserves established by the Board or any other reserves imposed pursuant to
Regulation D of the Board) (except any such reserve requirement reflected in the
Adjusted Fixed Rate) or any Issuing Bank;

(ii) impose on any Lender or any Issuing Bank or the London or other interbank
market utilized to determine the Fixed Rate or any Set Rate any other condition,
cost or expense (other than Taxes) affecting this Agreement, any Fixed Rate
Loans or any Set Rate Loans made by such Lender or any Letter of Credit or
participation therein; or

(iii) subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto;

and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, continuing, converting or maintaining
any Fixed Rate Loan (or of maintaining its obligation to make any such Loan) or
maintaining any Set Rate Loans or to increase the cost to such Lender, such
Issuing Bank or such other Recipient of participating in, issuing or maintaining
any Letter of Credit (or of maintaining its obligation to participate in or to
issue any Letter of Credit) or to reduce the amount of any sum received or
receivable by such Lender, such Issuing Bank or such other Recipient hereunder
(whether of principal, interest or otherwise), then the Borrower will pay to
such Lender, such Issuing Bank or such other Recipient, as the case may be, such
additional amount or amounts as will compensate such Lender, such Issuing Bank
or such other Recipient, as the case may be, for such additional costs incurred
or reduction suffered.

(b) Capital Adequacy. If any Lender or any Issuing Bank determines that any
Change in Law regarding capital or liquidity requirements has or would have the
effect of reducing the rate of return on such Lender’s or such Issuing Bank’s
capital or on the capital of such Lender’s or such Issuing Bank’s holding
company, if any, as a consequence of this Agreement, the Commitments of such
Lender or the Loans made by, or participations in Letters of Credit held by,
such Lender, or the Letters of Credit issued by such Issuing Bank, to a level
below that which such Lender or such Issuing Bank or such

 

55



--------------------------------------------------------------------------------

Lender’s or such Issuing Bank’s holding company could have achieved but for such
Change in Law (taking into consideration such Lender’s or such Issuing Bank’s
policies and the policies of such Lender’s or such Issuing Bank’s holding
company with respect to capital adequacy or liquidity), then from time to time
the Borrower will pay to such Lender or such Issuing Bank, as the case may be,
such additional amount or amounts as will compensate such Lender or such Issuing
Bank or such Lender’s or such Issuing Bank’s holding company for any such
reduction suffered.

(c) Certificate. A certificate of a Lender or an Issuing Bank setting forth the
amount or amounts necessary to compensate such Lender or such Issuing Bank or
its holding company, as the case may be, as specified in paragraph (a) or (b) of
this Section shall be delivered to the Borrower and shall be conclusive absent
manifest error. The Borrower shall pay such Lender or such Issuing Bank, as the
case may be, the amount shown as due on any such certificate within thirty days
after receipt thereof.

(d) Limit on Compensation. Failure or delay on the part of any Lender or any
Issuing Bank to demand compensation pursuant to this Section shall not
constitute a waiver of such Lender’s or such Issuing Bank’s right to demand such
compensation; provided that the Borrower shall not be required to compensate a
Lender or an Issuing Bank pursuant to this Section for any increased costs or
reductions incurred more than 60 days prior to the date that such Lender or such
Issuing Bank, as the case may be, notifies the Borrower of the Change in Law
giving rise to such increased costs or reductions and of such Lender’s or such
Issuing Bank’s intention to claim compensation therefor; provided further that,
if the Change in Law giving rise to such increased costs or reductions is
retroactive, then the 60–day period referred to above shall be extended to
include the period of retroactive effect thereof. If, following any demand by
any Lender or any Issuing Bank under this Section, the item for which such
demand was made is changed to reduce or eliminate the effect on the applicable
Lender or Issuing Bank, such Lender or Issuing Bank shall promptly so inform the
Borrower and equitable reduce any amounts thereafter payable by the Borrower
under this Section.

SECTION 2.16. Break Funding Payments. In the event of (a) the payment of any
principal of any Fixed Rate Loan other than on the last day of an Interest
Period applicable thereto or (b) the payment of any Set Rate Loan other than on
the corresponding Competitive Loan Maturity Date, then, in any such event, the
Borrower shall reimburse each applicable Lender on demand for the loss incurred
or to be incurred by such Lender in the reemployment of the funds released by
such prepayment. A certificate of any Lender setting forth any amount or amounts
that such Lender is entitled to receive pursuant to this Section shall be
delivered to the Borrower and shall be conclusive absent manifest error. The
Borrower shall pay such Lender the amount shown as due on any such certificate
within thirty days after receipt thereof.

SECTION 2.17. Taxes. (a) Payments Free of Taxes. Any and all payments by or on
account of any obligation of the Borrower hereunder or under any other Loan
Document shall be made free and clear of and without deduction or withholding
for any Taxes, except as required by applicable law. If any applicable law (as
determined in the good faith discretion of an applicable Withholding Agent
having consulted with, or acting under the supervision of, a tax advisor of such
Withholding Agent, whether internal or external) requires the deduction or
withholding of any Tax from any such payment by a Withholding Agent, then the
applicable withholding agent shall be

 

56



--------------------------------------------------------------------------------

entitled to make such deduction or withholding and shall timely pay the full
amount deducted or withheld to the relevant Governmental Authority in accordance
with applicable law and, if such Tax is an Indemnified Tax, then the sum payable
by the Borrower shall be increased as necessary so that after such deduction or
withholding has been made (including such deductions and withholdings applicable
to additional sums payable under this Section 2.17) the applicable Recipient
receives an amount equal to the sum it would have received had no such deduction
or withholding been made.

(b) Payment of Other Taxes by the Borrower. The Borrower shall timely pay to the
relevant Governmental Authority in accordance with applicable law, or at the
option of the Administrative Agent timely reimburse it for, Other Taxes.

(c) Evidence of Payments. As soon as practicable after any payment of Taxes by
the Borrower to a Governmental Authority pursuant to this Section 2.17, the
Borrower shall deliver to the Administrative Agent the original or a certified
copy of a receipt issued by such Governmental Authority evidencing such payment,
a copy of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the Administrative Agent.

(d) Tax Indemnity. The Borrower shall indemnify each Recipient, within thirty
days after written demand therefor, for the full amount of any Indemnified Taxes
(including Indemnified Taxes imposed or asserted on or attributable to amounts
payable under this Section) payable or paid by such Recipient or required to be
withheld or deducted from a payment to such Recipient and any reasonable
expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to the Borrower by a Lender or an Issuing Bank (with a copy
to the Administrative Agent), or by the Administrative Agent on its own behalf
or on behalf of a Lender or an Issuing Bank, shall be conclusive absent manifest
error.

(e) Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent, within 10 days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that the
Borrower has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Borrower to do so),
(ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 8.04(c) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (e).

(f) Status of Lenders.

 

57



--------------------------------------------------------------------------------

(i) Any Lender that is entitled to an exemption from, or reduction of,
withholding Tax with respect to payments made under any Loan Document shall
deliver to the Borrower and the Administrative Agent, at the time or times
reasonably requested by the Borrower or the Administrative Agent, such properly
completed and executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 2.17(f)(ii)(A), (ii)(B) and (ii)(D) below) shall not be
required if in the Lender’s reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.

(ii) Without limiting the generality of the foregoing, in the event that the
Borrower is a U.S. Person,

(A) any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), an executed IRS
Form W-9 certifying that such Lender is exempt from U.S. federal backup
withholding Tax;

(B) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:

(1) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, an executed IRS Form W-8BEN-E or IRS Form
W-8BEN establishing an exemption from, or reduction of, U.S. Federal withholding
Tax pursuant to the “interest” article of such tax treaty and (y) with respect
to any other applicable payments under any Loan Document, IRS Form W-8BEN-E or
IRS Form W-8BEN establishing an exemption from, or reduction of, U.S. Federal
withholding Tax pursuant to the “business profits” or “other income” article of
such tax treaty;

(2) in the case of a Foreign Lender claiming that its extension of credit will
generate U.S. effectively connected income, an executed IRS Form W-8ECI;

 

58



--------------------------------------------------------------------------------

(3) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit D-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a
“10 percent shareholder” of the Borrower within the meaning of
Section 881(c)(3)(B) of the Code, or a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance
Certificate”) and (y) an executed IRS Form W-8BEN-E or IRS Form W-8BEN; or

(4) to the extent a Foreign Lender is not the beneficial owner, an executed IRS
Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN-E, IRS Form W-8BEN,
a U.S. Tax Compliance Certificate substantially in the form of Exhibit D-2 or
Exhibit D-3, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit D-4 on
behalf of each such direct and indirect partner;

(C) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. Federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and

(D) if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (D), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.

 

59



--------------------------------------------------------------------------------

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.

(g) Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 2.17 (including by
the payment of additional amounts pursuant to this Section 2.17), it shall pay
to the indemnifying party an amount equal to such refund (but only to the extent
of indemnity payments made under this Section 2.17 with respect to the Taxes
giving rise to such refund), net of all out-of-pocket expenses (including Taxes)
of such indemnified party and without interest (other than any interest paid by
the relevant Governmental Authority with respect to such refund). Such
indemnifying party, upon the request of such indemnified party, shall repay to
such indemnified party the amount paid over pursuant to this paragraph (g) (plus
any penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this paragraph (g), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this paragraph (g) the payment
of which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid. This paragraph shall not be construed
to require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.

(h) Survival. Each party’s obligations under this Section 2.17 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Loan
Document.

(i) Defined Terms. For purposes of this Section 2.17, the term “Lender” includes
any Issuing Bank and the term “applicable law” includes FATCA.

SECTION 2.18. Payments Generally; Pro Rata Treatment; Sharing of Payments.
(a) Payments. The Borrower shall make each payment required to be made by it
hereunder or under any other Loan Document (whether of principal, interest, fees
or reimbursement of LC Disbursements, or of amounts payable under Section 2.15,
2.16 or 2.17, or otherwise) prior to the time expressly required hereunder or
under such other Loan Document for such payment (or, if no such time is
expressly required, prior to 12:00 noon, New York City time), on the date when
due, in immediately available funds, without defense, set-off, recoupment or
counterclaim. Any amounts received after such time on any date may, in the
discretion of the Administrative Agent, be deemed to have been received on the
next succeeding Business Day for purposes of calculating interest thereon. All
such payments shall be made to such account or accounts as may be specified by
the Administrative Agent, except that payments required to be made directly to
any Issuing Bank or any Swingline Lender shall be so made and payments pursuant
to Sections 2.15, 2.16, 2.17 and 8.03 shall be made directly to the Persons
entitled thereto. The Administrative Agent

 

60



--------------------------------------------------------------------------------

shall distribute any such payments received by it for the account of any other
Person to the appropriate recipient promptly following receipt thereof. If any
payment under any Loan Document shall be due on a day that is not a Business
Day, the date for payment shall be extended to the next succeeding Business Day,
and, in the case of any payment accruing interest, interest thereon shall be
payable for the period of such extension. All payments under each Loan Document
shall be made in Dollars, unless another Major Currency is herein specified.

(b) Application of Payments. If at any time insufficient funds are received by
and available to the Administrative Agent to pay fully all amounts of principal,
unreimbursed LC Disbursements, interest and fees then due hereunder, such funds
shall be applied (i) first, towards payment of interest and fees then due
hereunder, ratably among the parties entitled thereto in accordance with the
amounts of interest and fees then due to such parties, and (ii) second, towards
payment of principal and unreimbursed LC Disbursements then due hereunder,
ratably among the parties entitled thereto in accordance with the amounts of
principal and unreimbursed LC Disbursements then due to such parties.

(c) Sharing of Payments; Limit on Set-off. If any Lender shall, by exercising
any right of set-off or counterclaim or otherwise, obtain payment in respect of
any principal of or interest on any of its Loans or participations in LC
Disbursements or Swingline Loans resulting in such Lender receiving payment of a
greater proportion of the aggregate amount of its Loans and participations in LC
Disbursements and Swingline Loans and accrued interest thereon than the
proportion received by any other Lender, then the Lender receiving such greater
proportion shall notify the Administrative Agent of such fact and shall purchase
(for cash at face value) participations in the Loans and participations in LC
Disbursements and Swingline Loans of other Lenders to the extent necessary so
that the aggregate amount of all such payments shall be shared by the Lenders
ratably in accordance with the aggregate amount of principal of and accrued
interest on their respective Loans and participations in LC Disbursements and
Swingline Loans; provided that (i) if any such participations are purchased and
all or any portion of the payment giving rise thereto is recovered, such
participations shall be rescinded and the purchase price restored to the extent
of such recovery, without interest, and (ii) the provisions of this paragraph
shall not be construed to apply to any payment made by the Borrower pursuant to
and in accordance with the express terms of this Agreement or any payment
obtained by a Lender as consideration for the assignment of or sale of a
participation in any of its Loans or participations in LC Disbursements to any
assignee or participant, other than to the Borrower or any Subsidiary or
Affiliate thereof (as to which the provisions of this paragraph shall apply).
Each Lender agrees that it will not exercise any right of set-off or
counterclaim in an amount in excess of the Loans and other obligations owed
directly to such Lender hereunder and in furtherance of the foregoing, any
Lender acquiring a participation pursuant to the foregoing arrangements may not
exercise against the Borrower rights of set–off and counterclaim with respect to
such participation.

(d) Payments Assumed Made. Unless the Administrative Agent shall have received
notice from the Borrower prior to the date on which any payment is due to the
Administrative Agent for the account of the Lenders or an Issuing Bank hereunder
that the Borrower will not make such payment, the Administrative Agent may
assume that the Borrower has made such payment on such date in accordance
herewith and may, in reliance upon such assumption and in its sole discretion,
distribute to the Lenders or the applicable Issuing Bank, as the case may be,
the amount due. In such event, if the Borrower has not in fact made such
payment,

 

61



--------------------------------------------------------------------------------

then each of the Lenders or the applicable Issuing Bank, as the case may be,
severally agrees to repay to the Administrative Agent forthwith on demand the
amount so distributed to such Lender or Issuing Bank with interest thereon, for
each day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at the greater of the
NYFRB Rate and a rate determined by the Administrative Agent in accordance with
banking industry rules on interbank compensation.

SECTION 2.19. Mitigation Obligations; Replacement of Lenders. (a) Mitigation
Obligations. If any Lender requests compensation under Section 2.15, or if the
Borrower is required to pay any Indemnified Taxes or additional amounts to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 2.17, then such Lender shall use reasonable efforts to designate a
different lending office for funding or booking its Loans hereunder or to assign
and delegate its rights and obligations hereunder to another of its offices,
branches or affiliates, if, in the judgment of such Lender, such designation or
assignment and delegation (i) would eliminate or reduce amounts payable pursuant
to Sections 2.15 or 2.17, as the case may be, in the future and (ii) would not
subject such Lender to any unreimbursed cost or expense and would not otherwise
be disadvantageous to such Lender. The Borrower hereby agrees to pay all
reasonable costs and expenses incurred by any Lender in connection with any such
designation or assignment and delegation.

(b) Replacement of a Lender. If any Lender requests compensation under
Section 2.15, or if the Borrower is required to pay any Indemnified Taxes or
additional amounts to any Lender or any Governmental Authority for the account
of any Lender pursuant to Section 2.17, or if any Lender becomes a Defaulting
Lender or a Non-consenting Lender (as defined below in this section), then the
Borrower may, at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in
Section 8.04), all its interests, rights (other than its existing rights to
payments pursuant to Section 2.15 or Section 2.17) and obligations under this
Agreement and the other Loan Documents (or, in the case of any such assignment
and delegation resulting from a Lender having become a Non-consenting Lender,
all of its interests, rights (other than its existing rights to payments
pursuant to Section 2.15 or Section 2.17) and obligations under this Agreement
and the other Loan Documents as a Lender of the applicable Class with respect to
which such Lender is a Non-consenting Lender) to an assignee that shall assume
such obligations (which assignee may be another Lender, if a Lender accepts such
assignment and delegation); provided that (i) the Borrower shall have received
the prior written consent of the Administrative Agent (and, if a Revolving
Commitment is being assigned, each Issuing Bank and Swingline Lender), which
consent shall not unreasonably be withheld, (ii) such Lender shall have received
payment of an amount equal to the outstanding principal of its Loans and
participations in LC Disbursements and Swingline Loans, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder (if
applicable, in each case only to the extent such amounts relate to its interest
as a Lender of a particular Class), from the assignee (to the extent of such
outstanding principal and accrued interest and fees) or the Borrower (in the
case of all other amounts) and (iii) in the case of any such assignment and
delegation resulting from a claim for compensation under Section 2.15 or
payments required to be made pursuant to Section 2.17, such assignment will
result in a reduction in future compensation or payments under the applicable
Section. A Lender shall not be required to make any such assignment and
delegation if, prior thereto, as a result of a waiver by such Lender or
otherwise, the circumstances entitling the

 

62



--------------------------------------------------------------------------------

Borrower to require such assignment and delegation cease to apply. In the event
that (i) the Borrower or the Administrative Agent have requested the Lenders to
consent to a departure or waiver of any provisions of this Agreement or to agree
to any other modification thereto, (ii) the consent, waiver or other
modification in question requires the agreement of all Lenders and (iii) the
Required Lenders have agreed to such consent, waiver or other modification, then
any Lender who does not agree to such consent, waiver or other modification
shall be deemed a “Non-consenting Lender”. In addition, each Rejecting Revolving
Lender (as defined in the definition of the term Revolving Maturity Date) and
Rejecting Tranche A Term Lender (as defined in the definition of the term
Tranche A Term Maturity Date) shall be a Non-consenting Lender hereunder.

SECTION 2.20. Increase of Revolving Commitments; Incremental Term Loan.
(a) Revolving Commitments. By written notice sent to the Administrative Agent,
the Borrower may at any time and from time to time after the earlier of the
Acquisition Funding Date and the Commitment Termination Date request (x) an
increase of the aggregate amount of the Revolving Commitments (each such
increase, a “Revolving Commitment Increase”) or (y) a new tranche of revolving
commitments (the “Limited Condition Transaction Revolving Commitments”) to fund
a Limited Condition Transaction, in each case, by an aggregate amount equal to
any integral multiple of $5,000,000; provided that at the time of each such
request and upon the effectiveness of each Incremental Facility Amendment,
(i) no Default shall have occurred and be continuing or shall result therefrom
and (ii) the sum of, without duplication (A) the total amount of all Commitments
and Limited Condition Transaction Revolving Commitments after giving effect to
any such increase or effectiveness, plus (B) the initial principal amount of all
Term Loans (including the Tranche A Term Loans and any Incremental Term Loans)
(after giving effect to any incurrence pursuant to clause (b) below), and in
each case giving effect to any repayment or refinancing (or replacement of
Commitments) to occur in connection therewith, shall not exceed the Incremental
Amount; provided, further that notwithstanding the foregoing or anything to the
contrary herein, if such Limited Condition Transaction Revolving Commitments
have been requested in connection with a Limited Condition Transaction, at the
Borrower’s option, the condition set forth in clause (i) above shall be tested
at the time a definitive agreement for such Limited Condition Transaction has
been entered into unless otherwise set forth in the applicable Incremental
Facility Amendment. Other than pricing and fees, the commitments and loans with
respect to Limited Condition Transaction Revolving Commitments shall have the
same terms as the Revolving Commitments and Revolving Loans, as the case may be.

(b) Incremental Term Loan. By written notice sent to the Administrative Agent,
the Borrower may at any time and from time to time after the earlier of the
Acquisition Funding Date and the Commitment Termination Date request to add one
or more tranches of term loans (the “Incremental Term Loans” and, together with
the Limited Condition Transaction Revolving Commitments and Revolving Commitment
Increases, the “Incremental Extensions of Credit”) by an aggregate amount equal
to any integral multiple of $5,000,000 on terms and conditions agreed to by the
Borrower, the Administrative Agent and each additional bank, financial
institution, existing Lender or other Person that elects to provide such
Incremental Term Loans, each as approved by the Borrower (and, solely to the
extent the approval of the Administrative Agent would otherwise be required for
an assignment of Term Loans to such Person, the Administrative Agent); provided
that at the time of each such request and upon the effectiveness of each
Incremental Facility Amendment, (i) no Default shall have occurred and be
continuing or shall

 

63



--------------------------------------------------------------------------------

result therefrom and (ii) the sum of, without duplication (A) the total amount
of all Commitments and Limited Condition Transaction Revolving Commitments (in
each case, after giving effect to any increase or effectiveness of Incremental
Facility Amendment pursuant to clause (a) preceding), plus (B) the initial
principal amount of all Term Loans (including the Tranche A Term Loans and any
Incremental Term Loans) after giving effect to the incurrence of such
Incremental Term Loans, and in each case giving effect to any repayment or
refinancing (or replacement of Commitments) to occur in connection therewith,
shall not exceed Incremental Amount; provided, further that notwithstanding the
foregoing or anything to the contrary herein, if the proceeds of such
Incremental Term Loans will be used to finance a Limited Condition Transaction,
at the Borrower’s option, the condition set forth in clause (i) above shall be
tested at the time a definitive agreement for such Limited Condition Transaction
has been entered into unless otherwise set forth in the applicable Incremental
Facility Amendment. The Incremental Term Loans (i) shall rank pari passu in
right of payment in respect of the Revolving Commitments and the Tranche A Term
Loans, (ii) for purposes of prepayments, shall be treated substantially the same
as (and in any event no more favorably than) the Tranche A Term Loans and
(iii) other than amortization, pricing, fees or maturity date, shall have the
same terms as the Tranche A Term Loans; provided (A) that any Incremental Term
Loan shall not have a final maturity date earlier than the Tranche A Term
Maturity Date, and (B) any Incremental Term Loan shall not have a weighted
average life that is shorter than the weighted average life of the
then-remaining Tranche A Term Loans.

(c) Incremental Facility Amendment. Each tranche of Incremental Term Loans and
Limited Condition Transaction Revolving Commitments and each Revolving
Commitment Increase shall be in an integral multiple of $5,000,000 and be in an
aggregate principal amount that is not less than $5,000,000; provided that such
amount may be less than $5,000,000 if such amount represents all the remaining
availability under the aggregate principal amount of Incremental Extensions of
Credit set forth above. Each notice from the Borrower pursuant to this Section
shall set forth the requested amount and proposed terms of the relevant
Incremental Extension of Credit. Any additional bank, financial institution,
existing Lender or other Person that elects to extend Incremental Extensions of
Credit shall be reasonably satisfactory to the Borrower (and, solely to the
extent the approval of the Administrative Agent would otherwise be required for
an assignment of the applicable Loans in respect of such Incremental Extension
of Credit to such Person, the Administrative Agent) (any such bank, financial
institution, existing Lender or other Person being called an “Additional
Lender”) and, if not already a Lender, shall become a Lender under this
Agreement pursuant to an amendment (an “Incremental Facility Amendment”) to this
Agreement and, as appropriate, the other Loan Documents, executed by the
Borrower, such Additional Lender and the Administrative Agent. No Lender shall
be obligated to provide any Incremental Extension of Credit, unless it so
agrees. Commitments in respect of any Incremental Extensions of Credit shall
become Commitments (or in the case of any Revolving Commitment Increase to be
provided by an existing Revolving Lender, an increase in such Revolving Lender’s
Revolving Commitment) under this Agreement upon the effectiveness of the
applicable Incremental Facility Amendment. An Incremental Facility Amendment
may, without the consent of any other Lenders, effect such amendments to this
Agreement or any other Loan Document as may be necessary or appropriate, in the
opinion of the Administrative Agent, to effect the provisions of this Section
(including to provide for voting provisions applicable to the Additional Lenders
comparable to the provisions of clause (B) of the second proviso of
Section 8.02(b)). The effectiveness of any Incremental Facility Amendment shall,
unless otherwise agreed to by the Administrative Agent and the Additional
Lenders, be subject to the satisfaction on the effective date thereof of each of
the conditions set forth in Section 4.02 (it being understood and agreed that
all references to a Borrowing in Section 4.02 shall be deemed to refer to the
applicable Incremental Facility Amendment).

 

64



--------------------------------------------------------------------------------

(d) Pro-Rata Advances. If all existing Revolving Lenders shall not have provided
their pro rata portion of the requested Revolving Commitment Increase, the
Revolving Loans will not be held pro rata by the Lenders in accordance with the
Applicable Percentages determined hereunder. To remedy the foregoing, on the
date of the effectiveness of the Incremental Facility Amendment, the Revolving
Lenders shall make advances among themselves so that after giving effect thereto
the Revolving Loans will be held by the Revolving Lenders, pro rata in
accordance with the Applicable Percentages hereunder. The advances so made by
each Revolving Lender whose Applicable Percentage has increased as a result of
the changes to the Revolving Commitments shall be deemed to be a purchase of a
corresponding amount of the Revolving Loans of the Revolving Lender or Revolving
Lenders whose Applicable Percentages have decreased. The advances made under
this Section shall be Loans of the same Class and Type as those previously held
by the Revolving Lender or Revolving Lenders whose Applicable Percentages have
decreased unless or until the Borrower shall have selected an alternative
interest rate to apply thereto under the terms of this Agreement. All advances
made under this Section shall be made through the Administrative Agent.

SECTION 2.21. Defaulting Lenders. Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender:

(a) Suspension of Revolving Commitment Fees and Term Ticking Fees. The Revolving
Commitment Fees and the Term Ticking Fees shall cease to accrue on the unused
amount of the Revolving Commitment or on the Tranche A Term Commitment, as the
case may be, of such Defaulting Lender;

(b) Suspension of Voting. The Revolving Commitment, the Revolving Exposure, the
Term Commitment and the Term Loans of, and the outstanding Competitive Loans
held by, such Defaulting Lender shall not be included in determining whether the
Required Lenders or any other requisite Lenders have taken or may take any
action hereunder or under any other Loan Document (including any consent to any
amendment, waiver or other modification pursuant to Section 8.02), provided that
any amendment, waiver or other modification requiring the consent of all Lenders
or all Lenders affected thereby shall, except as otherwise provided in
Section 8.02, require the consent of such Defaulting Lender in accordance with
the terms hereof;

(c) Participation Exposure. If any Swingline Exposure or LC Exposure exists at
the time a Revolving Lender becomes a Defaulting Lender then:

(i) Reallocation. All or any part of such Swingline Exposure (other than (x) any
portion thereof with respect to which such Defaulting Lender shall have funded
its participation as contemplated by Section 2.05(c) and (y) the portion of the
Swingline Exposure referred to in clause (b) of the definition thereof) and LC
Exposure (other than any portion thereof attributable to unreimbursed LC
Disbursements with respect to which such Defaulting Lender shall have funded its
participation as contemplated by Sections

 

65



--------------------------------------------------------------------------------

2.06(e) and 2.06(f)) of such Defaulting Lender shall be reallocated among the
non-Defaulting Lenders in accordance with their respective Applicable
Percentages but only (x) to the extent that such reallocation does not, as to
any non-Defaulting Lender, cause such non-Defaulting Lenders’ Revolving Exposure
to exceed its Applicable Percentage of the Aggregate Revolving Commitments and
(y) if the conditions set forth in Section 4.02 are satisfied at such time;
provided that no reallocation under this clause (i) shall constitute a waiver or
release of any claim of any party hereunder against a Defaulting Lender arising
from that Lender having become a Defaulting Lender, including any claim of a
non-Defaulting Lender as a result of such non-Defaulting Lender’s increased
exposure following such reallocation;

(ii) Payment and Cash Collateralization. If the reallocation described in clause
(i) above cannot, or can only partially, be effected, the Borrower shall within
one Business Day following notice by the Administrative Agent (x) first, prepay
such Swingline Exposure and (y) second, provide Cash Collateral to secure such
Defaulting Lender’s LC Exposure (after giving effect to any partial reallocation
pursuant to clause (i) above) in accordance with the procedures set forth in
Section 2.06(i) for so long as such LC Exposure is outstanding;

(iii) Suspension of Letter of Credit Fee. If the Borrower cash collateralizes
any portion of such Defaulting Lender’s LC Exposure pursuant to this
Section 2.21(c), the Borrower shall not be required to pay participation fees to
such Defaulting Lender pursuant to Section 2.12(d) with respect to such portion
of such Defaulting Lender’s LC Exposure during the period such Defaulting
Lender’s LC Exposure is cash collateralized by the Borrower;

(iv) if any portion of the LC Exposure of such Defaulting Lender is reallocated
pursuant to clause (i) above, then the fees payable to the Lenders pursuant to
Section 2.12(a) and (b) shall be adjusted to give effect to such reallocation;
and

(v) Issuing Banks Entitled to Fees. If any Defaulting Lender’s LC Exposure is
neither cash collateralized nor reallocated pursuant to Section 2.21(c), then,
without prejudice to any rights or remedies of any Issuing Bank or any other
Lender hereunder, all letter of credit fees payable under Section 2.12(b) with
respect to such Defaulting Lender’s LC Exposure shall be payable to the Issuing
Banks (and allocated among them ratably based on the amount of such Defaulting
Lender’s LC Exposure attributable to letters of Credit issued by each Issuing
Bank) until and to the extent such LC Exposure is cash collateralized and/or
reallocated;

(d) Suspension of Letters of Credit. So long as any Revolving Lender is a
Defaulting Lender, no Issuing Bank shall be required to issue, amend, renew,
extend or increase any Letter of Credit, unless it is satisfied that the related
exposure and the Defaulting Lender’s LC Exposure will be fully covered by the
sum of the non-Defaulting Lenders’ Applicable Percentages of Aggregate Revolving
Commitments and/or cash collateral will be provided by the Borrower in
accordance with Section 2.21(c)(i), and the LC Exposure related to any such
issued, amended, renewed, extended or increased Letter of Credit shall be
allocated among non-Defaulting Lenders in a manner consistent with
Section 2.21(c)(i) (and Defaulting Lenders shall not participate therein); and

 

66



--------------------------------------------------------------------------------

(e) Setoff Against Defaulting Lender. Any amount payable to such Defaulting
Lender hereunder (whether on account of principal, interest, fees or otherwise
and including any amount that would otherwise be payable to such Defaulting
Lender pursuant to Section 2.18(c) but excluding Section 2.19(b)) shall, in lieu
of being distributed to such Defaulting Lender, be retained by the
Administrative Agent in a segregated account and, subject to any applicable
requirements of law, be applied at such time or times as may be determined by
the Administrative Agent (i) first, to the payment of any amounts owing by such
Defaulting Lender to the Administrative Agent hereunder, (ii) second, pro rata,
to the payment of any amounts owing by such Defaulting Lender to the Issuing
Banks or Swingline Lender hereunder, (iii) third, to the funding of any Loan or
the funding or cash collateralization of any participating interest in any
Swingline Loan or Letter of Credit in respect of which such Defaulting Lender
has failed to fund its portion thereof as required by this Agreement, as
determined by the Administrative Agent, (iv) fourth, if so determined by the
Administrative Agent and the Borrower, held in such account as cash collateral
for future funding obligations of the Defaulting Lender under this Agreement,
(v) fifth, pro rata, to the payment of any amounts owing to the Borrower or the
Lenders as a result of any judgment of a court of competent jurisdiction
obtained by the Borrower or any Lender against such Defaulting Lender as a
result of such Defaulting Lender’s breach of its obligations under this
Agreement and (vi) sixth, to such Defaulting Lender or as otherwise directed by
a court of competent jurisdiction; provided that if such payment is (x) a
prepayment of the principal amount of any Loans or reimbursement obligations in
respect of LC Disbursements which a Defaulting Lender has funded its
participation obligations and (y) made at a time when the conditions set forth
in Section 4.02 are satisfied, such payment shall be applied solely to prepay
the Loans of, and reimbursement obligations owed to, all non-Defaulting Lenders
pro rata prior to being applied to the prepayment of any Loans, or reimbursement
obligations owed to, any Defaulting Lender. Any payments, prepayments or other
amounts paid or payable to a Defaulting Lender that are applied (or held) to pay
amounts owed by a Defaulting Lender or to post cash collateral pursuant to this
Section shall be deemed paid to and redirected by such Defaulting Lender, and
each Lender irrevocably consents hereto.

(f) Bankruptcy Event. If (i) a Bankruptcy Event or a Bail-In Action with respect
to a Revolving Lender Parent shall occur following the date hereof and for so
long as such event shall continue or (ii) any Issuing Bank has a good faith
belief that any Revolving Lender has defaulted in fulfilling its obligations
under one or more other agreements in which such Lender commits to extend
credit, such Issuing Bank shall not be required to issue, amend, renew, extend
or increase any Letter of Credit, unless such Issuing Bank shall have entered
into arrangements with the Borrower or such Revolving Lender, satisfactory to
such Issuing Bank to defease any risk to it in respect of such Lender hereunder.

(g) Remedy of Defaulting Lender Status. In the event that the Administrative
Agent, the Borrower, the Issuing Banks and the Swingline Lender each agrees that
a Defaulting Lender that is a Revolving Lender has adequately remedied all
matters that caused such Revolving Lender to be a Defaulting Lender, then the
Swingline Exposure and LC Exposure of the Revolving Lenders shall be readjusted
to reflect the inclusion of such Revolving Lender’s Revolving Commitment and on
such date such Lender shall purchase at par such of the Revolving Loans of the
other Lenders (other than Swingline Loans) as the Administrative Agent shall
determine may

 

67



--------------------------------------------------------------------------------

be necessary in order for such Lender to hold such Revolving Loans in accordance
with its Applicable Percentage; provided that no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
the Borrower while such Revolving Lender was a Defaulting Lender; provided
further that, except as otherwise expressly agreed by the affected parties, no
change hereunder from a Defaulting Lender to a non-Defaulting Lender will
constitute a waiver or release of any claim of any party hereunder arising from
such Revolving Lender’s having been a Defaulting Lender. In the event that the
Administrative Agent and the Borrower each agrees that a Defaulting Lender that
is a Term Lender has adequately remedied all matters that caused such Term
Lender to be a Defaulting Lender, then on such date such Term Lender shall take
such actions as the Administrative Agent may determine to be appropriate in
connection with such Term Lender ceasing to be a Defaulting Lender; provided
that no adjustments will be made retroactively with respect to fees accrued or
payments made by or on behalf of the Borrower while such Term Lender was a
Defaulting Lender; provided further that, except as otherwise expressly agreed
by the affected parties, no change hereunder from a Defaulting Lender to a
non-Defaulting Lender will constitute a waiver or release of any claim of any
party hereunder arising from such Term Lender’s having been a Defaulting Lender.

ARTICLE III

Representations and Warranties

Borrower represents and warrants to the Lenders that:

SECTION 3.01. Status. The Borrower and each Subsidiary is duly organized,
validly existing and in good standing (to the extent that such concept is
applicable in the relevant jurisdiction) under the laws of the jurisdiction in
which it was organized, except (other than with respect to the Borrower) where
the failure to be so would not reasonably be expected to have, individually or
in the aggregate, a Material Adverse Effect. The Borrower and each Subsidiary
has the power and legal authority to own its property and to carry on its
business as now being conducted, is duly qualified to do business in every
jurisdiction in which the nature of its business or property makes such
qualification necessary and has all governmental licenses, authorizations,
consents and approvals required to carry on its business as now conducted,
except where the failure to do so, individually or in the aggregate, would not
reasonably be expected to result in a Material Adverse Effect.

SECTION 3.02. Authority; No Conflict. The execution, delivery and performance of
this Agreement and the other Loan Documents and the consummation of the
transactions contemplated hereby and thereby, (i) are within the legal power and
authority of the Borrower, (ii) have been duly authorized by all requisite
actions, (iii) do not and will not conflict with, contravene or violate any
provision of or result in a breach of or default under, or require the waiver
(not already obtained) of any provision of, or the consent (not already given)
of any Person under (x) the terms of the Borrower’s articles of incorporation or
by laws or (y) any indenture, mortgage, deed of trust, loan or credit agreement
or other agreement or instrument to which the Borrower is a party or by which it
is bound or to which any of its properties are subject except for, in the case
of this clause (y) where such conflict, contravention, violation, breach or
default would not, individually or in the aggregate, reasonably be expected to
result in a Material Adverse Effect, (iv) will not violate, conflict with, give
rise to any liability under, or constitute a default under any

 

68



--------------------------------------------------------------------------------

law, regulation, order (including, without limitation, all applicable state and
federal securities laws) or any other requirement of any court, tribunal,
arbitrator, or Governmental Authority, and (v) will not result in the creation,
imposition, or acceleration of any indebtedness or tax or any mortgage, lien,
reservation, covenant, restriction, or other encumbrance of any nature upon, or
with respect to, the Borrower or any of its properties.

SECTION 3.03. Binding Effect. This Agreement has been duly executed and
delivered by the Borrower and constitutes, and each other Loan Document to which
the Borrower is a party when executed and delivered by each of the other parties
thereto will constitute, the legal, valid and binding obligation of the Borrower
enforceable against the Borrower in accordance with its terms.

SECTION 3.04. Governmental Approval. The execution, delivery and performance of
this Agreement and the other Loan Documents and the transactions contemplated
hereby and thereby do not require any action, approval or consent of, or filing
with, any Governmental Authority.

SECTION 3.05. Litigation. On the Effective Date, there are no suits or
proceedings pending, or to the knowledge of the Borrower, threatened against or
affecting the Borrower or any Subsidiary which could reasonably be expected to
have a Material Adverse Effect.

SECTION 3.06. Compliance with ERISA. The Borrower and each member of the
Controlled Group have fulfilled their obligations under the minimum funding
standards of ERISA and the Code with respect to each Plan and are in compliance
in all material respects with the presently applicable provisions of ERISA and
the Code, and has not incurred any liability to the PBGC or a Plan under Title
IV of ERISA. Neither the Borrower nor any member of the Controlled Group has
incurred any material withdrawal liability with respect to any Multiemployer
Plan under Title IV of ERISA, and no such material liability is expected to be
incurred.

SECTION 3.07. Financial Information. The audited consolidated annual financial
statements of the Borrower and its Subsidiaries for the fiscal year ended
December 31, 2017 (such annual financial statements hereinafter collectively
called the “Financial Statements”), have been prepared in accordance with GAAP
and fairly reflect the consolidated financial condition of the Borrower and its
Subsidiaries and the results of their operations as of the dates and for the
periods stated. On the Effective Date, since the date of the Financial
Statements, there has occurred no change in the business, operations, affairs,
financial condition, assets or properties of the Borrower and its Subsidiaries
which could reasonably be expected to have a Material Adverse Effect.

SECTION 3.08. Material Liabilities. The Borrower and its Subsidiaries have no
material liabilities, direct or contingent, except: (i) those disclosed in the
Financial Statements, and (ii) those arising in the ordinary course of business
since the date of such Financial Statements which have in the aggregate no
Material Adverse Effect.

 

69



--------------------------------------------------------------------------------

SECTION 3.09. Taxes. Except where compliance with subsections (i) and (ii)
below, is being contested in good faith through appropriate proceedings or where
non–compliance, alone or in the aggregate, could not reasonably be expected to
have a Material Adverse Effect, the Borrower and its Subsidiaries: (i) have
filed all material federal, state, local and foreign income, excise, property
and other tax returns (the “Tax Returns”) which are required to be filed by
them, and (ii) have paid all taxes due pursuant to the Tax Returns or pursuant
to any assessment received by or on behalf of the Borrower or any Subsidiary.

SECTION 3.10. Environmental Compliance. Neither the Borrower nor any Subsidiary
is subject to any Environmental Liability which, alone or in the aggregate,
could reasonably be expected to have a Material Adverse Effect. No Hazardous
Materials have been or are being used, produced, manufactured, processed,
treated, recycled, generated, stored, disposed of, managed or otherwise handled
at, or shipped or transported to or from the Borrower’s or any of its
Subsidiaries’ properties or are otherwise present at, on, in or under the
Borrower’s or any of its Subsidiaries’ properties, except for Hazardous
Materials used, produced, manufactured, processed, treated, recycled, generated,
stored, disposed of, managed, or otherwise handled in compliance with all
applicable Environmental Requirements, except where such noncompliance, alone or
in the aggregate, could not reasonably be expected to have a Material Adverse
Effect.

SECTION 3.11. Margin Securities. Neither the Borrower nor any Subsidiary is
engaged principally, or as one of its important activities, in the business of
extending credit for the purpose of purchasing or carrying margin stock (within
the meaning of Regulations U or X of the Board of Governors of the Federal
Reserve System), and no part of the proceeds of any Loan will be used to
purchase or carry any margin stock or to extend credit to others for the purpose
of purchasing or carrying margin stock.

SECTION 3.12. Compliance with Laws. Except where compliance is being contested
in good faith through appropriate proceedings or where non–compliance, alone or
in the aggregate, could not reasonably be expected to have a Material Adverse
Effect, the Borrower and its Subsidiaries are in compliance with all applicable
laws, regulations and similar requirements of Governmental Authorities.

SECTION 3.13. Investment Company Act. Neither the Borrower nor any of its
Subsidiaries is an “investment company” within the meaning of the Investment
Company Act of 1940, as amended.

SECTION 3.14. Ownership of Property. Each of the Borrower and its Subsidiaries
has title to its properties sufficient for the conduct of its business.

SECTION 3.15. Insurance. The Borrower and each of its Subsidiaries has (either
in the name of the Borrower or in such Subsidiary’s own name), with reputable
insurance companies or associations, insurance in at least such amounts and
against at least such hazards as are customary for companies engaged in similar
businesses and owning and operating similar properties.

 

70



--------------------------------------------------------------------------------

SECTION 3.16. Anti-Corruption Laws and Sanctions. The Borrower has implemented
and maintains in effect policies and procedures designed to ensure compliance by
the Borrower, its Subsidiaries and their respective directors, officers,
employees and agents with Anti-Corruption Laws and applicable Sanctions, and the
Borrower, its Subsidiaries and their respective officers and directors and to
the knowledge of the Borrower its employees and agents, are in compliance with
Anti-Corruption Laws and applicable Sanctions in all material respects and are
not knowingly engaged in any activity that would reasonably be expected to
result in the Borrower being designated as a Sanctioned Person. None of (a) the
Borrower, any Subsidiary or any of their respective directors, officers or
employees, or (b) to the knowledge of the Borrower, any agent of the Borrower or
any Subsidiary that will act in any capacity in connection with or benefit from
the credit facility established hereby, is a Sanctioned Person. No Borrowing or
Letter of Credit, use of proceeds by the Borrower or its Subsidiaries,
directors, officers, employees, or, to the Borrower’s knowledge, any agent of
the Borrower or any Subsidiary, or other transaction contemplated by this
Agreement will violate any Anti-Corruption Laws or applicable Sanctions.

SECTION 3.17. EEA Financial Institutions. The Borrower is not an EEA Financial
Institution.

ARTICLE IV

Conditions

SECTION 4.01. Effective Date. The obligations of the Lenders to amend and
restate the Existing Credit Agreement, to make Loans and any agreement of any
Issuing Bank to issue any Letters of Credit hereunder shall not become effective
until the date on which each of the following conditions is satisfied (or waived
in accordance with Section 8.02):

(a) The Administrative Agent (or its counsel) shall have received from each
party hereto either (i) a counterpart of this Agreement signed on behalf of such
party or (ii) written evidence satisfactory to the Administrative Agent (which
may include facsimile or other electronic transmission of a signed signature
page of this Agreement) that such party has signed a counterpart of this
Agreement.

(b) The Administrative Agent shall have received a written opinion (addressed to
the Administrative Agent and the Lenders and dated the Effective Date) covering
such matters relating to the Borrower or the Loan Documents as the
Administrative Agent shall reasonably request from each of (i) Latham & Watkins
LLP, as New York Counsel to the Borrower, and (ii) internal legal counsel of the
Borrower.

(c) The Administrative Agent shall have received such documents and certificates
as the Administrative Agent or its counsel may reasonably request relating to
the organization, existence and good standing of Borrower, the authorization of
the execution, delivery and performance of the Loan Documents and any other
legal matters relating to the Borrower or the Loan Documents as the
Administrative Agent may request, all in form and substance reasonably
satisfactory to the Administrative Agent and its counsel.

(d) The Administrative Agent shall have received all fees and other amounts due
and payable on or prior to the Effective Date, including, to the extent
invoiced, reimbursement or payment of all out-of-pocket expenses (including
fees, charges and disbursements of counsel) required to be reimbursed or paid by
the Borrower hereunder or under any other Loan Document.

 

71



--------------------------------------------------------------------------------

(e) The representations and warranties of Borrower set forth in the Loan
Documents shall be true and correct in all material respects (except for any
representation and warranty that is qualified by materiality or Material Adverse
Effect, which representation and warranty shall be true and correct in all
respects).

(f) The Arrangers shall have received all documentation and other information
requested by them in writing to the Borrower at least 10 Business Days prior to
the Effective Date that is required by regulatory authorities under applicable
“know your customer” and anti-money laundering rules and regulations, including
without limitation the Act.

The Administrative Agent shall notify the Borrower and the Lenders of the
Effective Date, and such notice shall be conclusive and binding.

SECTION 4.02. Each Credit Event. The obligation of each Lender to make a Loan on
the occasion of any Borrowing (other than any Borrowing on the Acquisition
Funding Date), and any agreement of any Issuing Bank to issue, amend, renew or
extend any Letter of Credit, is subject to receipt of the request therefor in
accordance herewith and to the satisfaction of the following conditions:

(a) After the Effective Date, the representations and warranties of Borrower set
forth in the Loan Documents (except, the representations and warranties set
forth in Section 3.05 and in the last sentence of Section 3.07) shall be true
and correct in all material respects (except for any representation and warranty
that is qualified by materiality or Material Adverse Effect, which
representation and warranty shall be true and correct in all respects) on and as
of (i) the date of such Borrowing, (ii) the date of issuance, amendment, renewal
or extension of such Letter of Credit or (iii) in connection with any initial
borrowing of loans with respect to any Limited Condition Transaction Revolving
Commitments or initial Borrowings of Incremental Term Loans, in each case of
this clause (iii), to fund a Limited Condition Transaction, at the Borrower’s
option and unless otherwise specified in the applicable Incremental Facility
Amendment, the date a definitive agreement for such Limited Condition
Transaction has been entered into, as applicable, in each case of clauses (i),
(ii), or (iii), except to the extent such representations and warranties relate
specifically to another date.

(b) At the time of and immediately after giving effect to such Borrowing or the
issuance, amendment, renewal or extension of such Letter of Credit (or, in
connection with any initial borrowing of loans with respect to any Limited
Condition Transaction Revolving Commitments or initial Borrowings of Incremental
Term Loans, in each case, to fund a Limited Condition Transaction, at the
Borrower’s option and unless otherwise specified in the applicable Incremental
Facility Amendment, the date a definitive agreement for such Limited Condition
Transaction has been entered into), as applicable, no Default shall have
occurred and be continuing.

 

72



--------------------------------------------------------------------------------

(c) At the time of and immediately after giving effect to such Borrowing or the
issuance, amendment, renewal or extension of such Letter of Credit, the
Aggregate Outstanding Credit shall not exceed the Aggregate Revolving
Commitments.

Other than in connection with any initial borrowing of loans with respect to any
Limited Condition Transaction Revolving Commitments or initial Borrowings of
Incremental Term Loans, in each case, to fund a Limited Condition Transaction
and unless otherwise specified in the applicable Incremental Facility Amendment,
each Borrowing and each issuance, amendment, renewal or extension of a Letter of
Credit shall be deemed to constitute a representation and warranty by Borrower
on the date thereof as to the matters specified in paragraphs (a), (b) and
(c) of this Section.

SECTION 4.03. Acquisition Funding Date. The obligations of the Tranche A Term
Lenders to make Tranche A Term Loans and the obligations of the Revolving
Lenders to make Revolving Loans on the Acquisition Funding Date to finance the
Elite Comfort Solutions Acquisition, the Elite Comfort Solutions Debt Repayment
and fees and expenses relating thereto are subject to the occurrence of the
Acquisition Funding Date, receipt by the Administrative Agent of a Borrowing
Request therefor in accordance with Section 2.03 and the satisfaction (or waiver
in accordance with Section 8.02) of the following conditions:

(a) The Elite Comfort Solutions Acquisition shall have been (or, substantially
concurrently with the Borrowing of the Loans on the Acquisition Funding Date,
shall be) consummated in all material respects in accordance with the terms of
the Acquisition Agreement. The Acquisition Agreement as in effect on Signing
Date shall not have been amended or modified in any respect, or any provision or
condition therein waived, or any consent granted thereunder, by the Borrower or
any of its subsidiaries, if such amendment, modification, waiver or consent
would be material and adverse to the interests of the Lenders or the Arrangers
(in their capacities as such) without the Arrangers’ prior written consent (such
consent not to be unreasonably withheld, delayed, denied or conditioned), it
being understood and agreed that (a) any reduction, when taken together with all
prior reductions, of less than 10% in the original consideration for the Elite
Comfort Solutions Acquisition will be deemed not to be material and adverse to
interests of the Lenders or the Arrangers, provided, in the case of any such
reduction of less than 10%, that the aggregate principal amount of Revolving
Commitments shall have been reduced on a dollar-for-dollar basis and (b) any
increase, when taken together with all prior increases, of less than 10% in the
original consideration for the Elite Comfort Solutions Acquisition will be
deemed not to be material and adverse to interests of the Lenders.

(b) The Administrative Agent shall have received an officer’s certificate in the
form of Exhibit E from the Borrower as to the satisfaction of the closing
conditions set forth in clauses (a), (c) and (d) of this Section.

(c) On the Acquisition Funding Date, or in the case of representations made on
an earlier date, on such earlier date, (a) the Acquisition Agreement
Representations shall be true and correct in all material respects (without
duplication of any materiality qualifiers set forth therein) and (b) the
Specified Representations shall be true and correct in all material respects
(without duplication of any materiality qualifier set forth therein).

 

73



--------------------------------------------------------------------------------

(d) Since the Signing Date, there shall not have occurred a Material Adverse
Effect on the Acquired Company.

(e) The Administrative Agent shall have received all fees (including upfront
fees), expenses and other amounts due and payable on or prior to the Acquisition
Funding Date, including those that are required to be reimbursed or paid by the
Borrower hereunder or under the Loan Engagement Letter or the Fee Letter (in the
case of expenses and other amounts, to the extent invoiced at least two Business
Days prior to the Acquisition Funding Date).

(f) The Administrative Agent shall have received a certificate in the form of
Exhibit F from the Borrower executed by its chief financial officer, certifying
that the Borrower and its Subsidiaries, on a consolidated basis after giving
effect to the Transactions, are solvent.

(g) Substantially concurrently with the consummation of the Elite Comfort
Solutions Acquisition, the Elite Comfort Solutions Debt Repayment shall be
consummated, and the Administrative Agent shall receive customary payoff
documentation in respect thereof.

The Administrative Agent shall notify the Borrower and the Lenders of the
Acquisition Funding Date, and such notice shall be conclusive and binding.
Notwithstanding the foregoing, the obligations of the Tranche A Term Loan
Lenders to make Tranche A Term Loans and the obligations of the Revolving
Lenders to make Revolving Loans on the Acquisition Funding Date to finance the
Elite Comfort Solutions Acquisition, the Elite Comfort Solutions Debt Repayment
and fees and expenses relating thereto shall not become effective unless each of
the foregoing conditions is satisfied (or waived pursuant to Section 8.02) at or
prior to 5:00 p.m., New York City time, on the Commitment Termination Date (and,
in the event such conditions are not so satisfied or waived, the Tranche A Term
Loan Commitments and the Revolving Commitments in excess of $800,000,000 shall
terminate at such time).

ARTICLE V

Covenants

Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full and all Letters of Credit shall have expired or terminated and all LC
Disbursements shall have been reimbursed, the Borrower covenants and agrees with
the Lenders that it:

SECTION 5.01. Preservation of Existence, etc. Will preserve and maintain the
corporate existence of the Borrower and its Subsidiaries, unless (a) the
existence shall be discontinued as the result of a merger, consolidation or
other transaction permitted pursuant to Section 5.10, (b) the Borrower shall
divest itself of the properties of any Subsidiary pursuant to Section 5.05 or
Section 5.11 or (c) other than with respect to the Borrower, the failure to do
so would not reasonably be expected to result in a Material Adverse Effect.

SECTION 5.02. Keeping of Books. Will keep proper books of record and account in
which full and correct entries shall be made in all material respects of all of
its financial transactions and its assets and businesses so as to permit the
presentation of financial statements prepared in accordance with GAAP; and
permit the Administrative Agent and each Lender and their respective
representatives, at their own expense, at reasonable times and with reasonable
prior notice, to visit all of its offices and properties, discuss its affairs,
finances and accounts with its officers and examine any of its or their books
and other corporate records.

 

74



--------------------------------------------------------------------------------

SECTION 5.03. Reporting Requirements. Will furnish to the Administrative Agent
(who upon receipt, shall furnish to each Lender):

(a) as soon as available and in any event within 60 days after the end of each
quarterly period, except the last, of each fiscal year, its quarterly report on
Form 10–Q as prescribed by and filed with the Securities and Exchange Commission
(or any successor agency);

(b) as soon as available and in any event within 120 days after the last day of
each fiscal year, its annual report on Form 10-K as prescribed by and filed with
the Securities and Exchange Commission (or any successor agency);

(c) within the periods provided in paragraphs (a) and (b) above, the written
statement of the Borrower, signed by the principal financial officer, showing
the calculations necessary to determine compliance with Section 5.14 of this
Agreement and stating that the signer thereof has re-examined the terms and
provisions of this Agreement and at the date of said statement no Default has
occurred or if the signer is aware of any such Default, he shall disclose in
such statement the nature thereof;

(d) [reserved]

(e) within fifteen (15) Business Days after the Borrower becomes aware of the
occurrence of any Default, a certificate of the chief financial officer or the
chief accounting officer of the Borrower setting forth the details thereof and
the action which the Borrower is taking or proposes to take with respect
thereto;

(f) as soon as available, each Current Report on Form 8–K as prescribed by and
filed with the Securities and Exchange Commission (or any successor agency)
(other than non-material disclosure);

(g) promptly upon the mailing thereof to the shareholders of the Borrower
generally, copies of all financial statements, reports and proxy statements so
mailed (other than non-material disclosure); and

(h) following any request therefor, such additional information as any Lender
may reasonably request concerning the Borrower and its Subsidiaries.

Notwithstanding the foregoing, the obligations in paragraphs (a) and (b) of this
Section 5.03 may be satisfied with respect to the information required thereby
to the extent the Form 10-K or Form 10-Q, as applicable, are filed with the
Securities and Exchange Commission (or any successor agency) and available
publicly, in each case, by the deadlines set forth in paragraphs (a) and (b), as
applicable, and meeting all such other requirements of paragraphs (a) and (b) of
this Section 5.03. Documents otherwise required to be delivered pursuant to
Section 5.03 (to the extent any such documents are included in materials
otherwise filed with the Securities and Exchange Commission (or any successor
agency)) may be delivered electronically and if so delivered, shall be deemed to

 

75



--------------------------------------------------------------------------------

have been delivered on the date (i) on which the Borrower posts such documents,
or provides a link thereto, on the Borrower’s website on the Internet at the
website address listed on Schedule 5.03; or (ii) on which such documents are
posted on the Borrower’s behalf on an Internet or intranet website, if any, to
which each Lender and the Administrative Agent have access (whether a
commercial, third-party website or whether sponsored by the Administrative
Agent); provided that the Borrower shall notify the Administrative Agent by
electronic mail of the posting of any such documents, except the Form 10-K or
Form 10-Q, as applicable, filed with the Securities and Exchange Commission (or
any successor agency). The Administrative Agent shall have no obligation to
request the delivery of or to maintain paper copies of the documents referred to
above, and in any event shall have no responsibility to monitor compliance by
the Borrower with any such request by a Lender for delivery, and each Lender
shall be solely responsible for requesting delivery to it or maintaining its
copies of such documents.

SECTION 5.04. Taxes, Claims for Labor and Materials; Compliance with Laws.
(a) Payment of Obligations. Will promptly pay and discharge, and will cause each
Subsidiary promptly to pay and discharge, all material lawful Taxes imposed upon
the Borrower or such Subsidiary, and all material trade accounts payable in
accordance with usual and customary business terms and all material claims for
work, labor or materials, which if unpaid might become a lien or charge upon any
property, of the Borrower or any Subsidiary; provided that, the Borrower, or
such Subsidiary shall not be required to pay any such Taxes or claim if the
validity thereof shall concurrently be contested in good faith by appropriate
proceedings, and if the Borrower or such Subsidiary shall set aside on its or
their books such reserves, if any, deemed by it or them to be adequate with
respect thereto, and further provided that, no such payment or discharge of any
such Taxes, account payable or claim shall be required in respect of a
Subsidiary to the extent that such Subsidiary’s assets are insufficient for such
purpose so long as such Taxes, account payable or claim is not imposed upon or
does not become a liability of the Borrower.

(b) Compliance with Laws. Will comply and will cause each Subsidiary to comply,
in all material respects and where the failure to comply would have a Material
Adverse Effect with (A) ERISA, (B) the Federal Occupational Safety and Health
Act of 1970 and the rules and regulations thereunder, (C) all governmental
consumer protection laws and regulations, (D) all governmental equal employment
practice requirements and (E) all other laws, rules, regulations and orders to
which it may be subject (including any applicable Sanctions). The Borrower will
maintain in effect and take commercially reasonable actions to enforce policies
and procedures designed to ensure compliance by the Borrower, its Subsidiaries
and their respective directors, officers, employees and agents with
Anti-Corruption Laws and applicable Sanctions.

(c) Compliance with Environmental Matters. Will comply, and will cause each
Subsidiary to comply, in all material respects and when the failure to comply
would have a Material Adverse Effect, with all applicable Environmental
Requirements and Environmental Judgments and Orders.

SECTION 5.05. Maintenance, etc. Will maintain, preserve and keep, and will cause
each Subsidiary to maintain, preserve and keep, its and their material operating
properties (whether owned in fee or a leasehold interest) in good repair and
working order and from time to time will make all necessary repairs,
replacements, renewals, and additions so that at all times the efficiency
thereof shall be maintained, and will maintain, and cause each Subsidiary to
maintain,

 

76



--------------------------------------------------------------------------------

material franchises, licenses and permits necessary for the conduct of their
respective businesses; provided, however, the Borrower and its Subsidiaries
shall, notwithstanding the foregoing, have the right to sell, abandon or dispose
of, property or other assets which in the reasonable judgment of the Borrower or
the Subsidiary are no longer useful or of productive value or which may be
advantageously sold, abandoned or otherwise disposed of in the proper conduct of
the business of the Borrower (or any Subsidiary), and shall have the right to
terminate the existence of any Subsidiary or any right, franchise or privilege
of the Borrower or any Subsidiary if, in the judgment of the Borrower, it shall
be or become no longer advantageous to maintain the same.

SECTION 5.06. Insurance. Will maintain and will cause each Subsidiary to
maintain, insurance coverage by reputable insurance companies or associations in
such forms and amounts and against such hazards as are customary for companies
engaged in similar businesses and owning or operating similar properties.

SECTION 5.07. Litigation. Will promptly give notice in writing to the Lenders of
all litigation and of the proceedings before any governmental or regulatory
agencies affecting the Borrower or any Subsidiary, which litigation or
proceeding is required to be reported on a Form 10-Q or Form 10-K of the
Securities and Exchange Commission (as such Form and requirements pertinent
thereto are in effect on the date hereof), or which litigation or proceeding
involves the reasonable likelihood of or has resulted in a determination of
uninsured liability of the Borrower or any Subsidiary in excess of $100,000,000.

SECTION 5.08. Liens. Will not, and will not permit any Subsidiary to, create,
incur, assume or permit to exist any Lien on any asset now owned or hereafter
acquired by it (including each Lien granted in connection with a Permitted
Securitization Transaction), except:

(i) Permitted Encumbrances;

(ii) in connection with the sale or transfer of any Equity Interests or other
assets in a transaction permitted under Section 5.11, customary rights and
restrictions contained in agreements relating to such sale or transfer pending
the completion thereof;

(iii) in the case of (A) any Subsidiary that is not a wholly owned Subsidiary or
(B) the Equity Interests in any Person that is not a Subsidiary, any encumbrance
or restriction, including any put and call arrangements, related to equity
interests in such Subsidiary or such other Person set forth in the
organizational documents of such Subsidiary or such other Person or any related
joint venture, shareholders’ or similar agreement;

(iv) Liens solely on any cash earnest money deposits, escrow arrangements or
similar arrangements made by the Borrower or any Subsidiary in connection with
any letter of intent or purchase agreement for a transaction permitted
hereunder;

(v) Liens not otherwise permitted by this Section 5.08 to the extent that the
aggregate outstanding principal Indebtedness and other monetary obligations then
secured by all such Liens does not exceed 15% of Consolidated Total Assets.

Without limitation of the independent application and effect of this
Section 5.08, it is expressly agreed and understood that Liens permitted by this
Section 5.08 are and shall be permitted only upon the express condition that the
obligations so secured do not violate the applicable provisions of Section 5.12.

 

77



--------------------------------------------------------------------------------

SECTION 5.09. Character of Business. Will continue to carry out substantially
the same type of business carried on during the fiscal year ended December 31,
2017, and businesses reasonably related or ancillary thereto; and will not
engage in any business which would materially change the type of business
previously conducted on a consolidated basis.

SECTION 5.10. Merger; etc. Will not, and will not permit any Subsidiary to,
merge or consolidate with any other Person except that:

(a) any Subsidiary may be merged into a Subsidiary or into the Borrower;

(b) any Person (other than the Borrower) may be merged into or consolidated with
any Subsidiary in a transaction in which the surviving entity is a Subsidiary
(including, but not limited to, a merger or consolidation in order to consummate
the Elite Comfort Solutions Acquisition);

(c) any Subsidiary may be merged into or consolidated with any Person (other
than the Borrower) in a transaction permitted under Section 5.11 or in order to
consummate the Elite Comfort Solutions Acquisition, in each case, in which,
after giving effect to such transaction, the surviving entity is not a
Subsidiary;

(d) the Borrower shall be permitted to merge into a wholly–owned Subsidiary of
the Borrower in order to change the Borrower’s state of incorporation; provided
that, immediately after the consummation of the transaction and after giving
effect thereto no Default would exist; and

(e) the Borrower shall be permitted to merge or consolidate with another Person
(including, but not limited to, a merger or consolidation in order to consummate
the Elite Comfort Solutions Acquisition); provided that, the Borrower is the
surviving corporation and if immediately after the consummation of the
transaction and after giving effect thereto no Default would exist.

SECTION 5.11. Sale of Assets. Will not, and will not permit any Subsidiary to,
sell, lease or transfer, or otherwise dispose of all or substantially all of the
assets of the Borrower and the Subsidiaries, taken as a whole (for the avoidance
of doubt, in any event (a) Borrower or any Subsidiary may sell, lease, transfer,
or otherwise dispose of any of its assets to the Borrower or a Subsidiary, and
(b) the foregoing limitation on the sale, lease, transfer or other disposition
of assets shall not prohibit the sale of accounts receivable in a Permitted
Securitization Transaction or the sale of products in the ordinary course of
business).

SECTION 5.12. Restriction on Funded Debt and Short–Term Debt. Will not, and will
not permit any Subsidiary to, create, guarantee, assume, permit to exist or
become liable, directly or indirectly, in respect of any Funded Debt or
Short–Term Debt other than:

(a) (x) Funded Debt and Short–Term Debt outstanding hereunder (including
Indebtedness incurred pursuant to Section 2.20) and (y) any commercial paper so
long as in the case of this clause (y) the aggregate principal amount of such
commercial paper at any time outstanding, when taken together with the Aggregate
Outstanding Credit at such time, does not exceed the Aggregate Revolving
Commitments at such time;

 

78



--------------------------------------------------------------------------------

(b) Funded Debt and Short–Term Debt outstanding on September 30, 2018, as shown
on the Borrower’s consolidated balance sheet as at said date;

(c) Funded Debt of Subsidiaries to the Borrower or to other Subsidiaries and
Funded Debt of the Borrower to Subsidiaries;

(d) Guarantees by the Borrower of Indebtedness of any Subsidiary and by any
Subsidiary of Indebtedness of the Borrower or any other Subsidiary;

(e) (x) any hedging arrangements not entered into for speculative purposes and
(y) any Indebtedness in respect of a Permitted Securitization Transaction;

(f) any extension, renewal and replacement (or successive extensions, renewals
or replacements) in whole or in part of any Indebtedness referred to in the
foregoing clauses (a) through (e), inclusive, that do not increase the
outstanding principal amount (or accreted value, if applicable) thereof except
by an amount equal to unpaid accrued interest and premium thereon plus other
amounts paid, and fees and expenses incurred, in connection with such extension,
renewal or replacement;

(g) Funded Debt and Short-Term Debt of the Borrower and the Subsidiaries in an
aggregate principal amount not exceeding $10,000,000 at any time outstanding;
and

(h) Other Funded Debt and Short–Term Debt (including Secured Debt) of the
Borrower and Subsidiaries; provided that, at the time of issuance or incurrence
and immediately after giving effect thereto and to the application of the
proceeds thereof, the Borrower shall be in compliance with the covenant set
forth in Section 5.14, such calculation to be made on a pro forma basis in
accordance with Section 1.07.

Notwithstanding anything provided by in this Agreement, but subject to such
limitations as to amount provided by this Section, the Borrower and its
Subsidiaries shall be entitled to execute and deliver guarantees of all types
guaranteeing the obligations of any and all Persons irrespective of whether such
Persons may be the Borrower, Subsidiaries, Unrestricted Subsidiaries, employees,
suppliers, subcontractors, or others. All guarantees given by the Borrower and
its Subsidiaries pursuant to this Agreement shall constitute Indebtedness to the
extent provided in the definition of “Indebtedness” set out in Section 1.01.

SECTION 5.13. Multiemployer Plans. Will not permit the aggregate complete or
partial withdrawal liability under Title IV of ERISA with respect to
Multiemployer Plans incurred by the Borrower and members of the Controlled Group
to exceed $50,000,000 at any time. For purposes of this Section, the amount of
withdrawal liability of the Borrower and members of the Controlled Group at any
date shall be the aggregate present value of the amount claimed to have been
incurred less any portion thereof which the Borrower and members of the
Controlled Group have paid or as to which the Borrower reasonably believes,
after appropriate consideration of possible adjustments arising under Sections
4219 and 4221 of ERISA, it and members of the Controlled Group will have no
liability, provided that the Borrower shall obtain prompt written advice from
independent actuarial consultants supporting such determination.

 

79



--------------------------------------------------------------------------------

SECTION 5.14. Financial Covenant.

(a) Prior to the Acquisition Funding Date, will maintain a ratio of Total
Indebtedness to Total Capital of not more than 0.65 to 1.00;

(b) From and after the Acquisition Funding Date and prior to the last day of the
fiscal quarter of the Borrower that contains the date that is twelve months
after the Acquisition Funding Date, will not permit the Leverage Ratio on the
last day of any fiscal quarter of the Borrower during such period to exceed 4.25
to 1.00; and

(c) From and after last day of the fiscal quarter of the Borrower that contains
the date that is twelve months after the Acquisition Funding Date, will not
permit the Leverage Ratio on the last day of any fiscal quarter of the Borrower
during such period to exceed 3.50 to 1.00.

SECTION 5.15. Use of Proceeds and Letters of Credit. (a) Will use the proceeds
of (x) the Tranche A Term Loans solely to pay the consideration for the Elite
Comfort Solutions Acquisition, to finance the Elite Comfort Solutions Debt
Repayment and to pay fees and expenses incurred in connection with the
Transactions and (y) the other Loans for any lawful corporate purposes. No part
of the proceeds of any Loan will be used, whether directly or indirectly, for
any purpose that entails a violation of any of the Regulations of the Board,
including Regulations G, U and X. Letters of Credit will be issued only to
support transactions of the Borrower and its Subsidiaries in the ordinary course
of business.

(b) Will not request any Borrowing or Letter of Credit, and the Borrower shall
not use, and shall procure that its Subsidiaries and its or their respective
directors, officers, employees and agents shall not use, the proceeds of any
Borrowing or Letter of Credit (i) in furtherance of an offer, payment, promise
to pay, or authorization of the payment or giving of money, or anything else of
value, to any Person in violation of any Anti-Corruption Laws, (ii) for the
purpose of funding, financing or facilitating any activities, business or
transaction of or with any Sanctioned Person, or in any Sanctioned Country to
the extent such activities, business or transaction would be prohibited by
Sanctions if conducted by a corporation incorporated, domiciled or doing
business in the United States or in a European Union member state, or (iii) in
any manner that would result in the violation of any Sanctions applicable to any
party hereto.

ARTICLE VI

Events of Default

If any of the following events (“Events of Default”) shall occur:

(a) the Borrower shall fail to pay when due any amount payable under
Section 2.06(e) or the principal amount of any Loan. The Borrower shall fail to
pay any interest or fee accrued hereunder or under any other Loan Document or
any other amount hereunder within five (5) Business Days after such amount is
due;

 

80



--------------------------------------------------------------------------------

(b) the Borrower shall fail to observe or perform any covenant, restriction or
agreement contained in this Agreement and not described in clause
(a) immediately above for thirty (30) days after written notice thereof shall be
given to the Borrower by the Administrative Agent or any Lender or by the
Borrower to the Administrative Agent or any Lender;

(c) any representation, warranty, certification or statement made by the
Borrower in or pursuant to this Agreement or any other Loan Document shall prove
to have been incorrect in any material respect as of the date made;

(d) an event of default as defined in any of the other Loan Documents;

(e) the Borrower or any Material Subsidiary shall:

(i) apply for or consent to the appointment of a receiver, trustee or liquidator
of itself or of its property;

(ii) be unable, or admit in writing inability, to pay its debts as they mature;

(iii) make a general assignment for the benefit of creditors;

(iv) be adjudicated bankrupt or insolvent; or

(v) file a voluntary petition in bankruptcy or a petition or answer seeking
reorganization or an arrangement with creditors or to take advantage of any
insolvency law or an answer admitting the material allegations of a petition
filed against it in any bankruptcy, reorganization or insolvency proceedings, or
corporate action shall be taken by it for the purpose of effecting any of the
foregoing;

(f) an order, judgment or decree shall be entered, without the application,
approval or consent of the Borrower or any Material Subsidiary, by any court or
governmental agency of competent jurisdiction, approving a petition seeking
reorganization of the Borrower or such Material Subsidiary, or appointing a
receiver, trustee or liquidator or the like of the Borrower or such Material
Subsidiary, of all or a substantial part of its assets, and such order, judgment
or decree shall continue unstayed or in effect for any period of sixty
(60) consecutive days (provided that no Lender shall be required to make any
Loan and no Issuing Bank shall be required to consider issuing new Letters of
Credit or renewing existing Letters of Credit during such sixty (60) day
period);

(g) any judgment, writ or warrant of attachment or of any similar process in an
uninsured amount in excess of $100,000,000 in any single proceeding or series of
related proceedings shall be entered or filed against the Borrower or any
Material Subsidiary or against any property or assets of either and remains
unpaid, unvacated, unbonded or unstayed for a period of sixty (60) days
(provided that no Lender shall be required to make any Loan and no Issuing Bank
shall be required to consider issuing new Letters of Credit or renewing existing
Letters of Credit during such sixty (60) day period). The term “Material
Subsidiary” shall mean those Subsidiaries, standing alone or in the aggregate,
whose capital surplus and retained earnings (“Net Worth”) on an unconsolidated
basis are at that time equal to 10% or more of the consolidated Net Worth of the
Borrower and its Subsidiaries;

 

81



--------------------------------------------------------------------------------

(h) any Person or two or more Persons acting in concert shall have acquired
beneficial ownership (within the meaning of Rule 13d-3 of the Securities and
Exchange Commission under the Securities Exchange Act of 1934) of 35% or more of
the outstanding shares of the voting stock of the Borrower;

(i) as of any date a majority of the Board of Directors of the Borrower consists
of individuals who were not either (A) directors of the Borrower as of the
corresponding date of the previous year, (B) selected, nominated or appointed to
become directors by the Board of Directors of the Borrower of which a majority
consisted of individuals described in clause (A), or (C) selected, nominated or
appointed to become directors by the Board of Directors of the Borrower of which
a majority consisted of individuals described in clause (A) and individuals
described in clause (B); or

(j) any bond, debenture, note, or other indebtedness of the Borrower or any of
its Subsidiaries shall become due before stated maturity by the acceleration of
the maturity thereof by reason of default or shall become due by its terms and
shall not be promptly paid or extended in either case where such indebtedness
exceeds $75,000,000 in the aggregate;

then, and in every such event (other than an event with respect to the Borrower
described in clause (e) or (f) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to the Borrower, take either or
both of the following actions, at the same or different times: (i) terminate the
Commitments (including the Letter of Credit Commitments), and thereupon all such
commitments shall terminate immediately, (ii) declare the Loans then outstanding
to be due and payable in whole (or in part, in which case any principal not so
declared to be due and payable may thereafter be declared to be due and
payable), and thereupon the principal of the Loans so declared to be due and
payable, together with accrued interest thereon and all fees and other
obligations of the Borrower accrued hereunder, shall become due and payable
immediately, without presentment, demand, protest, notice of intent to
accelerate, notice of acceleration or other notice of any kind, all of which are
hereby waived by the Borrower, and (iii) require Cash Collateral for the LC
Exposure in accordance with Section 2.06(i) hereof; and in case of any event
with respect to the Borrower described in clause (e) or (f) of this Article, the
Commitments shall automatically terminate and the principal of the Loans then
outstanding and Cash Collateral for the LC Exposure, together with accrued
interest thereon and all fees and other obligations of the Borrower accrued
hereunder, shall automatically become due and payable, without presentment,
demand, protest, notice of intent to accelerate, notice of acceleration or other
notice of any kind, all of which are hereby waived by the Borrower.

Notwithstanding the foregoing or anything herein to the contrary, during the
period from and including the Effective Date and to and including the earlier of
(x) the Commitment Termination Date and (y) the Acquisition Funding Date,
neither (a) any failure by the Borrower or any of its Subsidiaries to comply
with any of the covenants set forth in Article V hereof nor (b) the occurrence
of any Event of Default shall result in the Administrative Agent or any Lender
being entitled to (i) rescind, terminate, accelerate or cancel the Tranche A
Term Facility or any of the Tranche A Term Commitments thereunder or exercise
any right or remedy under the Tranche A Term Facility, to the extent to do so
would prevent, limit or delay the making of any Tranche A Term Loans,
(ii) rescind, terminate, accelerate or cancel the Revolving Facility or any of
the

 

82



--------------------------------------------------------------------------------

Revolving Commitments or exercise any right or remedy under the Revolving
Facility, to the extent to do so would prevent, limit or delay the making of
Revolving Loans on the Acquisition Funding Date, (iii) refuse to participate in
making its Applicable Percentage of Revolving Loans on the Acquisition Funding
Date if the applicable conditions to funding are satisfied pursuant to
Section 4.03, (iv) refuse to participate in making its Applicable Percentage of
Tranche A Term Loans on the Acquisition Funding Date if the applicable
conditions to funding are satisfied pursuant to Section 4.03, (v) exercise any
right of set-off or counterclaim in respect of its Tranche A Term Loans to the
extent to do so would prevent, limit or delay the making of any Tranche A Term
Loans or (vi) exercise any right of set-off or counterclaim in respect of its
Revolving Loans, to the extent to do so would prevent, limit or delay the making
of Revolving Loans on the Acquisition Funding Date; provided that, for the
avoidance of doubt, the borrowing under the Revolving Facility or the Tranche A
Term Facility on the Acquisition Funding Date shall be subject to the
satisfaction or (or waiver in accordance with Section 8.02) of the conditions
precedent set forth in Section 4.03. For the avoidance of doubt, (x) the rights
and remedies of the Lenders, the Arrangers and the Administrative Agent with
respect to any condition precedent to be expressly set forth in Section 4.03
shall not be limited in the event that any such condition precedent is not
satisfied or waived on the Acquisition Funding Closing Date and (y) after the
funding of Revolving Loans and Tranche A Term Loans on the Acquisition Funding
Date, all of the rights, remedies and entitlements of the Administrative Agent
and the Lenders hereunder shall be available notwithstanding that such rights,
remedies or entitlements were not available prior to such time as a result of
this paragraph.

ARTICLE VII

The Administrative Agent

Each of the Lenders and each of the Issuing Banks hereby irrevocably appoints
JPMorgan Chase Bank, N.A., as the “Administrative Agent” hereunder on its behalf
and authorizes the Administrative Agent to take such actions on its behalf and
to exercise such powers as are delegated to the Administrative Agent by the
terms of the Loan Documents, together with such actions and powers as are
reasonably incidental thereto.

The bank serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender, an Issuing Bank or the Swingline
Lender as any other Lender and may exercise the same as though it were not the
Administrative Agent, and such bank and its Affiliates may accept deposits from,
lend money to, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with the Borrower or any of its
Subsidiaries or other Affiliate thereof as if it were not the Administrative
Agent hereunder and without any duty to account thereof to the Lenders, Issuing
Banks or the Swingline Lender.

The Administrative Agent shall not have any duties or obligations except those
expressly set forth in the Loan Documents. Without limiting the generality of
the foregoing, (a) the Administrative Agent shall not be subject to any
fiduciary or other implied duties, regardless of whether a Default has occurred
and is continuing, (b) the Administrative Agent shall not have any duty to take
any discretionary action or exercise any discretionary powers, except
discretionary rights and powers expressly contemplated by the Loan Documents
that the Administrative Agent is required to exercise pursuant to a written
direction provided to the Administrative Agent by the

 

83



--------------------------------------------------------------------------------

Required Lenders (or such other number or percentage of the Lenders as shall be
necessary under the circumstances as provided in Section 8.02), provided that
the Administrative Agent shall not be required to take any action that, in its
opinion, could exposure the Administrative Agent to liability or be contrary to
any Loan Document or applicable law, rule or regulation and (c) except as
expressly set forth in the Loan Documents, the Administrative Agent shall not
have any duty to disclose, and shall not be liable for the failure to disclose,
any information relating to the Borrower or any of its Subsidiaries that is
communicated to or obtained by the bank serving as Administrative Agent or any
of its Affiliates in any capacity. The Administrative Agent shall not be liable
for any action taken or not taken by it with the consent or at the request of
the Required Lenders (or such other number or percentage of the Lenders as shall
be necessary under the circumstances as provided in Section 8.02, or as the
Administrative Agent shall believe in good faith to be necessary, under the
circumstances as provided in the Loan Documents) or in the absence of its own
gross negligence or willful misconduct, with such absence to be presumed unless
otherwise determined by a court of competent jurisdiction by a final and
non-appealable judgement. The Administrative Agent shall not be deemed to have
knowledge of any Default unless and until written notice thereof is given to the
Administrative Agent by the Borrower or a Lender and the Administrative Agent
shall not be responsible for or have any duty to ascertain or inquire into
(i) any statement, warranty or representation made in or in connection with any
Loan Document, (ii) the contents of any certificate, report or other document
delivered thereunder or in connection therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth in any Loan Document or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of any Loan Document or any other
agreement, instrument or document, or (v) the satisfaction of any condition set
forth in Article IV or elsewhere in any Loan Document, other than to confirm
receipt of items expressly required to be delivered to the Administrative Agent.

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed or sent by the proper Person. The
Administrative Agent also may rely upon any statement made to it orally or by
telephone and believed by it to be made by the proper Person, and shall not
incur any liability for relying thereon. In determining compliance with any
condition hereunder to the making of a Loan, or the issuance, extension, renewal
or increase of a Letter of Credit, that by its terms must be fulfilled to the
satisfaction of a Lender or an Issuing Bank, the Administrative Agent may
presume that such condition is satisfactory to such Lender or Issuing Bank
unless the Administrative Agent shall have received notice to the contrary from
such Lender or Issuing Bank sufficiently in advance to the making of such Loan
or the issuance, extension, renewal or amendment of such Letter of Credit. The
Administrative Agent may consult with legal counsel (who may be counsel for the
Borrower), independent accountants and other experts selected by it, and shall
not be liable for any action taken or not taken by it in accordance with the
advice of any such counsel, accountants or experts.

The Administrative Agent may perform any and all its duties and exercise its
rights and powers by or through any one or more sub–agents who are appointed by
the Administrative Agent and are Affiliates of the Administrative Agent or
approved by the Borrower. The Administrative Agent and any such sub–agent may
perform any and all its duties and exercise its

 

84



--------------------------------------------------------------------------------

rights and powers through their respective Related Parties. The exculpatory
provisions of the preceding paragraphs shall apply to any such sub–agent and to
the Related Parties of each Administrative Agent and any such sub–agent, and
shall apply to their respective activities in connection with the syndication of
the credit facilities provided for herein as well as activities as
Administrative Agent.

Subject to the appointment and acceptance of a successor Administrative Agent as
provided in this paragraph, the Administrative Agent may resign at any time by
notifying the Lenders and the Borrower. Upon any such resignation, the Required
Lenders shall have the right, with the consent of the Borrower (which consent
will not be unreasonably withheld), to appoint a successor. If no successor
shall have been so appointed and shall have accepted such appointment within 30
days after the retiring Administrative Agent gives notice of its resignation,
then the retiring Administrative Agent may, on behalf of the Lenders, appoint a
successor Administrative Agent which shall be a bank with an office in New York,
New York, or an Affiliate of any such bank. Upon the acceptance of its
appointment as Administrative Agent hereunder by a successor, such successor
shall succeed to and become vested with all the rights, powers, privileges and
duties of the retiring Administrative Agent, and the retiring Administrative
Agent shall be discharged from its duties and obligations hereunder. The fees
payable by the Borrower to a successor Administrative Agent shall be the same as
those payable to its predecessor unless otherwise agreed between the Borrower
and such successor. After the Administrative Agent’s resignation hereunder, the
provisions of this Article and Section 8.03, shall continue in effect for the
benefit of such retiring Administrative Agent, its sub–agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while it was acting as Administrative Agent.

Each Lender acknowledges and agrees that the extensions of credit made hereunder
are commercial loans and letters of credit and not investments in a business
enterprise or securities. Each Lender further represents that it is engaged in
making, acquiring or holding commercial loans in the ordinary course of its
business and has, independently and without reliance upon the Administrative
Agent, any arranger of this credit facility or any amendment thereto or any
other Lender and their respective Related Parties and based on such documents
and information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement as a Lender, and to make, acquire or hold
Loans hereunder. Each Lender shall, independently and without reliance upon the
Administrative Agent, any arranger of this credit facility or any amendment
thereto or any other Lender and their respective Related Parties and based on
such documents and information (which may contain material, non-public
information within the meaning of the United States securities laws concerning
the Borrower and its Affiliates) as it shall from time to time deem appropriate,
continue to make its own decisions in taking or not taking action under or based
upon this Agreement, any related agreement or any document furnished hereunder
or thereunder and in deciding whether or to the extent to which it will continue
as a lender or assign or otherwise transfer its rights, interests and
obligations hereunder.

Certain of the Lenders and/or their Affiliates may have been designated as
“co-syndication agents”, “documentation agent”, “joint bookrunners” and “joint
lead arrangers” hereunder in recognition of the level of each of their
Commitments. No such Lender or Affiliate (other than JPMorgan Chase Bank, N.A.
as the Administrative Agent) is an agent for the Lenders or the Borrower and no
such Lender nor any such Affiliates (other than the Administrative Agent) shall
have any obligation hereunder other than those existing in its capacity as a
Lender. Without limiting the foregoing, no such Lender nor any of its Affiliates
shall have or be deemed to have any fiduciary relationship with or duty to any
Lender or the Borrower.

 

85



--------------------------------------------------------------------------------

ARTICLE VIII

Miscellaneous

SECTION 8.01. Notices. (a) Except in the case of notices and other
communications expressly permitted to be given by telephone or other means, all
notices and other communications provided for herein shall be in writing and
shall be delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by facsimile, as follows:

(i) if to the Borrower, to it at Post Office Box 757, Carthage, Missouri 64836,
Attention: Vice President and Treasurer (Telecopier: (417) 358–8027) with a copy
to Post Office Box 757, Carthage, Missouri 64836, Attention: Senior Vice
President, General Counsel & Secretary (Telecopier: (417) 358–8449);

(ii) if to the Administrative Agent and the Swingline Lender, to JPMorgan Chase
Bank, N.A. 10 South Dearborn, Floor L2S, Chicago, Illinois 60603-2300, Attention
of Loan and Agency Services Group, Julius Williams, email:
julius.c.williams@jpmorgan.com and jpm.agency@cri@jpmorgan.com, Telephone:
312.954.3750, with a copy to JPMorgan Chase Bank, N.A., 2200 Ross Avenue, Third
Floor, Dallas, Texas 75201, Attention: Maria Riaz, Telephone: 214.965.2053;
email: maria.s.riaz@jpmorgan.com; and

(iii) if to any other Lender, to it at its address (or facsimile number) set
forth in its Administrative Questionnaire.

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next Business Day for the
recipient). Notices delivered through Electronic Systems, to the extent provided
in paragraph (b) below, shall be effective as provided in said paragraph (b).

(b) Notices and other communications to the Lenders and the Issuing Bank
hereunder may be delivered or furnished using Electronic Systems pursuant to
procedures approved by the Administrative Agent; provided that the foregoing
shall not apply to notices under Article II to any Lender if such Lender has
notified the Administrative Agent that it is incapable of receiving notices
under such Article by electronic communication. The Administrative Agent or the
Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.

 

86



--------------------------------------------------------------------------------

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient, at its e-mail address as described in the foregoing
clause (i), of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses
(i) and (ii) above, if such notice, email or other communication is not sent
during the normal business hours of the recipient, such notice or communication
shall be deemed to have been sent at the opening of business on the next
Business Day for the recipient.

(c) Any party hereto may change its address or facsimile number for notices and
other communications hereunder by notice to the other parties hereto.

(d) Electronic Systems.

(i) The Borrower agrees that the Administrative Agent may, but shall not be
obligated to, make Communications (as defined below) available to the Issuing
Banks and the other Lenders by posting the Communications on Debt Domain,
Intralinks, Syndtrak, ClearPar or a substantially similar Electronic System.

(ii) Any Electronic System used by the Administrative Agent is provided “as is”
and “as available.” The Agent Parties (as defined below) do not warrant the
adequacy of such Electronic Systems and expressly disclaim liability for errors
or omissions in the Communications. No warranty of any kind, express, implied or
statutory, including, without limitation, any warranty of merchantability,
fitness for a particular purpose, non-infringement of third-party rights or
freedom from viruses or other code defects, is made by any Agent Party in
connection with the Communications or any Electronic System. In no event shall
the Administrative Agent or any of its Related Parties (collectively, the “Agent
Parties”) have any liability to the Borrower, any Lender, the Issuing Bank or
any other Person or entity for damages of any kind, including, without
limitation, direct or indirect, special, incidental or consequential damages,
losses or expenses (whether in tort, contract or otherwise) arising out of the
Borrower’s or the Administrative Agent’s transmission of communications through
an Electronic System. “Communications” means, collectively, any notice, demand,
communication, information, document or other material provided by or on behalf
of the Borrower pursuant to any Loan Document or the transactions contemplated
therein which is distributed by the Administrative Agent, any Lender or any
Issuing Bank by means of electronic communications pursuant to this Section,
including through an Electronic System.

SECTION 8.02. Waivers; Amendments. (a) No Waiver. No failure or delay by the
Administrative Agent, any Issuing Bank or any Lender in exercising any right or
power hereunder or under any other Loan Document shall operate as a waiver
thereof, nor shall any single or partial exercise of any such right or power, or
any abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power. The rights and remedies of the Administrative Agent, the Issuing
Banks and the Lenders hereunder and under the other Loan Documents are
cumulative and are not exclusive of any rights or remedies that they would
otherwise have. No waiver of any provision of any Loan Document or consent to
any departure by Borrower therefrom shall in any event be effective unless the
same shall be permitted by paragraph (b) of this Section, and then such waiver
or

 

87



--------------------------------------------------------------------------------

consent shall be effective only in the specific instance and for the specific
purpose for which given. Without limiting the generality of the foregoing, the
execution and delivery of this Agreement, making of a Loan or the issuance,
amendment, renewal or extension of a Letter of Credit shall not be construed as
a waiver of any Default, regardless of whether the Administrative Agent, any
Lender or any Issuing Bank may have had notice or knowledge of such Default at
the time. No notice or demand on the Borrower in any case shall entitle the
Borrower to any other or further notice or demand in similar or other
circumstances.

(b) Amendment. Except as provided in Section 2.14(e), neither this Agreement nor
any other Loan Document nor any provision hereof or thereof may be waived,
amended or modified except, (x) pursuant to an Incremental Facility Amendment
executed in accordance with the terms and conditions of Section 2.20(c) which
only needs to be signed by the Borrower, the Administrative Agent and the
Lenders providing the Incremental Extensions of Credit thereunder if the
Incremental Facility does not increase the aggregate amount of the Commitments
and Limited Condition Transaction Revolving Commitments plus the initial
principal amount of all Term Loans (including the Tranche A Term Loans and any
Incremental Term Loans) to an amount in excess of the Incremental Amount and
(y) in any circumstance other than as described in clause (x), pursuant to an
agreement or agreements in writing entered into by the Borrower and the Required
Lenders or by the Borrower and the Administrative Agent with the consent of the
Required Lenders; provided that no such agreement shall (i) waive any condition
set forth in Section 4.02 without the written consent of a Majority in Interest
of the Revolving Lenders (it being understood and agreed that any amendment or
waiver of, or any consent with respect to, any provision of this Agreement
(other than any waiver expressly relating to Sections 4.02) or any other Loan
Document, including any amendment of any affirmative or negative covenant set
forth herein or in any other Loan Document or any waiver of a Default or an
Event of Default, shall not be deemed to be a waiver of any condition set forth
in Sections 4.02), (ii) increase the Commitment of any Lender without the
written consent of such Lender, (iii) reduce the principal amount of any Loan or
LC Disbursement or reduce the rate of interest thereon, or reduce any fees
payable hereunder, without the written consent of each Lender directly affected
thereby, (iv) postpone the scheduled date of payment of the principal amount of
any Loan (including any payment pursuant to Section 2.10(b)) or LC Disbursement,
or any interest thereon, or any fees payable hereunder, or reduce the amount of,
waive or excuse any such payment, or postpone the scheduled date of expiration
of any Commitment, without the written consent of each Lender directly affected
thereby, (v) change Section 2.18(b) or (c) in a manner that would alter the pro
rata sharing of payments required thereby or change any other provision of this
Agreement that provides for the ratable treatment of the Lenders, in each case,
without the written consent of each Lender, (vi) subject to clause (C) of the
last proviso of this provision, change any of the provisions of this Section,
the definition of “Required Lenders”, Section 2.21(b) or any other provision of
any Loan Document specifying the number or percentage of Lenders (or Lenders of
any Class) required to waive, amend or modify any rights thereunder or make any
determination or grant any consent thereunder or change the definition of
“Defaulting Lenders”, without, in each case, the written consent of each Lender
(or each Lender of such Class, as the case may be), (vii) change any provisions
of this Agreement in a manner that by its terms adversely affects the rights in
respect of payments due to Lenders holding Loans of any Class differently than
those holding Loans of any other Class, without the written consent of Lenders
representing a Majority in Interest of each differently affected Class; and
(viii) release the Borrower without the written consent of each Lender; provided
further that, notwithstanding the foregoing or anything to the contrary herein
or in any Loan Document:

 

88



--------------------------------------------------------------------------------

(A) no such agreement shall amend, modify or otherwise affect the rights or
duties of the Administrative Agent, any Issuing Bank or the Swingline Lender
without the prior written consent of the Administrative Agent, the applicable
Issuing Bank or the Swingline Lender, as the case may be,

(B) no such agreement shall amend or modify the provisions of Section 2.06 or
any letter of credit application and any bilateral agreement between the
Borrower and the Issuing Bank regarding the Issuing Bank’s Letter of Credit
Commitment or the respective rights and obligations between the Borrower and the
Issuing Bank in connection with the issuance of Letters of Credit without the
prior written consent of the Administrative Agent and the Issuing Bank,
respectively,

(C) the Administrative Agent and the Borrower may, without the input or consent
of the Required Lenders, or any other Lender, effect amendments to this
Agreement or any other Loan Document, as may be necessary or appropriate, in the
opinion of the Administrative Agent, in connection with the addition or
replacement of an Issuing Bank or any increases in an Issuing Bank’s Letter of
Credit Commitment; provided that, no such agreement shall adversely alter the
rights or duties of the Administrative Agent or the Issuing Banks hereunder
without the prior written consent of such Administrative Agent and the
applicable affected Issuing Bank, as the case may be,

(D) the Administrative Agent and the Borrower may jointly amend, modify or
supplement this Agreement or any other Loan Document to cure or correct
administrative errors or omissions, any ambiguity, mistake, typographical error,
omission, defect or inconsistency or to effect administrative changes, so long
as such amendment, modification or supplement does not materially and adversely
affect the rights of any Lender and such amendment shall become effective
without any further consent of any other party to such Loan Document,

(E) any waiver, amendment or other modification of this Agreement that by its
terms affects the rights or duties under this Agreement of the Lenders of one or
more Classes (but not the Lenders of any other Class) may be effected by an
agreement or agreements in writing entered into by the Borrower and the
requisite number or percentage in interest of each affected Class of Lenders
that would be required to consent thereto under this Section if such Class of
Lenders were the only Class of Lenders hereunder at the time,

(F) if the terms of any waiver, amendment or other modification of this
Agreement or any other Loan Document provide that any Class of Loans (together
with all accrued interest thereon and all accrued fees payable with respect to
the Commitments of such Class) will be repaid or paid in full, and the
Commitments of such Class (if any) terminated, as a condition to the
effectiveness of such waiver, amendment or other modification, then so long as
the Loans of such Class (together with such accrued interest and fees) are in
fact repaid or paid in full and such Commitments are in fact terminated, in each
case prior to or substantially simultaneously with the effectiveness of such
amendment, then such Loans and Commitments shall not be included in the
determination of the Required Lenders with respect to such amendment, and

 

89



--------------------------------------------------------------------------------

(G) this Agreement may be amended to provide for Incremental Extensions of
Credit in the manner contemplated by Section 2.20, the extension of the
Revolving Maturity Date as provided in the definition thereof and the extension
of the Tranche A Term Maturity Date as provided in the definition thereof, in
each case without any additional consents.

SECTION 8.03. Expenses; Indemnity. (a) Expenses. The Borrower shall pay (i) all
reasonable out-of-pocket expenses incurred by the Administrative Agent in
connection with the syndication of the credit facilities provided for herein and
the preparation of the Loan Documents, (ii) the reasonable fees of counsel to
the Administrative Agent in the preparation of the Loan Documents, amendments
and waivers to the Loan Documents (and any syndication thereof), (iii) all taxes
(other than Excluded Taxes), if any, upon any documents or transactions pursuant
hereto, (iv) all expense and costs of collection and enforcement of remedies
incurred by the Administrative Agent and Issuing Bank (including without
limitation, reasonable fees, charges and disbursements of one primary counsel to
the Administrative Agent and one local counsel in each appropriate jurisdiction
or otherwise retained with the Borrower’s consent) if default is made in the
payment of any obligations under the Loan Documents, and (v) the reasonable
fees, charges and disbursements of one primary counsel for the Lenders in
connection with collection and enforcement of remedies if default is made in the
payment of any obligations under the Loan Documents.

(b) INDEMNIFICATION. THE BORROWER SHALL INDEMNIFY EACH JOINT LEAD ARRANGER, THE
ADMINISTRATIVE AGENT, EACH ISSUING BANK, EACH LENDER, AND EACH RELATED PARTY OF
ANY OF THE FOREGOING PERSONS (EACH SUCH PERSON BEING CALLED AN “INDEMNITEE”)
AGAINST, AND HOLD EACH INDEMNITEE HARMLESS FROM, ANY AND ALL LOSSES, CLAIMS,
DAMAGES, LIABILITIES AND RELATED EXPENSES, INCURRED BY OR ASSERTED AGAINST ANY
INDEMNITEE:

(i) GENERAL INDEMNIFICATION. WHICH ARE RAISED BY OR OWED TO A THIRD PARTY AND
ARISE OUT OF OR AS A RESULT OF THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT;
PROVIDED THAT SUCH INDEMNITY SHALL NOT, AS TO ANY INDEMNITEE, BE AVAILABLE TO
THE EXTENT THAT SUCH LOSSES, CLAIMS, DAMAGES, LIABILITIES OR RELATED EXPENSES
ARE DETERMINED TO HAVE RESULTED FROM THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT
OF SUCH INDEMNITEE (DETERMINED BY A FINAL AND NON-APPEALABLE JUDGMENT OF A COURT
OF COMPETENT JURISDICTION) OR

 

90



--------------------------------------------------------------------------------

(ii) CURRENCY INDEMNIFICATION. ARISE OUT OF, IN CONNECTION WITH, OR AS A RESULT
OF THE FAILURE TO PAY ANY LOAN OR LC DISBURSEMENT DENOMINATED IN A CURRENCY, OR
ANY INTEREST THEREON, IN THE CURRENCY IN WHICH SUCH LOAN WAS MADE OR APPLICABLE
LETTER OF CREDIT ISSUED, INCLUDING, IN EACH SUCH CASE, ANY LOSS OR REASONABLE
EXPENSE SUSTAINED OR INCURRED OR TO BE SUSTAINED OR INCURRED BY ANY LENDER OR
ANY ISSUING BANK (A) IN LIQUIDATING OR EMPLOYING DEPOSITS FROM THIRD PARTIES, OR
WITH RESPECT TO COMMITMENTS MADE OR OBLIGATIONS UNDERTAKEN WITH THIRD PARTIES,
TO EFFECT OR MAINTAIN ANY LOAN OR LETTER OF CREDIT HEREUNDER OR ANY PART
THEREOF, (B) IN LIQUIDATING OR CLOSING OUT ANY FOREIGN CURRENCY CONTRACT, AND
(C) ARISING FROM ANY CHANGE IN THE VALUE OF DOLLARS IN RELATION TO ANY LOAN OR
LC DISBURSEMENT MADE IN ANOTHER CURRENCY. Each joint lead arranger, the
Administrative Agent, each Lender and each Issuing Bank agrees to notify the
Borrower within fifteen (15) Business Days of engaging counsel or incurring any
other expense in defense of any claim that might result in an indemnified
liability.

Paragraph (b) of this Section shall not apply with respect to Taxes other than
any Taxes that represent losses, claims, damages, etc. arising from any non-Tax
claim.

(c) Indemnification by Lenders. To the extent that the Borrower fails to pay any
amount required to be paid by it to the Administrative Agent (or any sub-agent
thereof), an Issuing Bank, the Swingline Lender or any Related Party under
paragraph (a) or (b) of this Section, each Lender severally agrees to pay to the
Administrative Agent (or such sub-agent), the applicable Issuing Bank, the
Swingline Lender or the Related Party, as the case may be, such Lender’s pro
rata share (determined as of the time that the applicable unreimbursed expense
or indemnity payment is sought) of such unpaid amount; provided that the
unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against the
Administrative Agent (or any such sub-agent), the applicable Issuing Bank or the
Swingline Lender in its capacity as such, or against any Related Party of any of
the foregoing acting for the Administrative Agent (or any such sub-agent), any
Issuing Bank or any Swingline Lender in connection with such capacity; provided
further that, with respect to such unpaid amounts owed to any Issuing Bank or
any Swingline Lender in its capacity as such, or to any Related Party of any of
the foregoing acting for any Issuing Bank or any Swingline Lender in connection
with such capacity, only the Revolving Lenders shall be required to pay such
unpaid amounts. For purposes of this Section, a Lender’s “pro rata share” shall
be determined based upon its share of the sum of the total Revolving Exposures,
unused Revolving Commitments and, except for purposes of the second proviso of
the immediately preceding sentence, the outstanding Term Loans and unused Term
Commitments, in each case at that time. The obligations of the Lenders under
this paragraph are subject to the last sentence of Section 2.02(a) (which shall
apply mutatis mutandis to the Lenders’ obligations under this paragraph).

(d) [Reserved.]

(e) Demand Obligations. All amounts due under this Section shall be payable not
later than thirty days after written demand therefor.

 

91



--------------------------------------------------------------------------------

SECTION 8.04. Successors and Assigns. (a) Benefit and Binding Effect. The
provisions of this Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns permitted hereby
(including any Affiliate of any Issuing Bank that issues any Letter of Credit),
except that (i) the Borrower may not assign or otherwise transfer any of its
rights or obligations hereunder without the prior written consent of each Lender
(and any attempted assignment or transfer by the Borrower without such consent
shall be null and void) and (ii) no Lender may assign or otherwise transfer its
rights or obligations hereunder except in accordance with this Section. Nothing
in this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby (including any Affiliate of an Issuing Bank that issues any
Letter of Credit)), Participants (to the extent provided in paragraph (c) of
this Section) and, to the extent expressly contemplated hereby, the Related
Parties of each of the Administrative Agent, the Issuing Banks and the Lenders,
any legal or equitable right, remedy or claim under or by reason of this
Agreement.

(b) Assignments.

(i) Subject to the conditions set forth in paragraph (b)(ii) below, any Lender
may assign to one or more assignees (other than an Ineligible Institution) all
or a portion of its rights and obligations under this Agreement (including all
or a portion of its Commitment, participations in Letters of Credit and the
Loans at the time owing to it) with the prior written consent (such consent not
to be unreasonably withheld or delayed) of:

(A) the Borrower, provided that, the Borrower shall be deemed to have consented
to an assignment unless it shall have objected thereto by written notice to the
Administrative Agent within ten Business Days after having received notice
thereof; provided that no consent of the Borrower shall be required for an
assignment by a Lender: (1) except in the case of Tranche A Term Commitments, to
one of its own Affiliates; (2) if any Event of Default has occurred and is
continuing, to any other Lender; or (3) if an Event of Default under clauses
(a), (e) or (f) of Article VI has occurred and is continuing, to any assignee;
and

(B) the Administrative Agent, provided that no consent of the Administrative
Agent shall be required for an assignment of any Commitment or Loans to an
assignee that is a Lender (other than a Defaulting Lender) with a Commitment or
holding a Loan immediately prior to giving effect to such assignment;

(C) each Issuing Bank, in the case of any assignment of all or a portion of a
Revolving Commitment or any Lender’s obligations in respect of its LC Exposure;
and

(D) each Swingline Lender, in the case of any assignment of all or a portion of
a Revolving Commitment or any Lender’s obligations in respect of its Swingline
Exposure.

 

92



--------------------------------------------------------------------------------

(ii) Assignments shall be subject to the following additional conditions:

(A) except in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment or Loans, the amount of the Commitment or Loans of
the assigning Lender subject to each such assignment (determined as of the date
the Assignment and Assumption with respect to such assignment is delivered to
the Administrative Agent) shall not be less than $5,000,000 unless each of the
Borrower and the Administrative Agent otherwise consent, provided that no such
consent of the Borrower shall be required if an Event of Default under clauses
(a), (e) or (f) of Article VI has occurred and is continuing;

(B) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement;

(C) the parties to each assignment shall execute and deliver to the
Administrative Agent (x) an Assignment and Assumption or (y) to the extent
applicable, an agreement incorporating an Assignment and Assumption by reference
pursuant to a Platform as to which the Administrative Agent and the parties to
the Assignment and Assumption are participants, together with a processing and
recordation fee of $3,500; and

(D) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.

For the purposes of this Section 8.04(b), the term “Ineligible Institution” has
the following meanings:

“Ineligible Institution” means (a) a natural person, (b) a Defaulting Lender or
its Lender Parent, (c) a holding company, investment vehicle or trust for, or
owned and operated for the primary benefit of, a natural person or relative(s)
thereof or (d) the Borrower or any of its Affiliates; provided that, such
holding company, investment vehicle or trust shall not constitute an Ineligible
Institution if it (x) has not been established for the primary purpose of
acquiring any Loans or Commitments, (y) is managed by a professional advisor,
who is not such natural person or a relative thereof, having significant
experience in the business of making or purchasing commercial loans, and (z) has
assets greater than $25,000,000 and a significant part of its activities consist
of making or purchasing commercial loans and similar extensions of credit in the
ordinary course of its business; provided, further, that upon the occurrence of
an Event of Default, any Person (other than a Lender) shall be an Ineligible
Institution if after giving effect to any proposed assignment to such Person,
such Person would hold more than 25% of the then outstanding total Revolving
Exposure or Commitments, as the case may be.

(iii) Subject to acceptance and recording thereof pursuant to paragraph (b)(iv)
of this Section, from and after the effective date specified in each Assignment
and Assumption the assignee thereunder shall be a party hereto and, to the
extent of the interest assigned by such Assignment and Assumption, have the
rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of Sections
2.15, 2.16, 2.17 and 8.03). Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this Section 8.04
shall be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (c) of
this Section.

 

93



--------------------------------------------------------------------------------

(iv) The Administrative Agent, acting for this purpose as a non-fiduciary agent
of the Borrower, shall maintain at one of its offices a copy of each Assignment
and Assumption delivered to it and a register for the recordation of the names
and addresses of the Lenders, and the Commitment of, and principal amount of the
Loans and LC Disbursements owing to, each Lender pursuant to the terms hereof
from time to time (the “Register”). The entries in the Register shall be
conclusive, the Borrower, the Administrative Agent, the Issuing Bank and the
Lenders may treat each Person whose name is recorded in the Register pursuant to
the terms hereof as a Lender hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary. The Register shall be available for
inspection by the Borrower, any Issuing Bank and any Lender, at any reasonable
time and from time to time upon reasonable prior notice.

(v) Upon its receipt of (x) a duly completed Assignment and Assumption executed
by an assigning Lender and an assignee or (y) to the extent applicable, an
agreement incorporating an Assignment and Assumption by reference pursuant to a
Platform as to which the Administrative Agent and the parties to the Assignment
and Assumption are participants, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Assumption
and record the information contained therein in the Register; provided that if
either the assigning Lender or the assignee shall have failed to make any
payment required to be made by it pursuant to Sections 2.05(c), 2.06(d) or (e),
2.07(b), 2.18(d) or 8.03(c) or such Lender or assignee is otherwise a Defaulting
Lender, the Administrative Agent shall have no obligation to accept such
Assignment and Assumption and record the information therein in the Register
unless and until such payment shall have been made in full, together with all
accrued interest thereon. No assignment shall be effective for purposes of this
Agreement unless it has been recorded in the Register as provided in this
paragraph.

(c) Participations. Any Lender may sell participations to one or more banks or
other entities (a “Participant”) in all or a portion of such Lender’s rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans owing to it) without the consent of the Borrower, the
Administrative Agent, any Issuing Bank or the Swingline Lender, provided that
(A) such Lender’s obligations under this Agreement shall remain unchanged,
(B) such Lender shall remain solely responsible to the other parties hereto for
the performance of such obligations and (C) the Borrower, the Administrative
Agent, each Issuing Bank and the other Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. Any agreement or instrument pursuant to which
a Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement; provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, modification or waiver

 

94



--------------------------------------------------------------------------------

described in the first proviso to Section 8.02(b) that affects such Participant.
Each Lender that sells a participation shall, acting solely for this purpose as
an agent of the Borrower, maintain a register on which it enters the name and
address of each Participant and the principal amounts (and stated interest) of
each Participant’s interest in the Loans or other obligations under the Loan
Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any information relating to a Participant’s
interest in any Commitments, Loans, Letters of Credit or its other obligations
under any Loan Document) to any Person except to the extent that such disclosure
is necessary to establish that such Commitment, Loan, Letter of Credit or other
obligation is in registered form under Section 5f.103-1(c) and Proposed Treasury
Regulations 1.163-5(b) of the United States Treasury Regulations (or any
successor version). The entries in the Participant Register shall be conclusive
absent manifest error, and such Lender shall treat each Person whose name is
recorded in the Participant Register as the owner of such participation for all
purposes of this Agreement notwithstanding any notice to the contrary. For the
avoidance of doubt, the Administrative Agent (in its capacity as Administrative
Agent) shall have no responsibility for maintaining a Participant Register.

(d) Pledge. Any Lender may at any time pledge or assign a security interest in
all or any portion of its rights under this Agreement to secure obligations of
such Lender, including any pledge or assignment to secure obligations to a
Federal Reserve Bank, and this Section shall not apply to any such pledge or
assignment of a security interest; provided that no such pledge or assignment of
a security interest shall release a Lender from any of its obligations hereunder
or substitute any such pledgee or assignee for such Lender as a party hereto.

SECTION 8.05. Survival. All covenants, agreements, representations and
warranties made by the Borrower in the Loan Documents and in the certificates or
other instruments delivered in connection with or pursuant to this Agreement or
any other Loan Document shall be considered to have been relied upon by the
other parties hereto and shall survive the execution and delivery of the Loan
Documents and the making of any Loans and issuance of any Letters of Credit,
regardless of any investigation made by any such other party or on its behalf
and notwithstanding that the Administrative Agent, any Issuing Bank or any
Lender may have had notice or knowledge of any Default or incorrect
representation or warranty at the time any credit is extended hereunder, and
shall continue in full force and effect as long as the principal of or any
accrued interest on any Loan or any fee or any other amount payable under this
Agreement is outstanding and unpaid or any Letter of Credit is outstanding and
so long as the Commitments have not expired or terminated. Notwithstanding the
foregoing or anything else to the contrary set forth in this Agreement or any
other Loan Document, in the event that, in connection with the refinancing or
repayment in full of the credit facilities provided for herein, an Issuing Bank
shall have provided to the Administrative Agent a written consent to the release
of the Revolving Lenders from their obligations hereunder with respect to any
Letter of Credit issued by such Issuing Bank (whether as a result of the
obligations of the Borrower (and any other account party) in respect of such
Letter of Credit having been collateralized in full by a deposit of cash with
such Issuing Bank, or being supported by a letter of credit that names such
Issuing Bank as the beneficiary thereunder, or otherwise), then from and after
such time such Letter of Credit shall cease to be a “Letter of Credit”
outstanding hereunder for all purposes of this Agreement and the other Loan
Documents, and the Revolving Lenders shall be deemed to have no participations
in such Letter of Credit, and no obligations with respect thereto, under
Section 2.06(d) or 2.06(e).

 

95



--------------------------------------------------------------------------------

The provisions of Sections 2.15, 2.16, 2.17 and 8.03 and Article VII shall
survive and remain in full force and effect regardless of the consummation of
the transactions contemplated hereby, the repayment of the Loans, the expiration
or termination of the Letters of Credit and the Commitments or the termination
of this Agreement or any provision hereof.

SECTION 8.06. Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. ORAL AGREEMENTS OR
COMMITMENTS TO LOAN MONEY, EXTEND CREDIT OR TO FOREBEAR FROM ENFORCING REPAYMENT
OF A DEBT INCLUDING PROMISES TO EXTEND OR RENEW SUCH DEBT ARE NOT ENFORCEABLE.
TO PROTECT THE BORROWER, THE ADMINISTRATIVE AGENT, THE SWINGLINE LENDER, EACH
ISSUING BANK AND EACH LENDER FROM MISUNDERSTANDING OR DISAPPOINTMENT, ANY
AGREEMENTS REACHED COVERING SUCH MATTERS ARE CONTAINED IN THIS WRITING, THE
OTHER LOAN DOCUMENTS AND ANY SEPARATE LETTER AGREEMENTS WITH RESPECT TO FEES
PAYABLE TO THE ADMINISTRATIVE AGENT WHICH ARE THE COMPLETE AND EXCLUSIVE
STATEMENT OF THE AGREEMENT BETWEEN THE PARTIES, EXCEPT AS THEY MAY LATER AGREE
IN WRITING TO MODIFY IT. This Agreement, the other Loan Document and any
separate letter agreements with respect to fees payable to the Administrative
Agent constitute the entire contract among the parties relating to the subject
matter hereof and supersede any and all previous agreements and understandings,
oral or written, relating to the subject matter hereof, including the
commitments of the Lenders and, if applicable, their Affiliates under the loan
engagement letter in respect of the credit facilities (the “Loan Engagement
Letter”) set forth herein and any related commitment advices submitted by the
Lenders (but do not supersede any other provisions of such commitment letter or
any related fee letters that do not, by the terms of such documents, terminate
upon the effectiveness of this Agreement, all of which provisions shall remain
in full force and effect). Except as provided in Section 4.01, this Agreement
shall become effective when it shall have been executed by the Administrative
Agent and when the Administrative Agent shall have received counterparts hereof
which, when taken together, bear the signatures of each of the other parties
hereto, and thereafter shall be binding upon and inure to the benefit of the
parties hereto and their respective successors and assigns. Delivery of an
executed counterpart of a signature page of this Agreement by facsimile, emailed
pdf. or any other electronic means that reproduces an image of the actual
executed signature page shall be effective as delivery of a manually executed
counterpart of this Agreement. The words “execution,” “signed,” “signature,”
“delivery,” and words of like import in or relating to any document to be signed
in connection with this Agreement and the transactions contemplated hereby shall
be deemed to include Electronic Signatures, deliveries or the keeping of records
in electronic form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature, physical delivery thereof or
the use of a paper-based recordkeeping system, as the case may be, to the extent
and as provided for in any applicable law, including the Federal Electronic
Signatures in Global and National Commerce Act, the New York State Electronic
Signatures and Records Act, or any other similar state laws based on the Uniform
Electronic Transactions Act; provided that nothing herein shall require the
Administrative Agent to accept electronic signatures in any form or format
without its prior written consent.

 

96



--------------------------------------------------------------------------------

SECTION 8.07. Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

SECTION 8.08. Governing Law.

(a) This Agreement and any claim, controversy, dispute or cause of action
(whether in contract or tort or otherwise) based upon, arising out of or
relating to this Agreement and the transactions contemplated hereby shall be
governed by, and construed in accordance with, the law of the State of New York;
provided that (i) the interpretation of the definition of the term “Material
Adverse Effect on the Acquired Company” and whether or not a Material Adverse
Effect on the Acquired Company has occurred, (ii) the determination of the
accuracy of any Acquisition Agreement Representations and whether as a result of
any failure of such representations and warranties to be true and correct the
Borrower or any of its Affiliates (A) have the right to not consummate the Elite
Comfort Solutions Acquisition or to terminate their respective obligations or
(B) otherwise do not have an obligation to close, in each case, under the
Acquisition Agreement and (iii) the determination of whether the Elite Comfort
Solutions Acquisition has been consummated pursuant to and on the terms set
forth in the Acquisition Agreement, in each case, shall be governed by, and
construed in accordance with, the laws of the State of Delaware, regardless of
the laws that might otherwise govern under applicable principles of conflicts of
laws thereof.

(b) The Borrower irrevocably and unconditionally agrees that it will not
commence any action, litigation or proceeding of any kind or description,
whether in law or equity, whether in contract or in tort or otherwise, against
the Administrative Agent, any Lender, or any Related Party of any of the
foregoing in any way relating to this Agreement or any other Loan Document or
the transactions relating hereto or thereto, in any forum other than the courts
of the State of New York sitting in New York County and of the United States
District Court of the Southern District of New York, and any appellate court
from any thereof, and each of the parties hereto irrevocably and unconditionally
submits, for itself and its property, to the jurisdiction of such courts and
agrees that all claims in respect of any action, litigation or proceeding may be
heard and determined in such New York State court or, to the fullest extent
permitted by applicable law, in such Federal court. Each party hereto agrees
that a final judgment in any such action, litigation or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Nothing in this Agreement shall affect any
right that the Administrative Agent, any Lender or any Issuing Bank may
otherwise have to bring any action, litigation or proceeding relating to this
Agreement or any other Loan Document against the Borrower or any of its
properties in the courts of any jurisdiction.

(c) The Borrower hereby irrevocably and unconditionally waives, to the fullest
extent permitted by applicable law, any objection that it may now or hereafter
have to the laying of venue of any action, litigation or proceeding arising out
of or relating to this Agreement or any other Loan Document in any court
referred to in paragraph (b) of this Section. Each of the parties hereto hereby
irrevocably waives, to the fullest extent permitted by law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.

 

97



--------------------------------------------------------------------------------

(d) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 8.01. Nothing in this Agreement or
any other Loan Document will affect the right of any party to this Agreement to
serve process in any other manner permitted by law.

SECTION 8.09. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.

SECTION 8.10. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

SECTION 8.11. Confidentiality. Each of the Administrative Agent, the Issuing
Banks and the Lenders agrees to maintain the confidentiality of the Information
(as defined below), except that Information may be disclosed (a) to its and its
Affiliates’ directors, officers, employees and agents, including accountants,
legal counsel and other advisors (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any regulatory authority, (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process,
(d) to any other party to this Agreement, (e) in connection with the exercise of
any remedies hereunder or any suit, action or proceeding relating to this
Agreement or any other Loan Document or the enforcement of rights hereunder or
thereunder, (f) subject to an agreement containing provisions substantially the
same as those of this Section, to (i) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights or obligations
under this Agreement or (ii) any actual or prospective counterparty (or its
advisors) to any swap or derivative transaction relating to the Borrower and its
obligations, (g) with the consent of the Borrower or (h) to the extent such
Information (i) becomes publicly available other than as a result of a breach of
this Section or (ii) becomes available to the Administrative Agent, any Issuing
Bank or any Lender on a nonconfidential basis from a source other the Borrower.
For the purposes of this Section, “Information” means all information received
from the Borrower relating to the Borrower or its business, other than any such
information that is available to the Administrative Agent, any Issuing Bank or
any Lender on a nonconfidential basis prior to disclosure by the Borrower and
other than information pertaining to this Agreement routinely provided by
arrangers to data service providers, including league table providers, that
serve the lending industry; provided that, in the case of information received
from the Borrower after the date hereof, such information is clearly identified
at the time of delivery as confidential. Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.

 

98



--------------------------------------------------------------------------------

SECTION 8.12. Maximum Interest Rate. (a) No interest rate specified in any Loan
Document shall at any time exceed the Maximum Rate. If at any time the interest
rate (the “Contract Rate”) for any obligation under the Loan Documents shall
exceed the Maximum Rate, thereby causing the interest accruing on such
obligation to be limited to the Maximum Rate, then any subsequent reduction in
the Contract Rate for such obligation shall not reduce the rate of interest on
such obligation below the Maximum Rate until the aggregate amount of interest
accrued on such obligation equals the aggregate amount of interest which would
have accrued on such obligation if the Contract Rate for such obligation had at
all times been in effect. As used herein, the term “Maximum Rate” means, at any
time with respect to any Lender, the maximum rate of nonusurious interest under
applicable law that such Lender may charge Borrower. The Maximum Rate shall be
calculated in a manner that takes into account any and all fees, payments, and
other charges contracted for, charged, or received in connection with the Loan
Documents that constitute interest under applicable law. Each change in any
interest rate provided for herein based upon the Maximum Rate resulting from a
change in the Maximum Rate shall take effect without notice to Borrower at the
time of such change in the Maximum Rate.

(b) No provision of any Loan Document shall require the payment or the
collection of interest in excess of the maximum amount permitted by applicable
law. If any excess of interest in such respect is hereby provided for, or shall
be adjudicated to be so provided, in any Loan Document or otherwise in
connection with this loan transaction, the provisions of this Section shall
govern and prevail and neither Borrower nor the sureties, guarantors,
successors, or assigns of Borrower shall be obligated to pay the excess amount
of such interest or any other excess sum paid for the use, forbearance, or
detention of sums loaned pursuant hereto. In the event any Lender ever receives,
collects, or applies as interest any such sum, such amount which would be in
excess of the maximum amount permitted by applicable law shall be applied as a
payment and reduction of the principal of the obligations outstanding hereunder,
and, if the principal of the obligations outstanding hereunder has been paid in
full, any remaining excess shall forthwith be paid to the Borrower.

SECTION 8.13. USA PATRIOT Act. Each Lender that is subject to the requirements
of the Uniting and Strengthening America by Providing Appropriate Tools Required
to Intercept and Obstruct Terrorism Act of 2001 (the “Act”) and the
Administrative Agent (for itself and not on behalf of any Lender) hereby
notifies the Borrower that pursuant to the requirements of the Act, it is
required to obtain, verify and record information that identifies the Borrower,
which information includes the name and address of the Borrower and other
information that will allow such Lender or the Administrative Agent to identify
the Borrower in accordance with the Act.

SECTION 8.14. Recording of Conversations. Each Issuing Bank may electronically
record telephone conversations between itself and the Borrower solely for the
limited purpose of establishing the terms and conditions regarding each Letter
of Credit and each party agrees that such recordings may be submitted in
evidence to a court or in a proceeding only when the terms of a Letter of Credit
are at issue.

 

99



--------------------------------------------------------------------------------

SECTION 8.15. Issuing Bank Funds. Each Issuing Bank agrees that any payments
under the Letters of Credit issued by it will be made with the Issuing Bank’s
own funds and not with funds of the Borrower; in no event shall any such payment
be made from or in reliance upon funds of any other Person. The Borrower’s
reimbursement obligations under Section 2.06(e) shall not arise with respect to
a Letter of Credit until payment has actually been made by the Issuing Bank in
connection with the drawing or demand for payment under the Letter of Credit.

SECTION 8.16. Payment of Major Currency. This is a loan transaction in which the
specification of the applicable Major Currency is of the essence, and the
stipulated currency shall in each instance be the currency of account and
payment in all instances. A payment obligation in one currency hereunder (the
“Original Currency”) shall not be discharged by an amount paid in another
currency (the “Other Currency”), whether pursuant to any judgment expressed in
or converted into any Other Currency or in another place except to the extent
that such tender or recovery results in the effective receipt by a party hereto
of the full amount of the Original Currency payable to such party. The
obligation of the Borrower in respect of any such sum due from it to the
Administrative Agent, any Issuing Bank or any Lender under any Loan Document (in
this Section 8.16 called an “Entitled Person”) shall be discharged only to the
extent that on the Business Day following receipt by such Entitled Person of any
sum due hereunder in the Other Currency such Entitled Person may in accordance
with normal banking procedures purchase the Original Currency with the amount of
the Other Currency; and the Borrower, as a separate obligation and
notwithstanding any such judgment, agrees to indemnify such Entitled Person
against, and to pay such Entitled Person on demand, in the Original Currency,
the amount (if any) by which the sum originally due to such Entitled Person in
the Original Currency hereunder exceeds the amount of the Other Currency so
purchased.

SECTION 8.17. Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document may be subject to the Write-Down and
Conversion Powers of an EEA Resolution Authority and agrees and consents to, and
acknowledges and agrees to be bound by:

(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and

(b) the effects of any Bail-In Action on any such liability, including, if
applicable:

(i) a reduction in full or in part or cancellation of any such liability;

(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent entity,
or a bridge institution that may be issued to it or otherwise conferred on it,
and that such shares or other instruments of ownership will be accepted by it in
lieu of any rights with respect to any such liability under this Agreement or
any other Loan Document; or

 

100



--------------------------------------------------------------------------------

(iii) the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion powers of any EEA Resolution
Authority.

SECTION 8.18. Amendment and Restatement. This Agreement constitutes an amendment
and restatement of the Existing Credit Agreement and as such, except for the
Indebtedness and other than obligations provided for in the Existing Credit
Agreement (which Indebtedness and obligations shall survive and be renewed and
restated by the terms of this Agreement), all terms and provisions of this
Agreement supersede in their entirety the terms and provisions of the Existing
Credit Agreement in its entirety. This Agreement is not intended as and shall
not be construed as a release or novation of any obligation. Any commitment of
any Lender that it has to the Borrower under the terms of any other letter of
credit reimbursement agreement in effect on the Effective Date is not terminated
and shall continue in accordance with the terms of the applicable reimbursement
agreement.

SECTION 8.19. No Fiduciary Duty, etc. The Borrower acknowledges and agrees, and
acknowledges its Subsidiaries’ understanding, that no Credit Party will have any
obligations except those obligations expressly set forth herein and in the other
Loan Documents and each Credit Party is acting solely in the capacity of an
arm’s length contractual counterparty to the Borrower with respect to the Loan
Documents and the transaction contemplated therein and not as a financial
advisor or a fiduciary to, or an agent of, the Borrower or any other person. The
Borrower agrees that it will not assert any claim against any Credit Party based
on an alleged breach of fiduciary duty by such Credit Party in connection with
this Agreement and the transactions contemplated hereby. Additionally, the
Borrower acknowledges and agrees that no Credit Party is advising the Borrower
as to any legal, tax, investment, accounting, regulatory or any other matters in
any jurisdiction. The Borrower shall consult with its own advisors concerning
such matters and shall be responsible for making its own independent
investigation and appraisal of the transactions contemplated hereby, and the
Credit Parties shall have no responsibility or liability to the Borrower with
respect thereto.

The Borrower further acknowledges and agrees, and acknowledges its Subsidiaries’
understanding, that each Credit Party, together with its affiliates, is a full
service securities or banking firm engaged in securities trading and brokerage
activities as well as providing investment banking and other financial services.
In the ordinary course of business, any Credit Party may provide investment
banking and other financial services to, and/or acquire, hold or sell, for its
own accounts and the accounts of customers, equity, debt and other securities
and financial instruments (including bank loans and other obligations) of, the
Borrower and other companies with which the Borrower may have commercial or
other relationships. With respect to any securities and/or financial instruments
so held by any Credit Party or any of its customers, all rights in respect of
such securities and financial instruments, including any voting rights, will be
exercised by the holder of the rights, in its sole discretion.

In addition, the Borrower acknowledges and agrees, and acknowledges its
Subsidiaries’ understanding, that each Credit Party and its affiliates may be
providing debt financing, equity capital or other services (including financial
advisory services) to other companies in respect of which the Borrower may have
conflicting interests regarding the transactions described herein and otherwise.
No Credit Party will use confidential information

 

101



--------------------------------------------------------------------------------

obtained from the Borrower by virtue of the transactions contemplated by the
Loan Documents or its other relationships with the Borrower in connection with
the performance by such Credit Party of services for other companies, and no
Credit Party will furnish any such information to other companies. The Borrower
also acknowledges that no Credit Party has any obligation to use in connection
with the transactions contemplated by the Loan Documents, or to furnish to the
Borrower, confidential information obtained from other companies.

[Signatures on Following Page.]

 

102



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

LEGGETT & PLATT, INCORPORATED

 

By: /s/ Matthew C. Flanigan                                     Name: Matthew C.
Flanigan

Title: Executive Vice President and CFO

 

By: /s/ Benjamin M. Burns                                         Name: Benjamin
M. Burns Title: Vice President & Treasurer

THIRD AMENDED AND RESTATED CREDIT AGREEMENT - Signature Page



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A.,

individually and as Administrative Agent, Issuing Bank and Swingline Lender

By:  

/s/ Maria Riaz

Name: Maria Riaz Title: Vice President WELLS FARGO BANK, NATIONAL ASSOCIATION
By:  

/s/ Matthew Perrizo

Name: Matthew Perrizo Title: Director U.S. BANK NATIONAL ASSOCIATION By:  

/s/ Marty McDonald

Name: Marty McDonald Title: Vice President

MUFG BANK, Ltd.,

as lender and issuing Bank

By:  

/s/ Thomas J. Sterr

Name: Thomas J. Sterr Title: Authorized Signatory

BANK OF AMERICA, N.A.

as a Lender and Issuing Bank

By:  

/s/ Eric A. Escagne

Name: Eric A. Escagne Title: Senior Vice President SUNTRUST BANK By:  

/s/ Lisa Garling

Name: Lisa Garling Title: Director

THIRD AMENDED AND RESTATED CREDIT AGREEMENT - Signature Page



--------------------------------------------------------------------------------

PNC BANK, NATIONAL ASSOCIATION By:  

/s/ Matt Corcoran

Name: Matt Corcoran Title: Senior Vice President BMO HARRIS BANK, N.A. By:  

/s/ Matthew Mayer

Name: Matthew Mayer Title: Director THE TORONTO-DOMINION BANK By:  

/s/ R. Scott Stewart

Name: Scott Stewart Title: Director           National Accounts By:  

/s/ Kyla Rackley

Name: Kyla Rackley Title: Manager Commercial Credit           National Accounts
BRANCH BANKING AND TRUST COMPANY By:  

/s/ John P. Malloy

Name: John P. Malloy Title: Senior Vice President BANCO BILBAO VIZCAYA
ARGENTARIA, S. A. NEW YORK BRANCH By:  

/s/ Brian Crowley

Name: Brian Crowley Title: Managing Director By:  

/s/ Miriam Trautmann

Name: Miriam Trautmann Title: Sr. Vice President

THIRD AMENDED AND RESTATED CREDIT AGREEMENT - Signature Page



--------------------------------------------------------------------------------

SVENSKA HANDELSBANKEN (AB) PUBL, NEW YORK BRANCH By:  

/s/ Mark Emmett

Name: Mark Emmett Title: Vice President By:  

/s/ Nancy D’Albert

Name: Nancy D’Albert Title: Vice President ARVEST BANK By:  

/s/ Jacob Fauvergue

Name: Jacob Fauvergue Title: Assistant Vice President

THIRD AMENDED AND RESTATED CREDIT AGREEMENT - Signature Page



--------------------------------------------------------------------------------

SCHEDULE 1.01

TO

LEGGETT & PLATT, INCORPORATED

THIRD AMENDED AND RESTATED CREDIT AGREEMENT

EXISTING LETTERS OF CREDIT

NONE



--------------------------------------------------------------------------------

SCHEDULE 2.01

TO

LEGGETT & PLATT, INCORPORATED

THIRD AMENDED AND RESTATED CREDIT AGREEMENT

COMMITMENTS

 

Lender

   Revolving Commitment      Tranche A Term
Commitment  

JPMorgan Chase Bank, N.A.

   $ 173,128,342.24      $ 76,871,657.76  

Wells Fargo Bank, National Association

   $ 128,114,973.27      $ 56,885,026.73  

U.S. Bank National Association

   $ 128,114,973.27      $ 56,885,026.73  

MUFG Bank, Ltd.

   $ 128,114,973.27      $ 56,885,026.73  

Bank of America, N.A.

   $ 128,114,973.27      $ 56,885,026.73  

SunTrust Bank

   $ 91,764,705.88      $ 38,235,294.12  

PNC Bank, National Association

   $ 91,764,705.88      $ 38,235,294.12  

BMO Harris Bank, N.A.

   $ 63,529,411.76      $ 26,470,588.24  

The Toronto Dominion Bank

   $ 63,529,411.76      $ 26,470,588.24  

Branch Bank and Trust Company

   $ 63,529,411.76      $ 26,470,588.24  

Banco Bilbao Vizcaya Argentaria, S.A. New York Branch

   $ 63,529,411.76      $ 26,470,588.24  

Svenska Handelsbanken AB (PUBL) New York Branch

   $ 45,000,000.00        —    

Arvest Bank

   $ 31,764,705.88      $ 13,235,294.12     

 

 

    

 

 

 

Total

   $ 1,200,000,000.00      $ 500,000,000.00     

 

 

    

 

 

 



--------------------------------------------------------------------------------

SCHEDULE 2.01A

TO

LEGGETT & PLATT, INCORPORATED

THIRD AMENDED AND RESTATED CREDIT AGREEMENT

LETTER OF CREDIT COMMITMENTS

 

Lender

   Commitment  

JPMorgan Chase Bank, N.A.

   $ 31,000,000.00  

Wells Fargo Bank, National Association

   $ 23,500,000.00  

U.S. Bank National Association

   $ 23,500,000.00  

MUFG Bank, Ltd.

   $ 23,500,000.00  

Bank of America, N.A.

   $ 23,500,000.00     

 

 

 

Total

   $ 125,000,000.00     

 

 

 



--------------------------------------------------------------------------------

SCHEDULE 5.03

TO

LEGGETT & PLATT, INCORPORATED

THIRD AMENDED AND RESTATED CREDIT AGREEMENT

BORROWER’S WEBSITE

http://www.leggett.com



--------------------------------------------------------------------------------

EXHIBIT A

TO

LEGGETT & PLATT, INCORPORATED

THIRD AMENDED AND RESTATED CREDIT AGREEMENT

ASSIGNMENT AND ASSUMPTION

Exhibit A, Cover Page



--------------------------------------------------------------------------------

ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
receipt of a copy of which is hereby acknowledged by the Assignee. The Standard
Terms and Conditions set forth in Annex 1 attached hereto are hereby agreed to
and incorporated herein by reference and made a part of this Assignment and
Assumption as if set forth herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including any Letters of Credit, guarantees, and swingline
loans included in such facilities) and (ii) to the extent permitted to be
assigned under applicable law, all claims, suits, causes of action and any other
right of the Assignor (in its capacity as a Lender) against any Person, whether
known or unknown, arising under or in connection with the Credit Agreement, any
other documents or instruments delivered pursuant thereto or the loan
transactions governed thereby or in any way based on or related to any of the
foregoing, including contract claims, tort claims, malpractice claims, statutory
claims and all other claims at law or in equity related to the rights and
obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned pursuant to clauses (i) and (ii) above being
referred to herein collectively as the “Assigned Interest”). Such sale and
assignment is without recourse to the Assignor and, except as expressly provided
in this Assignment and Assumption, without representation or warranty by the
Assignor.

 

1. Assignor:    2. Assignee:       [and is an Affiliate of [identify Lender]1]
3. Borrower(s):    Leggett & Platt, Incorporated 4. Administrative Agent:   
JPMorgan Chase Bank, N.A., as the administrative agent under the Credit
Agreement 5. Credit Agreement:    The $1,700,000,000 Third Amended and Restated
Credit Agreement dated as of December 12, 2018 among Leggett & Platt,
Incorporated, the Lenders parties thereto, JPMorgan Chase Bank, N.A., as
Administrative Agent, and the other agents parties thereto

 

1 

Select as applicable.

 

ASSIGNMENT AND ASSUMPTION, Page 1



--------------------------------------------------------------------------------

6. Assigned Interest:

 

Aggregate Amount of

Revolving Commitments/Revolving

Loans for all Lenders

   Amount of
Revolving Commitments/
Revolving
Loans
Assigned      Percentage Assigned of
Revolving  Commitments/Revolving
Loans2  

$

   $        $    

Aggregate Amount of

Competitive Loans of

Assignor

   Amount of
Competitive
Loans Assigned      Percentage Assigned of
Competitive Loans3  

$

   $        $    

Aggregate Amount of Tranche A

Term Commitments/Tranche A Term
Loans for all Lenders

   Amount of Tranche A
Term Commitments/Tranche A
Term Loans Assigned      Percentage Assigned of Tranche A
Term Commitments/Tranche A
Term Loans4  

$

   $        $    

Aggregate Amount of Incremental
Term Loan commitments /
Incremental Term Loans for all
Lenders

   Amount of Incremental Term Loan
commitments / Incremental Term
Loans Assigned      Percentage Assigned of Incremental
Term Loan commitments /
Incremental Term Loans5  

$

   $        $    

Effective Date:             , 20 [TO BE INSERTED BY ADMINISTRATIVE AGENT AND
WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]

 

2 

Set forth, to at least 9 decimals, as a percentage of the Revolving
Commitments/Revolving Loans of all Lenders thereunder.

3 

Set forth, to at least 9 decimals, as a percentage of the Competitive Loans of
the Assignor.

4 

Set forth, to at least 9 decimals, as a percentage of the Tranche A Term
Commitments/Tranche A Term Loans of all Lenders thereunder.

5 

Set forth, to at least 9 decimals, as a percentage of the Incremental Term Loan
commitments / Incremental Term Loans of all Lenders thereunder.

 

ASSIGNMENT AND ASSUMPTION, Page 2



--------------------------------------------------------------------------------

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR [NAME OF ASSIGNOR] By:  

 

  Name:  

             

  Title:  

             

ASSIGNEE [NAME OF ASSIGNEE] By:  

 

  Name:  

             

  Title:  

         

 

ASSIGNMENT AND ASSUMPTION, Page 3



--------------------------------------------------------------------------------

[Consented to and]6 Accepted: JPMORGAN CHASE BANK, N.A., as Administrative Agent
By: By:  

 

  Name:  

             

  Title:  

             

[Consented to:]7 Leggett & Platt, Incorporated By: By:  

 

  Name:  

                 

  Title:  

             

 

6 

To be added only if the consent of the Administrative Agent is required by the
terms of the Credit Agreement.

7 

To be added only if the consent of the Borrower is required by the terms of the
Credit Agreement.

 

ASSIGNMENT AND ASSUMPTION, Page 4



--------------------------------------------------------------------------------

ANNEX 1

Leggett & Platt, Incorporated

Third Amended and Restated Credit Agreement

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1. Representations and Warranties.

1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.

1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it satisfies the
requirements, if any, specified in the Credit Agreement that are required to be
satisfied by it in order to acquire the Assigned Interest and become a Lender,
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 5.03 thereof, as applicable,
and such other documents and information as it has deemed appropriate to make
its own credit analysis and decision to enter into this Assignment and
Assumption and to purchase the Assigned Interest on the basis of which it has
made such analysis and decision independently and without reliance on the
Administrative Agent, any arranger, or any other Lender and their respective
Related Parties, and (v) if it is a Foreign Lender, attached to the Assignment
and Assumption is any documentation required to be delivered by it pursuant to
the terms of the Credit Agreement, duly completed and executed by the Assignee;
and (b) agrees that (i) it will, independently and without reliance on the
Administrative Agent, any arranger, the Assignor or any other Lender or their
respective Related Parties, and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Loan Documents, and (ii) it will perform
in accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.

 

STANDARD TERMS AND CONDITIONS TO THE ASSIGNMENT AND ASSUMPTION, Page 1



--------------------------------------------------------------------------------

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy or other electronic communication shall be effective as delivery of a
manually executed counterpart of this Assignment and Assumption. This Assignment
and Assumption shall be governed by, and construed in accordance with, the law
of the State of New York, other than those conflict of law provisions that would
defer to the substantive laws of another jurisdiction. This governing law
election has been made by the parties in reliance (at least in part) on
Section 5-1401 of the General Obligations Law of the State of New York, as
amended (as and to the extent applicable), and other applicable law.

 

STANDARD TERMS AND CONDITIONS TO THE ASSIGNMENT AND ASSUMPTION, Page 2



--------------------------------------------------------------------------------

EXHIBIT B

TO

LEGGETT & PLATT, INCORPORATED

THIRD AMENDED AND RESTATED CREDIT AGREEMENT

RESERVED

 

EXHIBIT B, Page 1



--------------------------------------------------------------------------------

EXHIBIT C

TO

LEGGETT & PLATT, INCORPORATED

THIRD AMENDED AND RESTATED CREDIT AGREEMENT

RESERVED

 

EXHIBIT C, Cover Page



--------------------------------------------------------------------------------

EXHIBIT D-1

To

LEGGETT & PLATT, INCORPORATED

THIRD AMENDED AND RESTATED CREDIT AGREEMENT

[FORM OF]

U.S. TAX COMPLIANCE CERTIFICATE



--------------------------------------------------------------------------------

[FORM OF]

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Third Amended and Restated Credit Agreement
dated as of December 12, 2018 (as amended, supplemented or otherwise modified
from time to time, the “Credit Agreement”) by and among Leggett & Platt,
Incorporated, a Missouri corporation (the “Borrower”), each of the banks or
other lending institutions which is a signatory hereto (the “Lenders”), JPMORGAN
CHASE BANK, N.A., as agent for itself and the other Lenders (in such capacity,
together with its successors in such capacity, the “Administrative Agent”).

Pursuant to the provisions of Section 2.17(f)(2)(B) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any promissory note evidencing such Loan(s)) in
respect of which it is providing this certificate, (ii) it is not a bank within
the meaning of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent
shareholder of the Borrower within the meaning of Section 881(c)(3)(B) of the
Code and (iv) it is not a controlled foreign corporation related to the Borrower
as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN-E or IRS Form
W-8BEN. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform the Borrower and the Administrative Agent, and (2) the undersigned
shall have at all times furnished the Borrower and the Administrative Agent with
a properly completed and currently effective certificate prior to the first
payment to be made to the undersigned, or in either of the two calendar years
preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER] By:  

 

  Name:   Title: Date:                 , 20[    ]



--------------------------------------------------------------------------------

EXHIBIT D-2

TO

LEGGETT & PLATT, INCORPORATED

THIRD AMENDED AND RESTATED CREDIT AGREEMENT

[FORM OF]

U.S. TAX COMPLIANCE CERTIFICATE



--------------------------------------------------------------------------------

[FORM OF]

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Third Amended and Restated Credit Agreement
dated as of December 12, 2018 (as amended, supplemented or otherwise modified
from time to time, the “Credit Agreement”) by and among Leggett & Platt,
Incorporated, a Missouri corporation (the “Borrower”), each of the banks or
other lending institutions which is a signatory hereto (the “Lenders”), JPMORGAN
CHASE BANK, N.A., as agent for itself and the other Lenders.

Pursuant to the provisions of Section 2.17(f)(2)(B) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a ten percent shareholder of the Borrower within the meaning of
Section 881(c)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code.

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN-E or IRS Form W-8BEN. By executing
this certificate, the undersigned agrees that (1) if the information provided on
this certificate changes, the undersigned shall promptly so inform such Lender
in writing, and (2) the undersigned shall have at all times furnished such
Lender with a properly completed and currently effective certificate prior to
the first payment to be made to the undersigned, or in either of the two
calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT] By:  

 

  Name:   Title: Date:                     , 20[    ]



--------------------------------------------------------------------------------

EXHIBIT D-3

TO

LEGGETT & PLATT, INCORPORATED

THIRD AMENDED AND RESTATED CREDIT AGREEMENT

[FORM OF]

U.S. TAX COMPLIANCE CERTIFICATE



--------------------------------------------------------------------------------

[FORM OF]

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Third Amended and Restated Credit Agreement
dated as of December 12, 2018 (as amended, supplemented or otherwise modified
from time to time, the “Credit Agreement”) by and among Leggett & Platt,
Incorporated, a Missouri corporation (the “Borrower”), each of the banks or
other lending institutions which is a signatory hereto (the “Lenders”), JPMORGAN
CHASE BANK, N.A., as agent for itself and the other Lenders.

Pursuant to the provisions of Section 2.17(f)(2)(B) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the
Borrower within the meaning of Section 881(c)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN-E or IRS
Form W-8BEN or (ii) an IRS Form W-8IMY accompanied by a withholding statement
together with an IRS Form W-8BEN-E or IRS Form W-8BEN from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform such Lender and (2) the undersigned shall have at all times furnished
such Lender with a properly completed and currently effective certificate prior
to the first payment to be made to the undersigned, or in either of the two
calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT] By:  

 

  Name:   Title:

Date:                     , 20[    ]



--------------------------------------------------------------------------------

EXHIBIT D-4

TO

LEGGETT & PLATT, INCORPORATED

THIRD AMENDED AND RESTATED CREDIT AGREEMENT

[FORM OF]

U.S. TAX COMPLIANCE CERTIFICATE



--------------------------------------------------------------------------------

[FORM OF]

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

Reference is hereby made to the Third Amended and Restated Credit Agreement
dated as of December 12, 2018 (as amended, supplemented or otherwise modified
from time to time, the “Credit Agreement”) by and among Leggett & Platt,
Incorporated, a Missouri corporation (the “Borrower”), each of the banks or
other lending institutions which is a signatory hereto (the “Lenders”), JPMORGAN
CHASE BANK, N.A., as agent for itself and the other Lenders (in such capacity,
together with its successors in such capacity, the “Administrative Agent”).

Pursuant to the provisions of Section 2.17(f)(2)(B) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any promissory note evidencing such Loan(s)) in respect of which it
is providing this certificate, (ii) its direct or indirect partners/members are
the sole beneficial owners of such Loan(s) (as well as any promissory note
evidencing such Loan(s)), (iii) with respect to the extension of credit pursuant
to this Credit Agreement or any other Loan Document, neither the undersigned nor
any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the
Borrower within the meaning of Section 881(c)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN-E or IRS Form W-8BEN or (ii) an IRS Form W-8IMY accompanied by a
withholding statement together with an IRS Form W-8BEN-E or IRS Form W-8BEN from
each of such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption. By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform the Borrower and the Administrative Agent, and (2) the
undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate prior to the first payment to be made to the undersigned, or in
either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER] By:  

 

  Name:   Title:

Date:                     , 20[    ]



--------------------------------------------------------------------------------

EXHIBIT E

TO

LEGGETT & PLATT, INCORPORATED

THIRD AMENDED AND RESTATED CREDIT AGREEMENT

[FORM OF]

ACQUISITION FUNDING DATE OFFICER’S CERTIFICATE



--------------------------------------------------------------------------------

[FORM OF]

ACQUISITION FUNDING DATE OFFICER’S CERTIFICATE

This Acquisition Funding Date Officer’s Certificate (this “Certificate”) is
being delivered pursuant to Section 4.03(b) of the Third Amended and Restated
Credit Agreement, dated as of [•], 2019 (as amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among Leggett &
Platt, Incorporated, a Missouri corporation (the “Company”), the Lenders from
time to time party thereto and JPMorgan Chase Bank, N.A., as Administrative
Agent. Unless otherwise defined herein, terms used herein have the meanings
provided in the Credit Agreement.

I, the undersigned, [•] of the Company, do hereby certify, solely in my capacity
as an officer of the Company, and not in my individual capacity, on behalf of
the Company, that as of the date hereof:

 

  1.

The Elite Comfort Solutions Acquisition has been (or, substantially concurrently
with the Borrowing of the Loans on the date hereof, shall be) consummated in all
material respects in accordance with the terms of the Acquisition Agreement. The
Acquisition Agreement as in effect on the Signing Date has not been amended or
modified in any respect, or any provision or condition therein waived, or any
consent granted thereunder, by the Borrower or any of its subsidiaries[, if such
amendment, modification, waiver or consent would be material and adverse to the
interests of the Lenders or the Arrangers (in their capacities as such) without
the Arrangers’ prior written consent, it being understood and agreed that
(a) any reduction, when taken together with all prior reductions, of less than
10% in the original consideration for the Elite Comfort Solutions Acquisition
will be deemed not to be material and adverse to interests of the Lenders or the
Arrangers, provided, in the case of any such reduction of less than 10%, that
the aggregate principal amount of Revolving Commitments shall have been reduced
on a dollar-for-dollar basis and (b) any increase, when taken together with all
prior increases, of less than 10% in the original consideration for the Elite
Comfort Solutions Acquisition will be deemed not to be material and adverse to
interests of the Lenders]8.

 

  2.

On the date hereof, or in the case of representations made on an earlier date,
on such earlier date, (a) the Acquisition Agreement Representations are true and
correct in all material respects (without duplication of any materiality
qualifiers set forth therein) and (b) the Specified Representations are true and
correct in all material respects (without duplication of any materiality
qualifier set forth therein).

 

  3.

Since the Signing Date, there has not been a Material Adverse Effect on the
Acquired Company.

 

 

8 

To be included only to the extent necessary.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed and delivered this Certificate
as of this [•] day of [•], 2019.

 

LEGGETT & PLATT, INCORPORATED, By:  

 

  Name:   Title:



--------------------------------------------------------------------------------

EXHIBIT F

TO

LEGGETT & PLATT, INCORPORATED

THIRD AMENDED AND RESTATED CREDIT AGREEMENT

[FORM OF]

SOLVENCY CERTIFICATE



--------------------------------------------------------------------------------

[FORM OF]

SOLVENCY CERTIFICATE

This Certificate (this “Certificate”) is being delivered pursuant to
Section 4.03(f) of the Credit Agreement dated as of December 12, 2018 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Leggett & Platt, Incorporated, a Missouri corporation (the
“Company”), the Lenders from time to time party thereto and JPMorgan Chase Bank,
N.A., as administrative agent. Unless otherwise defined herein, terms used
herein have the meanings provided in the Credit Agreement.

The undersigned hereby certifies that [he][she] is the Chief Financial Officer
of the Company and that [he][she] is knowledgeable of the financial and
accounting matters of the Company and its Subsidiaries and that, as such,
[he][she] is authorized to execute and deliver this Certificate on behalf of the
Company.

The undersigned hereby further certifies, solely in [his][her] capacity as Chief
Financial Officer of the Company and not in an individual capacity and without
personal liability, that, on the date hereof, immediately after giving effect to
the Transactions to occur on the [Effective Date][Term Funding Date], including
the making of the Loan to be made on the [Effective Date][Term Funding Date] and
the application of the proceeds thereof:

1. The fair value of the assets of the Company and its Subsidiaries (on a going
concern basis), on a consolidated basis, will exceed their debts and
liabilities, subordinated, contingent or otherwise.

2. The present fair saleable value of the property of the Company and its
Subsidiaries (on a going concern basis), on a consolidated basis, will be
greater than the amount that will be required to pay the probable liabilities on
their debts and other liabilities, subordinated, contingent or otherwise, as
such debts and other liabilities become absolute and matured.

3. The Company and its Subsidiaries, on a consolidated basis, will be able to
pay their debts and liabilities, subordinated, contingent or otherwise, as such
debts and liabilities become absolute and matured.

4. The Company and its Subsidiaries, on a consolidated basis, will not have an
unreasonably small capital with which to conduct the businesses in which they
are engaged as such businesses are now conducted and proposed to be conducted
following the date hereof.

In computing the amount of the contingent liabilities of the Company and its
Subsidiaries as of the date hereof, such liabilities have been computed at the
amount that, in light of all the facts and circumstances existing as of the date
hereof, represents the amount that can reasonably be expected to become an
actual or matured liability.



--------------------------------------------------------------------------------

LEGGETT & PLATT, INCORPORATED, By:  

 

  Name:   Title: